 

CREDIT AGREEMENT

 

Dated as of August 29, 2001

 

among

 

LODGENET ENTERTAINMENT CORPORATION,

as Borrower,

 

THE LENDERS LISTED HEREIN,

as Lenders,

 

CANADIAN IMPERIAL BANK OF COMMERCE,

as Administrative Agent,

 

BEAR STEARNS CORPORATE LENDING INC.,

as Syndication Agent,

 

U.S. BANK NATIONAL ASSOCIATION

and

FLEET NATIONAL BANK,

as Co-Documentation Agents

 

and

 

CIBC WORLD MARKETS CORP.

and

BEAR, STEARNS & CO. INC.,

as Co-Lead Arrangers

 

 


TABLE OF CONTENTS

 

Section 1.

DEFINITIONS

1.1

Certain Defined Terms

1.2

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement

1.3

Other Definitional Provisions and Rules of Construction

 

 

Section 2.

AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

2.1

Commitments; Making of Loans; Optional Notes

2.2

Interest on the Loans

2.3

Fees

2.4

Repayments, Prepayments and Reductions in Revolving Loan Commitments; General
Provisions Regarding Payments; Application of Proceeds of Collateral and
Payments Under Subsidiary Guaranty

2.5

Use of Proceeds

2.6

Special Provisions Governing LIBOR Loans

2.7

Increased Costs; Taxes; Capital Adequacy

2.8

Obligation of Lenders and Issuing Lenders to Mitigate

2.9

Replacement of Lenders

2.10

Extension of Term Loan and Revolving Loan Commitment Termination Dates

 

 

Section 3.

LETTERS OF CREDIT

3.1

Issuance of Letters of Credit and Lenders’ Purchase of Participations Therein

3.2

Letter of Credit Fees

3.3

Drawings and Reimbursement of Amounts Paid Under Letters of Credit

3.4

Obligations Absolute

3.5

Indemnification; Nature of Issuing Lenders’ Duties

3.6

Increased Costs and Taxes Relating to Letters of Credit

 

 

Section 4.

CONDITIONS TO LOANS AND LETTERS OF CREDIT

4.1

Conditions to Term Loans and Initial Revolving Loans and Swing Line Loans

4.2

Conditions to All Loans

4.3

Conditions to Letters of Credit

 

 

Section 5.

BORROWER’S REPRESENTATIONS AND WARRANTIES

5.1

Organization, Powers, Qualification, Good Standing, Business and Subsidiaries

5.2

Authorization of Borrowing, etc

5.3

Financial Condition

5.4

No Material Adverse Change; No Restricted Junior Payments

5.5

Title to Properties; Liens; Real Property; Intellectual Property

5.6

Litigation; Adverse Facts

5.7

Payment of Taxes

5.8

Performance of Agreements; Materially Adverse Agreements

5.9

Governmental Regulation

5.10

Securities Activities

5.11

Employee Benefit Plans

5.12

Certain Fees

5.13

Environmental Protection

5.14

Employee Matters

5.15

Solvency

5.16

Matters Relating to Collateral

5.17

Senior Note Documents

5.18

Disclosure

5.19

Mortgage Taxes, Etc.

 

 

Section 6.

BORROWER’S AFFIRMATIVE COVENANTS

6.1

Financial Statements and Other Reports

6.2

Existence, etc.

6.3

Payment of Taxes and Claims; Tax Returns

6.4

Maintenance of Properties; Insurance; Application of Net Insurance/ Condemnation
Proceeds

6.5

Inspection Rights

6.6

Compliance with Laws, etc.

6.7

Environmental Matters

6.8

Execution of Subsidiary Guaranty and Personal Property Collateral Documents
After the Closing Date

6.9

Matters Relating to Additional Real Property Collateral

6.10

Interest Rate Protection.

6.11

Deposit Accounts and Cash Management Systems

6.12

Solvency

 

 

Section 7.

BORROWER’S NEGATIVE COVENANTS

7.1

Indebtedness

7.2

Liens and Related Matters

7.3

Investments; Acquisitions

7.4

Contingent Obligations

7.5

Restricted Junior Payments

7.6

Financial Covenants

7.7

Restriction on Fundamental Changes; Asset Sales

7.8

Consolidated Capital Expenditures

7.9

Transactions with Affiliates

7.10

Sales and Lease-Backs

7.11

Disposal of Subsidiary Stock

7.12

Sale or Discount of Receivables

7.13

Conduct of Business

7.14

Amendments of Documents Relating to Senior Note Documents and Subordinated
Indebtedness

7.15

Fiscal Year

 

 

Section 8.

EVENTS OF DEFAULT

8.1

Failure to Make Payments When Due

8.2

Default in Other Agreements; Termination of Material Intellectual Property
License

8.3

Breach of Certain Covenants

8.4

Breach of Warranty

8.5

Other Defaults Under Loan Documents

8.6

Involuntary Bankruptcy; Appointment of Receiver, etc.

8.7

Voluntary Bankruptcy; Appointment of Receiver, etc

8.8

Judgments and Attachments

8.9

Dissolution

8.10

Employee Benefit Plans

8.11

Material Adverse Effect

8.12

Change in Control

8.13

Invalidity of Subsidiary Guaranty; Failure of Security; Repudiation of
Obligations

8.14

Subordinated Indebtedness

 

 

Section 9.

ADMINISTRATIVE AGENT

9.1

Appointment

9.2

Powers and Duties; General Immunity

9.3

Representations and Warranties; No Responsibility For Appraisal of
Creditworthiness

9.4

Right to Indemnity

9.5

Successor Administrative Agent and Successor Swing Line Lender

9.6

Collateral Documents and Guaranties

9.7

Administrative Agent May File Proofs of Claim

 

 

Section 10.

MISCELLANEOUS

10.1

Assignments and Participations in Loans and Letters of Credit

10.2

Expenses

10.3

Indemnity

10.4

Set-Off; Security Interest in Deposit Accounts

10.5

Ratable Sharing

10.6

Amendments and Waivers

10.7

Independence of Covenants

10.8

Notices; Effectiveness of Signatures

10.9

Survival of Representations, Warranties and Agreements

10.10

Failure or Indulgence Not Waiver; Remedies Cumulative

10.11

Marshalling; Payments Set Aside

10.12

Severability

10.13

Obligations Several; Independent Nature of Lenders’ Rights

10.14

Headings

10.15

Applicable Law

10.16

Successors and Assigns

10.17

Consent to Jurisdiction and Service of Process

10.18

Waiver of Jury Trial

10.19

Confidentiality

10.20

Co-Lead Arranger, Bookrunner, Syndication Agent and Co-Documentation Agent

10.21

Counterparts; Effectiveness

 

 

Signature pages

 

 


LODGENET ENTERTAINMENT CORPORATION

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is dated as of August 29, 2001 and entered into by and
among LODGENET ENTERTAINMENT CORPORATION, a Delaware corporation (“Borrower”),
THE FINANCIAL INSTITUTIONS LISTED ON THE SIGNATURE PAGES HEREOF OR PARTY FROM
TIME TO TIME HERETO (each individually referred to herein as a “Lender” and
collectively as “Lenders”), CANADIAN IMPERIAL BANK OF COMMERCE, acting through
one or more of its agencies, branches or affiliates (“CIBC”), as administrative
agent for Lenders (in such capacity, “Administrative Agent”), BEAR STEARNS
CORPORATE LENDING INC., as syndication agent (in such capacity, “Syndication
Agent”), U.S. BANK NATIONAL ASSOCIATION and FLEET NATIONAL BANK, as
co-documentation agents (in such capacity, “Co-Documentation Agents”), CIBC
WORLD MARKETS CORP. and BEAR, STEARNS & CO. INC., as co-lead arrangers and
bookrunners (in such capacity, “Co-Lead Arrangers”) and CIBC, INC., as swing
line lender (in such capacity, the “Swing Line Lender”).

 

R E C I T A L S

 

WHEREAS, Lenders, at the request of Borrower, have agreed to extend certain
credit facilities to Borrower, in the aggregate original principal amount of
$225,000,000, the proceeds of which will be used (i) to refinance all of the
obligations of Borrower owing under the Existing Credit Agreement, and (ii) to
provide financing for working capital and other general corporate purposes of
Borrower and its Subsidiaries, including capital expenditures, acquisitions and
investments;

 

WHEREAS, Borrower desires to secure all of the Obligations hereunder and under
the other Loan Documents by granting to Administrative Agent, on behalf of
Lenders, a First Priority Lien on substantially all of its real, personal and
mixed property, including a pledge of all of the Capital Stock of each of its
Domestic Subsidiaries (with the exception of AmNet, unless Borrower has not
dissolved such Subsidiary by the date that is 30 days after the Closing Date)
and all of the non-voting and 65% of the voting Capital Stock of its Foreign
Subsidiaries; and

 

WHEREAS, all of the Domestic Subsidiaries of Borrower (with the exception of
certain inactive Domestic Subsidiaries of Borrower without assets or income)
have agreed to guarantee the Obligations hereunder and under the other Loan
Documents and to secure their guaranties by granting to Administrative Agent, on
behalf of Lenders, a First Priority Lien on substantially all of their real,
personal and mixed property, including a pledge of all of the Capital Stock of
each of their Domestic Subsidiaries (if any) and all of the non-voting and 65%
of the voting Capital Stock of their respective Foreign Subsidiaries (if any):

 


NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrower, Lenders, Administrative Agent,
Syndication Agent, Co-Documentation Agents, Co-Lead Arrangers and Swing Line
Lender agree as follows:

 

Section 1.              DEFINITIONS

 

1.1          Certain Defined Terms.

 

The following terms used in this Agreement shall have the following meanings:

 

“Additional Mortgaged Property” has the meaning assigned to that term in
subsection 6.9A.

 

“Additional Mortgages” has the meaning assigned to that term in subsection 6.9A.

 

“Adjusted LIBOR” means, for any Interest Rate Determination Date with respect to
an Interest Period for a LIBOR Loan, the rate per annum obtained by dividing (x)
the rate of interest equal to (a) the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period and appearing on Telerate
Screen 3750 at or about 11:00 A.M., London time, two Business Days prior to the
commencement of such Interest Period, or (b) if such a rate does not appear on
Telerate Screen 3750, the average of the rates per annum at which Dollar
deposits in immediately available funds are offered to CIBC in the interbank
LIBOR market as at or about 11:00 A.M. (New York City time) two Business Days
prior to the beginning of such Interest Period for delivery on the first day of
such Interest Period, and for a period approximately equal to such Interest
Period, by (y) a percentage equal to 100% minus the stated maximum rate
(expressed as a percentage) of all reserve requirements (including any marginal,
emergency, supplemental, special or other reserves) applicable on such Interest
Rate Determination Date to any member bank of the Federal Reserve System in
respect of “Eurocurrency liabilities” as defined in Regulation D (or any
successor category of liabilities under Regulation D).

 

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement and also means and includes any successor Administrative Agent
appointed pursuant to subsection 9.5A.

 

“Administrative Agent’s Office” means (i) the office of Administrative Agent
located at CIBC, 425 Lexington Avenue, New York, NY 10017, or (ii) such other
office of Administrative Agent as may from time to time hereafter be designated
as such in a written notice delivered by Administrative Agent to Borrower and
each Lender.

 

“Affected Lender” has the meaning assigned to that term in subsection 2.6C.

 

“Affected Loans” has the meaning assigned to that term in subsection 2.6C.

 


“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.  For purposes of this definition, a Person shall be
deemed to be “controlled by” a Person if such Person possesses, directly or
indirectly, power to vote 15% or more of the securities having ordinary voting
power for the election of directors of such Person.  Notwithstanding the
foregoing, neither Administrative Agent nor any Lender shall be deemed to be an
Affiliate of any of the Loan Parties.

 

“Agents” means, collectively, Administrative Agent and Syndication Agent.

 

“Agreement” means this Credit Agreement dated as of August 29, 2001.

 

“AmNet” means AmNet, Inc., a Delaware corporation and a Subsidiary of Borrower.

 

“Applicable Base Rate Margin” means, as at any date of determination, with
respect to any Type of Loan that is a Base Rate Loan, a percentage per annum
equal to the Applicable LIBOR Margin for such Type of Loan less 1.25%.

 

“Applicable LIBOR Margin” means (a) with respect to Term Loans that are LIBOR
Loans, 4.00% per annum, and (b) with respect to Revolving Loans that are LIBOR
Loans, a percentage per annum as set forth below opposite the applicable
Consolidated Total Leverage Ratio:

 

Consolidated Total Leverage Ratio

 

Applicable LIBOR Margin

 

greater than or equal to 4.00:1.00

 

3.00

%

less than 4.00:1.00 but greater than or equal to 3.50:1.00

 

2.75

%

less than 3.50:1.00 but greater than or equal to 3.00:1.00

 

2.50

%

less than 3.00:1.00

 

2.25

%

 

; provided that until the date that is five Business Days after the date on
which Borrower delivers the first Margin Determination Certificate required to
be delivered to Administrative Agent pursuant to subsection 6.1(xiv), the
Applicable LIBOR Margin for Revolving Loans that are LIBOR Loans shall be 3.00%.

 


“Asset Sale” means the sale (in any single transaction or related series of
transactions) by Borrower or any of its Subsidiaries to any Person other than
Borrower or any Subsidiary Guarantor of (i) any of the Capital Stock of any of
Borrower’s Subsidiaries; (ii) substantially all of the assets of any division or
line of business of Borrower or any of its Subsidiaries; or (iii) any other
assets (whether tangible or intangible) of Borrower or any of its Subsidiaries
(other than (a) Inventory sold in the ordinary course of business; (b) sales of
assets from Borrower or any Subsidiary Guarantor to Borrower or any Subsidiary
Guarantor; (c) sales of obsolete or surplus equipment removed from hotel guest
rooms in the ordinary course of business in connection with the renewal or
replacement of such equipment; provided such sales are for fair market value;
and (d) any such other assets to the extent that the aggregate value of such
assets sold in any single transaction or related series of transactions is equal
to $50,000 or less).

 

“Assignment Agreement” means an Assignment Agreement in substantially the form
of Exhibit I annexed hereto.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Base Rate” means, at any time, the higher of (i) the Reference Rate or (ii) the
rate which is one-half of 1% in excess of the Federal Funds Effective Rate.

 

“Base Rate Loans” means Loans bearing interest at rates determined by reference
to the Base Rate as provided in subsection 2.2A.

 

“Borrower” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBOR or
any LIBOR Loan, any day that (a) is a Business Day described in clause (i)
above, and (b) is a day for trading by and between banks in Dollar deposits in
the London Interbank Market.

 

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person; provided, however, that the term “Capital Lease” shall not be deemed to
include video service leases and similar agreements utilized by Borrower or its
Subsidiaries in the ordinary course of business for the purpose of obtaining the
right to deliver cable television programming and/or other interactive,
multimedia entertainment and information services to specific customer
properties.

 

“Capital Stock” means the capital stock or other equity, membership or ownership
interests of a Person.


“Cash” means money, currency or a credit balance in a Deposit Account.

 

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, the highest rating
obtainable from either S&P or Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v) shares of any money market mutual fund that (a)
has at least 95% of its assets invested continuously in the types of investments
referred to in clauses (i) and (ii) above, (b) has net assets of not less than
$500,000,000, and (c) has the highest rating obtainable from either S&P or
Moody’s.

 

“Change in Control” means either of the following:  (i) any Person acting in
concert with one or more other Persons shall have acquired beneficial ownership,
directly or indirectly, of Securities of Borrower (or other Securities
convertible into such Securities) representing 40% or more of the combined
voting power of all Securities of Borrower entitled to vote in the election of
members of the Governing Body of Borrower, other than Securities having such
power only by reason of the happening of a contingency; or (ii) individuals who
were members of the Governing Body of Borrower immediately prior to the event
shall cease for any reason to constitute a majority of the members of the
Governing Body of Borrower then in office.  As used herein, “beneficial
ownership” shall have the meaning provided in Rule 13d-3 of the Securities and
Exchange Commission promulgated under the Exchange Act.

 

“Class” means, as applied to Lenders, each of the following two classes of
Lenders:  (i) Lenders having Revolving Loan Exposure, and (ii) Lenders having
Term Loan Exposure.

 

“Closing Date” means the date on which the initial Loans are made.

 

“Closing Date Mortgaged Property” has the meaning assigned to that term in
subsection 4.1N.

 

“Closing Date Mortgage” has the meaning assigned to that term in subsection
4.1N.

 


“Closing Date Mortgage Policy” has the meaning assigned to that term in
subsection 4.1N.

 

“Co-Documentation Agents” has the meaning assigned to that term in the
introduction to this Agreement.

 

 “Co-Lead Arrangers” has the meaning assigned to that term in the introduction
to this Agreement.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock ) in which Liens are purported to be granted pursuant
to the Collateral Documents as security for the Obligations.

 

“Collateral Access Agreement” means any landlord waiver, mortgagee waiver,
bailee letter or any similar acknowledgement or agreement of any landlord or
mortgagee in respect of any Real Property Asset where any Collateral is located
or any warehouseman or processor in possession of any Inventory of any Loan
Party, which agreement shall (i) provide that such lessor, bailee or other party
shall not terminate such agreement as a result of a default by such Loan Party
thereunder without first giving Administrative Agent notice of such default and
at least 60 days (or, if such default cannot reasonably be cured by
Administrative Agent within such period, such longer period as may reasonably be
required) to cure such defaults, (ii) grant Administrative Agent the right to
sell, remove or otherwise dispose of any Collateral located at such Real
Property Asset during the term of such agreement and for a reasonable period of
time (but in no event less than 30 days) after the termination of such
agreement, and (iii) contain such other matters relating to such Real Property
Asset as Administrative Agent may reasonably request, all in form and substance
reasonably acceptable to Administrative Agent.

 

“Collateral Account” has the meaning assigned to that term in the Security
Agreement.

 

“Collateral Documents” means the Security Agreement, the Mortgages, the
Irrevocable Proxies and all other instruments or documents delivered by any Loan
Party pursuant to this Agreement or any of the other Loan Documents in order to
grant to Administrative Agent, on behalf of Lenders, a Lien on any real,
personal or mixed property of that Loan Party as security for the Obligations.

 

“Commitments” means the commitments of Lenders to make Loans as set forth in
subsection 2.1A.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit III annexed hereto delivered to Administrative Agent and Lenders by
Borrower pursuant to subsection 6.1(iii).

 

“Confidential Information Memorandum” means that certain Confidential
Information Memorandum dated July 2001 and any supplements thereto relating to
the credit facilities evidenced by this Agreement.

 


“Conforming Leasehold Interest” means any Recorded Leasehold Interest as to
which the lessor has agreed in writing for the benefit of Administrative Agent
(which writing has been delivered to Administrative Agent), whether under the
terms of the applicable lease, under the terms of a Landlord Consent and
Estoppel, or otherwise, to the matters described in the definition of “Landlord
Consent and Estoppel,” which interest, if a subleasehold or sub-subleasehold
interest, is not subject to any contrary restrictions contained in a superior
lease or sublease.

 

“Consolidated Capital Expenditures” means, for any period, the sum of the
aggregate of all expenditures (whether paid in Cash or other consideration or
accrued as a liability and including that portion of Capital Leases which is
capitalized on the consolidated balance sheet of Borrower and its Subsidiaries)
by Borrower and its Subsidiaries during that period that, in conformity with
GAAP, are included in “additions to property, plant or equipment” or comparable
items reflected in the consolidated statement of cash flows of Borrower and its
Subsidiaries.  For purposes of this definition, (a) the purchase price of
equipment that is purchased simultaneously with the trade-in of existing
equipment or with insurance proceeds shall be included in Consolidated Capital
Expenditures only to the extent of the gross amount of such purchase price less
the credit granted by the seller of such equipment for the equipment being
traded in at such time or the amount of such proceeds, as the case may be, and
(b) the aggregate of all expenditures by Borrower and its Subsidiaries during
that period to acquire (by purchase or otherwise) the business, property or
fixed assets of any Person, or the Capital Stock or other evidence of beneficial
ownership of any Person that, as a result of such acquisition, becomes a
Subsidiary of Borrower shall be included in Consolidated Capital Expenditures.

 

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period excluding, however, any interest expense not
payable in Cash (including amortization of discount and amortization of debt
issuance costs).

 

“Consolidated EBITDA” means, for any period, the sum, without duplication, of
the amounts for such period of (i) Consolidated Net Income, (ii) Consolidated
Interest Expense, (iii) provisions for taxes based on income, (iv) total
depreciation expense, (v) total amortization expense, and (vi) other
non-recurring and non-cash items reducing Consolidated Net Income, less interest
income and any non-recurring and non-cash items increasing Consolidated Net
Income, all of the foregoing as determined on a consolidated basis for Borrower
and its Subsidiaries in conformity with GAAP.

 

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to (i) Consolidated EBITDA (determined by adding back thereto any amount
deducted in the calculation of Consolidated Net Income that was paid, incurred
or accrued in violation of any of the provisions of this Agreement) for such
period minus (ii) the sum, without duplication, of the amounts for such period
of (a) voluntary and scheduled repayments of Consolidated Total Debt (excluding
repayments of Revolving Loans except to the extent the Revolving Loan
Commitments are permanently reduced in connection with such repayments),
(b) Consolidated Capital Expenditures (net of any proceeds of any related
financings with respect to such expenditures), (c) Consolidated Cash Interest
Expense, and (d) the provision for current taxes based on income of Borrower and
its Subsidiaries and payable in Cash with respect to such period.

 


“Consolidated Interest Coverage Ratio” means, for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Cash Interest Expense
minus the aggregate amount of interest income in cash received by Borrower and
its Subsidiaries during such period.

 

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Borrower and its Subsidiaries on a consolidated
basis with respect to all outstanding Indebtedness of Borrower and its
Subsidiaries, including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Interest Rate Agreements, but excluding, however, any amounts
referred to in subsection 2.3 payable to Administrative Agent and Lenders on or
before the Closing Date.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of
Borrower and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP; provided that there
shall be excluded (i) the income (or loss) of any Person (other than a
Subsidiary of Borrower) in which any other Person (other than Borrower or any of
its Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Borrower or any of its
Subsidiaries by such Person during such period, (ii) the income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary of Borrower or is
merged into or consolidated with Borrower or any of its Subsidiaries or that
Person’s assets are acquired by Borrower or any of its Subsidiaries, (iii) the
income of any Subsidiary of Borrower to the extent that the declaration or
payment of dividends or similar distributions by that Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary, (iv) any after-tax gains or losses
attributable to Asset Sales or returned surplus assets of any Pension Plan, and
(v) (to the extent not included in clauses (i) through (iv) above) any net
extraordinary gains or net non-cash extraordinary losses.

 

“Consolidated Senior Secured Debt” means, as at any date of determination,
Consolidated Total Debt less the aggregate principal amount of all unsecured
Indebtedness of Borrower and its Subsidiaries, determined on a consolidated
basis.

 

“Consolidated Senior Secured Leverage Ratio” means, as at the last day of any
Fiscal Quarter, the ratio of (a) Consolidated Senior Secured Debt as of the last
day of such Fiscal Quarter, to (b) Consolidated EBITDA for the four Fiscal
Quarter period then ended; provided that in calculating Consolidated EBITDA for
such period, any Asset Sales or other acquisitions or dispositions of assets
during such period shall have been deemed to have occurred on the first day of
such period.

 

“Consolidated Total Debt” means, as at any date of determination, the aggregate
principal amount of all Indebtedness of Borrower and its Subsidiaries, other
than the face amount of letters of credit where the conditions to drawing have
not been met, determined on a consolidated basis, less, until March 31, 2002,
the amount of Cash and Cash Equivalents.

 


“Consolidated Total Leverage Ratio” means, as at the last day of any Fiscal
Quarter, the ratio of (a) Consolidated Total Debt as of the last day of such
Fiscal Quarter, to (b) Consolidated EBITDA for the four Fiscal Quarter period
then ended; provided that in calculating Consolidated EBITDA for such period,
any Asset Sales or other acquisitions or dispositions of assets during such
period shall have been deemed to have occurred on the first day of such period.

 

“Contingent Obligation”, as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (i) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof, or
(ii) under Hedge Agreements.  Contingent Obligations shall include (a) the
direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another, (b)
the obligation to make take-or-pay or similar payments if required regardless of
non-performance by any other party or parties to an agreement, and (c) any
liability of such Person for the obligation of another through any agreement
(contingent or otherwise) (1) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (2) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (1) or (2) of this
sentence, the primary purpose or intent thereof is as described in the preceding
sentence.  The amount of any Contingent Obligation shall be equal to the amount
of the obligation so guaranteed or otherwise supported or, if less, the amount
to which such Contingent Obligation is specifically limited.

 

“Contractual Obligation”, as applied to any Person, means any provision of any
Security issued by that Person or of any contract to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Copyright Office” means the United States Copyright Office or any successor or
substitute office in which filings are necessary or, in the opinion of the
Administrative Agent, desirable, in order to create or perfect Liens on any IP
Collateral.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement to which Borrower or any of its Subsidiaries is a
party.

 


“Deposit Account” means a demand, time, savings, passbook or similar account
maintained with a Person engaged in the business of banking, including a savings
bank, savings and loan association, credit union or trust company.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary of Borrower that is incorporated or
organized under the laws of the United States of America, any state thereof or
in the District of Columbia.

 

“Eligible Assignee” means (A) (i) a commercial bank organized under the laws of
the United States or any state thereof; (ii) a savings and loan association or
savings bank organized under the laws of the United States or any state thereof;
(iii) a commercial bank organized under the laws of any other country or a
political subdivision thereof (provided that (x) such bank is acting through a
branch or agency located in the United States or (y) such bank is organized
under the laws of a country that is a member of the Organization for Economic
Cooperation and Development or a political subdivision of such country); and
(iv) any other entity which is an “accredited investor” (as defined in
Regulation D under the Securities Act) which extends credit or buys loans as one
of its businesses including insurance companies, mutual funds, lease financing
companies and investment funds; (B) a Lender, an Affiliate of a Lender; (C) any
Fund that is managed by a Person described in clauses (A) or (B) above or the
same investment advisor or an Affiliate of the same investment advisor of a
Person described in clauses (A) or (B) above (an “Approved Fund”); or (D) any
other Person (other than a natural Person) approved by (1) Administrative Agent,
(2) in the case of any assignment of a Revolving Loan, Issuing Lender, and (3)
unless (x) such Person is taking delivery of an assignment in connection with
physical settlement of a credit derivatives transaction, or (y) an Event of
Default or Potential Event of Default has occurred and is continuing, Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
no Affiliate of Borrower shall be an Eligible Assignee.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or, during the preceding six (6) calendar years, was
maintained or contributed to by Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Government Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, (ii) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity, or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

 


“Environmental Laws” means any and all current or future statutes, ordinances,
orders, rules, regulations, guidance documents, judgments, Governmental
Authorizations, or any other requirements of any Government Authority relating
to (i) environmental matters, including those relating to any Hazardous
Materials Activity, (ii) the generation, use, storage, transportation or
disposal of Hazardous Materials, or (iii) occupational safety and health,
industrial hygiene, land use or the protection of human, plant or animal health
or welfare, in any manner applicable to Borrower or any of its Subsidiaries or
any Facility, including the Comprehensive Environmental Response, Compensation,
and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous Materials
Transportation Act (49 U.S.C. § 1801 et seq.), the Resource Conservation and
Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water Pollution Control Act
(33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the
Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Federal
Insecticide, Fungicide and Rodenticide Act (7 U.S.C. §136 et seq.), the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), the Oil Pollution
Act (33 U.S.C. § 2701 et seq.) and the Emergency Planning and Community
Right-to-Know Act (42 U.S.C. § 11001 et seq.), each as amended or supplemented,
any analogous present or future state or local statutes or laws, and any
regulations promulgated pursuant to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means, as applied to any Person (i) any corporation that is a
member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) that is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person is a member.  Any former
ERISA Affiliate of a Person or any of its Subsidiaries shall continue to be
considered an ERISA Affiliate of such Person or such Subsidiary within the
meaning of this definition with respect to the period such entity was an ERISA
Affiliate of such Person or such Subsidiary and with respect to liabilities
arising after such period for which such Person or such Subsidiary could be
liable under the Internal Revenue Code or ERISA.

 


“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the withdrawal by
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability pursuant to Section 4063 or 4064
of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which constitutes
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA; (vii) the withdrawal of Borrower, any of its Subsidiaries or
any of their respective ERISA Affiliates in a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan if there is any potential liability therefor, or the receipt by Borrower,
any of its Subsidiaries or any of their respective ERISA Affiliates of notice
from any Multiemployer Plan that it is in reorganization or insolvency pursuant
to Section 4241 or 4245 of ERISA, or that it intends to terminate or has
terminated under Section 4041A or 4042 of ERISA; (viii) the occurrence of an act
or omission which could give rise to the imposition on Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates of material fines,
penalties, taxes or related charges under Chapter 43 of the Internal Revenue
Code or under Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA
in respect of any Employee Benefit Plan; (ix) the assertion of a material claim
(other than routine claims for benefits) against any Employee Benefit Plan other
than a Multiemployer Plan or the assets thereof, or against Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in connection with any
Employee Benefit Plan; (x) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Internal Revenue Code) to qualify
under Section 401(a) of the Internal Revenue Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (xi) the imposition of a Lien
pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue Code or
pursuant to ERISA with respect to any Pension Plan.

 

“Event of Default” means each of the events set forth in Section 8.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement dated as of February 25, 1999 among Borrower, National
Westminster Bank PLC, as Administrative Agent, Bankboston, N.A. and Morgan
Stanley Senior Funding, Inc., as Syndication Agents and the lenders named
therein, as amended prior to the Closing Date.

 

“Facilities” means all real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Borrower or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

 

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Administrative Agent from three Federal funds brokers
of recognized standing selected by Administrative Agent.

 


“Financial Plan” has the meaning assigned to that term in subsection 6.1(x).

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that (i) such Lien is perfected
and has priority over any other Lien on such Collateral other than Liens
permitted pursuant to subsection 7.2A(i),  7.2A(iii) and 7.2A(iv); and (ii) such
Lien is the only Lien (other than Liens permitted pursuant to subsection 7.2A)
to which such Collateral is subject.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Borrower and its Subsidiaries ending on
December 31 of each calendar year.

 

“Flood Hazard Property” means a Closing Date Mortgaged Property or an Additional
Mortgaged Property located in an area designated by the Federal Emergency
Management Agency as having special flood or mud slide hazards.

 

“Foreign Subsidiary” means any Subsidiary of Borrower that is not a Domestic
Subsidiary.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Debt”, as applied to any Person, means all Indebtedness of that Person
(including any current portions thereof) which by its terms or by the terms of
any instrument or agreement relating thereto matures more than one year from, or
is directly renewable or extendable at the option of that Person to a date more
than one year from (including an option of that Person under a revolving credit
or similar agreement obligating the lender or lenders to extend credit over a
period of one year or more from), the date of the creation thereof.

 

“Funding Date” means the date of the funding of a Loan.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
subsection 1.2, generally accepted accounting principles set forth in opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
in each case as the same are applicable to the circumstances as of the date of
determination.

 

“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust or limited liability company.

 


“Government Authority” means any political subdivision or department thereof,
any other governmental or regulatory body, commission, central bank, board,
bureau, organ or instrumentality or any court, in each case whether federal,
state, local or foreign.

 

“Governmental Authorization” means any permit, license, registration,
authorization, plan, directive, consent, order or consent decree of or from, or
notice to, any Government Authority.

 

“Guest-Pay Rooms” means, at any time of determination, the aggregate number of
guest rooms of all lodging, hospital, cruise line and related properties located
in the United States or Canada (or in the case of cruise lines, cruise lines
that are operated by a shipping line flying the flag of the United States or
Canada), which have a firm, enforceable contract with Borrower or any of its
Subsidiaries for the provision of in-room television entertainment and/or
information services which are provided to the guests of such property for a
charge and against which Borrower or such Subsidiary has not, in accordance with
its ordinary business practice, chosen to exercise any remedies for non-payment
under such contract; provided, however, the term “Guest-Pay Rooms” shall exclude
any guest rooms with respect to which Borrower or any of its Subsidiaries has
licensed their services and/or products to a third party operator.

 

“Hazardous Materials” means (i) any chemical, material or substance at any time
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous waste”, “acutely hazardous
waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“toxic substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (ii) any oil, petroleum, petroleum fraction or
petroleum derived substance; (iii) any drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources; (iv) any flammable substances or
explosives; (v) any radioactive materials; (vi) any asbestos-containing
materials; (vii) urea formaldehyde foam insulation; (viii) electrical equipment
which contains any oil or dielectric fluid containing polychlorinated biphenyls;
(ix) pesticides; and (x) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Government Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 


“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
designed to hedge against fluctuations in interest rates or currency values,
respectively.

 

“Increasing Lenders” has the meaning assigned to that term in subsection
2.1A(iv).

 

“Indebtedness” means, as applied to any Person (i) all indebtedness for borrowed
money, (ii) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, or upon which interest payments are customarily made
without regard to any original issue discount relating thereto, (iii) that
portion of obligations with respect to Capital Leases that is properly
classified as a liability on a balance sheet in conformity with GAAP, (iv) all
obligations owed for all or any part of the deferred purchase price of property
or services (excluding any such obligations incurred under ERISA), which
purchase price is (a) due more than six months from the date of incurrence of
the obligation in respect thereof or (b) evidenced by a note or similar written
instrument, (v) all obligations in respect of any preferred Capital Stock of
such Person subject to mandatory sinking fund payments, redemption or other
acceleration, (vi) all indebtedness secured by any Lien on any property or asset
owned, acquired or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person, (vii) all obligations relating to the face amount of all
letters of credit or bankers’ acceptances that such Person is obligated to
reimburse the related letter of credit bank for, (viii) all obligations of such
Person as lessee under leases including any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
product, but excluding Operating Leases, (ix) the Indebtedness of any
partnership or unincorporated joint venture in which such Person is a general
partner or a joint venturer and (x) all Contingent Obligations of such Person
with respect to Indebtedness of the type set forth in clauses (i) – (ix). 
Obligations under Interest Rate Agreements constitute (1) in the case of Hedge
Agreements, Contingent Obligations, and (2) in all other cases, Investments, and
in neither case constitute Indebtedness.

 

“Indemnitee” has the meaning assigned to that term in subsection 10.3.

 

“Intellectual Property” means all patents, patent rights, patent applications,
licenses, inventions, trade secrets, trademarks, tradenames, service marks,
copyrights, technology, software, know-how and proprietary techniques (including
processes and substances) used in or necessary for the conduct of the business
of Borrower and its Subsidiaries as currently conducted that are material to the
condition (financial or otherwise), business or operations of Borrower and its
Subsidiaries, taken as a whole.

 

“Interest Payment Date” means (i) with respect to any Base Rate Loan, the last
Business Day of each March, June, September and December of each year,
commencing on the first such date to occur after the Closing Date, and (ii) with
respect to any LIBOR Loan, the last day of each Interest Period applicable to
such Loan; provided that in the case of each Interest Period of six months,
“Interest Payment Date” shall also include the date that is three months after
the commencement of such Interest Period.

 


“Interest Period” has the meaning assigned to that term in subsection 2.2B.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement to which Borrower or any of its Subsidiaries is a party.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the second Business Day prior to the first day of such Interest Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“Inventory” means, with respect to any Person as of any date of determination,
all goods, merchandise and other personal property which are then held by such
Person for sale or lease, including raw materials and work in process.

 

“Investment” means (i) any purchase or other acquisition or commitment to
purchase or acquire by Borrower or any of its Subsidiaries of, or of a
beneficial interest in, any Securities of any other Person (including any
Subsidiary of Borrower), (ii) any direct or indirect redemption, retirement,
purchase or other acquisition for value, by any Subsidiary of Borrower from any
Person other than Borrower or any of its Subsidiaries, of any equity Securities
of such Subsidiary, (iii) any direct or indirect loan, advance (other than
advances to employees for moving, entertainment and travel expenses, drawing
accounts and similar expenditures in the ordinary course of business) or capital
contribution by Borrower or any of its Subsidiaries to any other Person (other
than a Subsidiary Guarantor), including all indebtedness and accounts receivable
from that other Person that are not current assets or did not arise from sales
to that other Person in the ordinary course of business, or (iv) Interest Rate
Agreements or Currency Agreements not constituting Hedge Agreements. The amount
of any Investment shall be the original cost or commitment of such Investment
plus the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment (other than adjustments for the repayment of, or the refund of
capital with respect to, the original principal amount of any such Investment).

 

“IP Collateral” means, collectively, the Collateral consisting of rights in or
to Intellectual Property under the Security Agreement.

 

“Irrevocable Proxies” (i) the Amended and Restated Irrevocable Proxy of even
date herewith of Borrower relating to ResNet Inc. shares; (ii) the Amended and
Restated Irrevocable Proxy of even date herewith of Borrower relating to
LodgeNet Canada shares; and (iii) the Amended and Restated Irrevocable Proxy of
even date herewith of ResNet Inc. relating to its ResNet LLC ownership interest.

 

“Issuing Lender” means, with respect to any Letter of Credit, the Lender that
agrees or is otherwise obligated to issue such Letter of Credit, determined as
provided in subsection 3.1B(iii).

 


“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided that in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

 

“Landlord Consent and Estoppel” means, with respect to any Leasehold Property, a
letter, certificate or other instrument in writing from the lessor under the
related lease, satisfactory in form and substance to Administrative Agent,
pursuant to which such lessor agrees, for the benefit of Administrative Agent,
(i) that without any further consent of such lessor or any further action on the
part of the Loan Party holding such Leasehold Property, such Leasehold Property
may be encumbered pursuant to a Mortgage and may be assigned to the purchaser at
a foreclosure sale or in a transfer in lieu of such a sale (and to a subsequent
third party assignee if Administrative Agent, any Lender, or an Affiliate of
either so acquires such Leasehold Property), (ii) that such lessor shall not
terminate such lease as a result of a default by such Loan Party thereunder
without first giving Administrative Agent notice of such default and at least 60
days (or, if such default cannot reasonably be cured by Administrative Agent
within such period, such longer period as may reasonably be required) to cure
such default, (iii) to the matters contained in a Collateral Access Agreement,
and (iv) to such other matters relating to such Leasehold Property as
Administrative Agent may reasonably request.

 

“LC Reimbursement Amount” has the meaning assigned to this term in subsection
3.3B.

 

“Leasehold Property” means any leasehold interest of any Loan Party (other than
a Foreign Subsidiary) as lessee under any lease of real property, other than any
such leasehold interest designated from time to time by Administrative Agent in
its sole discretion as not being required to be included in the Collateral.

 

“Lender” and “Lenders” means the Persons identified as “Lenders” and listed on
the signature pages of this Agreement, together with their successors and
permitted assigns pursuant to subsection 10.1, and the term “Lenders” shall
include Swing Line Lender unless the context otherwise requires; provided that
the term “Lenders”, when used in the context of a particular Commitment, shall
mean Lenders having that Commitment.

 

“Letter of Credit” means any standby letter of credit or similar instrument
issued for the purpose of supporting (i) Indebtedness of Borrower or any of its
Subsidiaries in respect of industrial revenue or development bonds or
financings, (ii) workers’ compensation liabilities of Borrower or any of its
Subsidiaries, (iii) the obligations of third party insurers of Borrower or any
of its Subsidiaries arising by virtue of the laws of any jurisdiction requiring
third party insurers, (iv) obligations with respect to Capital Leases or
Operating Leases of Borrower or any of its Subsidiaries, and (v) performance,
payment, deposit or surety obligations of Borrower or any of its Subsidiaries,
in any case if required by law or governmental rule or regulation or for any
purpose for which Borrower is permitted to use its cash; provided that Letters
of Credit may not be issued for the purpose of supporting (a) trade payables or
(b) any Indebtedness constituting “antecedent debt” (as that term is used in
Section 547 of the Bankruptcy Code).

 


“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is or at any time thereafter may become
available for drawing under all Letters of Credit then outstanding plus (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing
Lenders and not theretofore reimbursed out of the proceeds of Revolving Loans
pursuant to subsection 3.3B or otherwise reimbursed by Borrower.

 

“LIBOR Loans” means Loans bearing interest at rates determined by reference to
Adjusted LIBOR as provided in subsection 2.2A.

 

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.

 

“Loan” or “Loans” means one or more of the Term Loans, Revolving Loans or Swing
Line Loans or any combination thereof.

 

“Loan Documents” means this Agreement, the Notes, the Letters of Credit (and any
applications for, or reimbursement agreements or other documents or certificates
executed by Borrower in favor of an Issuing Lender relating to, the Letters of
Credit), the Subsidiary Guaranty and the Collateral Documents.

 

“Loan Party” means each of Borrower and any of Borrower’s Subsidiaries from time
to time executing a Loan Document, and “Loan Parties” means all such Persons,
collectively.

 

“LodgeNet Canada” LodgeNet Entertainment (Canada) Corporation, a Canadian
corporation and a wholly-owned Subsidiary of Borrower.

 

“Margin Determination Certificate”means an Officers’ Certificate of Borrower
delivered (a) with respect to each Fiscal Quarter (other than each fourth Fiscal
Quarter), together with the most recent financial statements required to be
delivered pursuant to subsection 6.1(i), and (b) with respect to each fourth
Fiscal Quarter, within 45 days of the last day of such fourth Fiscal Quarter,
setting forth in reasonable detail the Consolidated Total Leverage Ratio that is
applicable as of the last day of the fiscal period for which such financial
statements and Officers’ Certificate are being delivered.

 

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means any act, omission, situation, circumstance,
event or undertaking which could reasonably be expected to have, singly or in
any combination with one or more other acts, omissions, situations,
circumstances, events or undertakings, a materially adverse effect upon (a) the
business, assets, properties, liabilities, condition (financial or otherwise),
results of operations or prospects of Borrower and its Subsidiaries taken as a
whole; (b) the value of the whole or any material part of the Collateral, or the
enforceability or priority of the security interest in the Collateral; (c) the
respective ability of Borrower or any of the other Loan Parties to perform any
payment obligation or any other material obligation under this Agreement or any
other Loan Document to which it is a party; or (d) the legality, validity,
binding effect or enforceability of any Loan Document or the right to accelerate
and foreclose on any material portion of the Collateral or any other material
right or remedy of Administrative Agent or Lenders under or in connection with
any Loan Document.

 


“Material Contract” means any contract, indenture, mortgage, deed of trust,
understanding, agreement, instrument or other arrangement, whether written or
oral, to which Borrower or any of its Subsidiaries is a party (other than the
Loan Documents), for which breach, nonperformance, cancellation or failure to
renew could reasonably be expected to have a Material Adverse Effect.

 

“Material Leasehold Property” means a Leasehold Property reasonably determined
by Administrative Agent to be of material value as Collateral or of material
importance to the operations of Borrower or any of its Subsidiaries; provided,
however, that (i) any Leasehold Properties set forth on Schedule 1.1 as of the
Closing Date and any other additional Leasehold Properties added to Schedule 1.1
from time to time with the approval of Administrative Agent and Borrower shall
not be deemed to be a “Material Leasehold Property” hereunder; and (ii) unless
the aggregate amount of all rents payable during any one Fiscal Year with
respect to a Leasehold Property, together with the aggregate amount of all rents
payable during such Fiscal Year with respect to any series of adjacent,
adjoining or connected Leasehold Properties, exceeds $750,000, such Leasehold
Property shall not be deemed to be a “Material Leasehold Property” hereunder.

 

“Material Real Property” means any real property owned by any Loan Party (other
than any Foreign Subsidiary) with a fair market value, at an time of
determination, greater than or equal to $2,000,000 and any additional real
property acquired or owned by any Loan Party (other than any Foreign Subsidiary)
as designated in writing by Borrower to Administrative Agent in order to comply
with the terms of subsection 6.9.

 

“Minimum Amount” means, with respect to each of the following actions, the
minimum amount and any multiples in excess thereof set forth opposite such
action:

 

Type of Action

 

Minimum Amount

 

Multiples in excess thereof

 

Conversion into Base Rate Loans

 

$

500,000

 

$

500,000

 

Conversion into LIBOR Loans

 

$

2,000,000

 

$

100,000

 

 

“Moody’s” means Moody’s Investors Service, Inc.


 

“Mortgage” means (i) a security instrument (whether designated as a deed of
trust or a mortgage or by any similar title) executed and delivered by any Loan
Party, substantially in the form of Exhibit IV-A or Exhibit IV-B annexed hereto
or in such other form as may be approved by Administrative Agent in its sole
discretion, in each case with such changes thereto as may be recommended by
Administrative Agent’s local counsel based on local laws or customary local
mortgage or deed of trust practices; or (ii) at Administrative Agent’s option,
in the case of an Additional Mortgaged Property, an amendment to an existing
Mortgage, in form satisfactory to Administrative Agent, adding such Additional
Mortgaged Property to the Real Property Assets encumbered by such existing
Mortgage.  “Mortgages” means all such instruments, including the Closing Date
Mortgage and any Additional Mortgages, collectively.

 

“Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, Cash payments
(including any Cash received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) received from such Asset Sale, net of any bona fide direct costs
incurred in connection with such Asset Sale, including (i) income taxes
reasonably estimated to be actually payable within two years of the date of such
Asset Sale as a result of any gain recognized in connection with such Asset Sale
and (ii) payment of the outstanding principal amount of, premium or penalty, if
any, and interest on any Indebtedness (other than the Loans) that is secured by
a Lien on the stock or assets in question and that is required to be repaid
under the terms thereof as a result of such Asset Sale; provided, however, that
Net Asset Sale Proceeds shall not include any cash payments received from any
Asset Sale by a Foreign Subsidiary unless such proceeds may be repatriated (by
reason of a repayment of an intercompany note or otherwise) to the United States
without (in the reasonable judgment of Borrower) resulting in a material tax
liability to Borrower.

 

“Net Insurance/Condemnation Proceeds” means any Cash payments or proceeds
received by Borrower or any of its Subsidiaries (i) under any business
interruption or casualty insurance policy in respect of a covered loss
thereunder or (ii) as a result of the taking of any assets of Borrower or any of
its Subsidiaries by any Person pursuant to the power of eminent domain,
condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, in each case net of any
actual and reasonable documented costs incurred by Borrower or any of its
Subsidiaries in connection with the adjustment or settlement of any claims of
Borrower or such Subsidiary in respect thereof.

 

“Net Pension Proceeds” has the meaning assigned to that term in subsection
2.4B(iv)(d).

 

“Net Proceeds Amount” has the meaning assigned to that term in subsection
2.4B(iii)(g).

 

“Net Securities Proceeds” means the Cash proceeds (net of underwriting discounts
and commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses) from the (i) issuance of Capital
Stock of or incurrence of Indebtedness by Borrower or any of its Subsidiaries
and (ii) capital contributions made by a holder of Capital Stock of Borrower.

 


“New Lender” has the meaning assigned to that term in subsection 2.1A(iv).

 

“Non-US Lender” has the meaning assigned to that term in subsection
2.7B(iii)(a).

 

“Notes” means one or more of the Term Notes, Revolving Notes or Swing Line Note
or any combination thereof.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit V
annexed hereto delivered by Borrower to Administrative Agent pursuant to
subsection 2.1B with respect to a proposed borrowing.

 

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit VI annexed hereto delivered by Borrower to Administrative Agent pursuant
to subsection 2.2D with respect to a proposed conversion or continuation of the
applicable basis for determining the interest rate with respect to the Loans
specified therein.

 

“Notice of Extension” means a notice in substantially the form of Exhibit VII 
annexed hereto delivered by Borrower to Administrative Agent pursuant to
subsections 2.10A and/or 2.10B with respect to Borrower’s election to extend the
Term Loan Maturity Date and/or the Revolving Loan Commitment Termination Date,
as applicable.

 

 “Notice of Issuance of Letter of Credit” means a notice substantially in the
form of Exhibit VIII annexed hereto delivered by Borrower to Administrative
Agent pursuant to subsection 3.1B(i) with respect to the proposed issuance of a
Letter of Credit.

 

“Obligations” means all obligations of every nature of each Loan Party from time
to time owed to Administrative Agent, Lenders or any of them under the Loan
Documents, whether for principal, interest, reimbursement of amounts drawn under
Letters of Credit, fees, expenses, indemnification or otherwise, whether
contingent, direct or otherwise, including post-petition interest on such
amounts accruing subsequent to, and interest that would have accrued but for,
the commencement of a proceeding under the Bankruptcy Code (whether or not such
interest is allowed as a claim in such proceeding).

 

“Officer” means the president, chief executive officer, a vice president, chief
financial officer, treasurer, general partner (if an individual), managing
member (if an individual) or other individual appointed by the Governing Body or
the Organizational Documents of a corporation, partnership, trust or limited
liability company to serve in a similar capacity as the foregoing.

 

“Officers’ Certificate,” as applied to any Person that is a corporation,
partnership, trust or limited liability company, means a certificate executed on
behalf of such Person by one or more Officers of such Person or one or more
Officers of a general partner or a managing member if such general partner or
managing member is a corporation, partnership, trust or limited liability
company; provided that every Officers’ Certificate with respect to the
compliance with a condition precedent to the making of any Loans hereunder shall
include (i) a statement that the Officer or Officers making or giving such
Officers’ Certificate have read such condition and any definitions or other
provisions contained in this Agreement relating thereto, (ii) a statement that,
in the opinion of the signers, they have made or have caused to be made such
examination or investigation as is reasonably necessary to enable them to
express an informed opinion as to whether or not such condition has been
complied with, and (iii) a statement as to whether, in the opinion of the
signers, such condition has been complied with.

 


“Operating Lease”, as applied to any Person, means any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capital Lease other than any such lease under
which that Person is the lessor; provided, however, that the term “Operating
Lease” shall not be deemed to include video service leases and similar
agreements utilized by Borrower or its Subsidiaries in the ordinary course of
business for the purpose of obtaining the right to deliver cable television
programming and/or other interactive, multimedia entertainment and information
services to specific customer properties.

 

“Organizational Documents” means the documents (including Bylaws, if applicable)
pursuant to which a Person that is a corporation, partnership, trust or limited
liability company is organized.

 

“Participant” means a purchaser of a participation in the rights and obligations
under this Agreement pursuant to subsection 10.1C.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

“Permitted Encumbrances” means the following types of Liens (excluding any such
Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue
Code or by ERISA, any such Lien relating to or imposed in connection with any
Environmental Claim, and any such Lien expressly prohibited by any applicable
terms of any of the Collateral Documents):

 

(i)            Liens for taxes, assessments or governmental charges or claims
the payment of which is not, at the time, required by subsection 6.3A;

 

(ii)           statutory Liens of landlords, statutory Liens and rights of
set-off of banks, statutory Liens of carriers, warehousemen, mechanics,
repairmen, workmen and materialmen, and other Liens imposed by law, in each case
incurred in the ordinary course of business and in an aggregate amount not to
exceed $750,000 (a) for amounts not yet overdue or (b) for amounts that are
overdue and that (in the case of any such amounts overdue for a period in excess
of 5 days) are being contested in good faith by appropriate proceedings, so long
as (1) such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made for any such contested amounts, and (2) in
the case of a Lien with respect to any portion of the Collateral, such contest
proceedings conclusively operate to stay the sale of any portion of the
Collateral on account of such Lien;

 


(iii)          Liens incurred or deposits made in the ordinary course of
business and in an aggregate amount not to exceed $750,000 in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money), so long as no foreclosure,
sale or similar proceedings have been commenced with respect to any portion of
the Collateral on account thereof;

 

(iv)          any attachment or judgment Lien not constituting an Event of
Default under subsection 8.8;

 

(v)           leases or subleases granted to third parties in accordance with
any applicable terms of the Collateral Documents and not interfering in any
material respect with the ordinary conduct of the business of Borrower or any of
its Subsidiaries or resulting in a material diminution in the value of any
Collateral as security for the Obligations;

 

(vi)          easements, rights-of-way, restrictions, encroachments, and other
minor defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Borrower or any of its Subsidiaries or result in a material diminution in the
value of any Collateral as security for the Obligations;

 

(vii)         any (a) interest or title of a lessor or sublessor under any lease
not prohibited by this Agreement,

(b) restriction or encumbrance that the interest or title of such lessor or
sublessor may be subject to, or (c) subordination of the interest of the lessee
or sublessee under such lease to any restriction or encumbrance referred to in
the preceding clause (b), so long as the holder of such restriction or
encumbrance agrees to recognize the rights of such lessee or sublessee under
such lease;

 

(viii)        Liens arising from filing UCC financing statements relating solely
to leases not prohibited by this Agreement; and

 

(ix)           licenses of Intellectual Property granted by Borrower or any of
its Subsidiaries in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of the business of Borrower or such
Subsidiary.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments (whether federal,
state or local, domestic or foreign, and including political subdivisions
thereof) and agencies or other administrative or regulatory bodies thereof.

 


“Pledged Collateral” means, collectively, the “Pledged Collateral” as defined in
the Security Agreement.

 

“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.

 

“Proceedings” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration.

 

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Term Loan Commitment or the Term Loan of any Lender, the
percentage obtained by dividing (x) the Term Loan Exposure of that Lender by
(y) the aggregate Term Loan Exposure of all Lenders; (ii) with respect to all
payments, computations and other matters relating to the Revolving Loan
Commitment or the Revolving Loans of any Lender or any Letters of Credit issued
or participations therein purchased by any Lender or any assignments of any
Swing Line Loans purchased by any Lender, the percentage obtained by dividing
(x) the Revolving Loan Exposure of that Lender by (y) the aggregate Revolving
Loan Exposure of all Lenders; and (iii) for all other purposes with respect to
each Lender, the percentage obtained by dividing (x) the sum of the Term Loan
Exposure and the Revolving Loan Exposure of that Lender by (y) the sum of the
aggregate Term Loan Exposure and Revolving Loan Exposure of all Lenders, in any
such case as the applicable percentage may be adjusted by assignments permitted
pursuant to subsection 10.1.

 

“PTO” means the United States Patent and Trademark Office or any successor or
substitute office in which filings are necessary or, in the opinion of
Administrative Agent, desirable in order to create or perfect Liens on any IP
Collateral.

 

“Real Property Asset” means, at any time of determination, any interest then
owned by any Loan Party (other than any Foreign Subsidiary) in any real
property.

 

“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document (as hereinafter defined) has been recorded in all places
necessary or desirable, in Administrative Agent’s reasonable judgment, to give
constructive notice of such Leasehold Property to third-party purchasers and
encumbrancers of the affected real property.  For purposes of this definition,
the term “Record Document” means, with respect to any Leasehold Property, (a)
the lease evidencing such Leasehold Property or a memorandum thereof, executed
and acknowledged by the owner of the affected real property, as lessor, or (b)
if such Leasehold Property was acquired or subleased from the holder of a
Recorded Leasehold Interest, the applicable assignment or sublease document,
executed and acknowledged by such holder, in each case in form sufficient to
give such constructive notice upon recordation and otherwise in form reasonably
satisfactory to Administrative Agent.

 


“Reference Rate” means the rate that CIBC announces from time to time as its
prime lending rate, as in effect from time to time. The Reference Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer.  CIBC or any other Lender may make commercial
loans or other loans at rates of interest at, above or below the Reference Rate.

 

“Refunded Swing Line Loans” has the meaning assigned to that term in subsection
2.1A(iii).

 

“Register” has the meaning assigned to that term in subsection 2.1D.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Reimbursement Date” has the meaning assigned to that term in subsection 3.3B.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the movement
of any Hazardous Materials through the air, soil, surface water or groundwater.

 

“Requisite Class Lenders” means, at any time of determination (i) for the Class
of Lenders having Revolving Loan Exposure, Lenders having or holding more than
50% of the aggregate Revolving Loan Exposure of all Lenders, and (ii) for the
Class of Lenders having Term Loan Exposure, Lenders having or holding more than
50% of the aggregate Term Loan Exposure of all Lenders.

 

“Requisite Lenders” means Requisite Class Lenders for the Class of Lenders
having Revolving Loan Exposure and Requisite Class Lenders for the Class of
Lenders having Term Loan Exposure.

 

“ResNet Inc.” ResNet Communications, Inc., a Delaware corporation and a
Subsidiary of Borrower.

 

“ResNet LLC” means ResNet Communications, LLC, a Delaware limited liability
company and a Subsidiary of Borrower.


 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of Borrower
or any of its Subsidiaries now or hereafter outstanding, except a dividend
payable solely in shares of that class of stock to the holders of that class or
from any Subsidiary of Borrower to Borrower or any Subsidiary Guarantor;
(ii) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
Capital Stock of Borrower or any of its Subsidiaries now or hereafter
outstanding, except Capital Stock owned by Borrower or a Subsidiary Guarantor;
(iii) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Capital
Stock of Borrower or any of its Subsidiaries now or hereafter outstanding,
except Capital Stock owned by Borrower or a Subsidiary Guarantor; (iv) any
payment or prepayment of principal of, premium, if any, or interest on, or
redemption, purchase, retirement, defeasance (including in-substance or legal
defeasance), sinking fund or similar payment with respect to, any Subordinated
Indebtedness; and (v) any payment or prepayment of principal of, premium, if
any, or interest on, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to the Senior Notes (and any senior unsecured Indebtedness incurred to refinance
the Senior Notes acceptable to the Administrative Agent).

 

“Revolving Lender” means a Lender that has a Revolving Loan Commitment and/or
that has an outstanding Revolving Loan.

 

“Revolving Loan Commitment” means the commitment of a Lender to make Revolving
Loans to Borrower pursuant to subsection 2.1A(ii), and “Revolving Loan
Commitments” means such commitments of all Lenders in the aggregate.  The
Revolving Loan Commitments shall be recorded by Administrative Agent in the
Register.

 

“Revolving Loan Commitment Termination Date” means initially June 30, 2006
unless the initial Revolving Loan Commitment Termination Date has been extended
in accordance with subsection 2.10B, in which case it means August 29, 2007.

 

“Revolving Loan Exposure” means, with respect to any Lender, as of any date of
determination (i) prior to the termination of the Revolving Loan Commitments,
that Lender’s Revolving Loan Commitment, and (ii) after the termination of the
Revolving Loan Commitments, the sum of (a) the aggregate outstanding principal
amount of the Revolving Loans of that Lender plus (b) if Lender is an Issuing
Lender, the aggregate Letter of Credit Usage in respect of all Letters of Credit
issued by that Lender (in each case net of any participations purchased by other
Lenders in such Letters of Credit or in any unreimbursed drawings thereunder)
plus (c) the aggregate amount of all participations purchased by that Lender in
any outstanding Letters of Credit or any unreimbursed drawings under any Letters
of Credit plus (d) in the case of Swing Line Lender, the aggregate outstanding
principal amount of all Swing Line Loans (net of any assignments thereof
purchased by other Lenders) plus (e) the aggregate amount of all assignments
purchased by that Lender in any outstanding Swing Line Loans.

 

“Revolving Loans” means the Loans made by Lenders to Borrower pursuant to
subsection 2.1A(ii).

 

“Revolving Notes” means (i) the promissory notes of Borrower issued pursuant to
subsection 2.1E on the Closing Date and (ii) any promissory notes issued by
Borrower pursuant to subsection 10.1B(i) in connection with assignments of the
Revolving Loan Commitments and Revolving Loans of any Lenders and any
replacements thereof, in each case substantially in the form of Exhibit IX
annexed hereto.

 


“S&P” means Standard & Poor’s Ratings Group.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Act” means the Securities Act of 1933.

 

“Security Agreement” means the Security Agreement executed and delivered by each
of the Loan Parties on the Closing Date, substantially in the form of Exhibit X
annexed hereto.

 

“Senior 1995 Notes” those certain 11.5% Senior Notes due July 15, 2005 of
Borrower with an aggregate face value of $30,000,000.

 

“Senior 1995 Note Agreement” that certain Securities Purchase Agreement dated as
of August 9, 1995 by and among Borrower and the holders of the Senior 1995
Notes.

 

“Senior 1996 Notes” those certain 10 1/4% Senior Notes due December 15, 2006 of
Borrower with an aggregate face value of $150,000,000.

 

“Senior 1996 Note Indenture” that certain Indenture dated as of December 19,
1996 between Borrower and Marine Midland Bank, as Trustee, relating to the
Senior 1996 Notes.

 

“Senior Note Documents” collectively, the Senior 1995 Notes, the Senior 1995
Note Agreement, the Senior 1996 Notes, the Senior 1996 Note Indenture and each
other agreement, instrument or other document executed in connection therewith.

 

“Senior Notes” means the Senior 1995 Notes and the Senior 1996 Notes.

 

“Solvent” means, with respect to any Person, that as of the date of
determination both (A) (i) the then fair saleable value of the property of such
Person is (y) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (z) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person; (ii) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (iii) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (B) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances.  For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 


“Subject Lender” has the meaning assigned to that term in subsection 2.9.

 

 “Subordinated Indebtedness” means (i) any Indebtedness of Borrower incurred
from time to time pursuant to subsection 7.1(vi) and subordinated in right of
payment to the Obligations on terms and conditions satisfactory to
Administrative Agent.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.  Notwithstanding anything herein to the contrary, AmNet, ResNet Inc.
and ResNet LLC shall each be deemed to be a Subsidiary of Borrower so long as
(i) in the case of AmNet, Borrower owns 50% of AmNet’s outstanding capital stock
and retains the right to elect a majority of AmNet’s board of directors; (ii) in
the case of ResNet Inc., Borrower owns 50% of ResNet Inc.’s outstanding capital
stock and retains the right to elect a majority of ResNet Inc.’s board of
directors; and (iii) in the case of ResNet LLC, Borrower directly or indirectly
owns 50% of all members’ interests and is the managing member.

 

“Subsidiary Guarantor” means any Domestic Subsidiary of Borrower that executes
and delivers a counterpart of the Subsidiary Guaranty on the Closing Date or
from time to time thereafter pursuant to subsection 6.8.

 

“Subsidiary Guaranty” means the Subsidiary Guaranty to be executed and delivered
by each of the existing Domestic Subsidiaries of Borrower (other than AmNet,
ResNet Inc. and ResNet LLC) on the Closing Date and to be executed and delivered
by additional Domestic Subsidiaries of Borrower and/or AmNet, ResNet Inc. and/or
ResNet LLC from time to time thereafter in accordance with subsection 6.8,
substantially in the form of Exhibit XI annexed hereto.

 

“Supplemental Collateral Agent” has the meaning assigned to that term in
subsection 9.1B.

 

“Survey” means a current as-built survey for the property prepared by a surveyor
licensed or registered in the state where such property is located, which survey
must contain a certification from the surveyor in the form of Exhibit XVIII
attached hereto and be sufficient to delete any standard printed survey
exception contained in the applicable title policy and otherwise in form and
substance satisfactory to Administrative Agent.

 


“Swing Line Lender” has the meaning assigned to that term in the introduction to
this Agreement and also means any successor Swing Line Lender appointed pursuant
to subsection 9.5B.

 

“Swing Line Lender’s Office” means (i) the office of Swing Line Lender located
at CIBC, Inc., 425 Lexington Avenue, New York, NY 10017 or (ii) such other
office of Swing Line Lender as may from time to time hereafter be designated as
such in a written notice delivered by Swing Line Lender to Borrower and each
Lender.

 

“Swing Line Loan Commitment” means the commitment of Swing Line Lender to make
Swing Line Loans to Borrower pursuant to subsection 2.1A(iii).

 

“Swing Line Loans” means the Loans made by Swing Line Lender to Borrower
pursuant to subsection 2.1A(iii).

 

“Swing Line Note” means (i) the promissory note of Borrower issued pursuant to
subsection 2.1E on the Closing Date (or any replacements thereof) and (ii) any
promissory note issued by Borrower to any successor Swing Line Lender pursuant
to the last sentence of subsection 9.5B, and any replacements thereof, in each
case substantially in the form of Exhibit XII annexed hereto.

 

“Syndication Agent” has the meaning assigned to that term in the introduction to
this Agreement.

 

“Tax” or “Taxes” means any present or future tax, levy, impost, duty, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed,
including interest, penalties, additions to tax and any similar liabilities with
respect thereto; except that, in the case of a Lender, there shall be excluded
taxes that are imposed on the overall net income or net profits (including
franchise taxes imposed in lieu thereof) (i) by the United States, or (ii) by
any other Government Authority under the laws of which the Lender is organized
or has its principal office or maintains its applicable lending office.

 

“Term Loan Commitment” means the commitment of a Lender to make a Term Loan to
Borrower pursuant to subsection 2.1A(i), and “Term Loan Commitments” means such
commitments of all Lenders in the aggregate.

 

“Term Loan Exposure”, with respect to any Lender, means, as of any date of
determination (i) prior to the funding of the Term Loans, that Lender’s Term
Loan Commitment and (ii) after the funding of the Term Loans, the outstanding
principal amount of the Term Loan of that Lender.

 

“Term Loan Maturity Date” means, initially June 30, 2006 unless the initial Term
Loan Maturity Date has been extended in accordance with subsection 2.10A, in
which case it means August 29, 2008.

 


“Term Loans” means the Loans made by Lenders to Borrower pursuant to subsection
2.1A(i).

 

“Term Notes” means (i) the promissory notes of Borrower issued pursuant to
subsection 2.1E to evidence the Term Loans of any Lenders, (ii) any promissory
notes issued by Borrower pursuant to subsection 10.1B(i) in connection with
assignments of the Term Loan Commitments or Term Loans of any Lenders and any
replacements thereof, in each case substantially in the form of Exhibit XIII
annexed hereto.

 

“Title Company” means, Chicago Title Insurance Company and/or one or more other
title insurance companies reasonably satisfactory to Administrative Agent.

 

“Total Utilization of Revolving Loan Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans plus (ii) the aggregate principal amount of all outstanding
Swing Line Loans plus (iii) the Letter of Credit Usage.

 

“Transaction Costs” means the fees, costs and expenses payable by Borrower on or
before the Closing Date in connection with the transactions contemplated by the
Loan Documents.

 

“Type” means, with respect to any Loan, a Term Loan, a Revolving Loan or a Swing
Line Loan (each of which is a “Type” of Loan).

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

1.2          Accounting Terms; Utilization of GAAP for Purposes of Calculations
Under Agreement

 

Except as otherwise expressly provided in this Agreement, all accounting terms
not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP.  Financial statements and other information required to be
delivered by Borrower to Lenders pursuant to clauses (ii), (iii) and (xii) of
subsection 6.1 shall be prepared in accordance with GAAP as in effect in the
United States of America at the time of such preparation (and delivered together
with the reconciliation statements provided for in subsection 6.1(iii)). 
Calculations in connection with the definitions, covenants and other provisions
of this Agreement shall utilize GAAP as in effect in the United States of
America on the date of determination, applied in a manner consistent with that
used in preparing the financial statements referred to in subsection 5.3. 
Borrower shall deliver to the Administrative Agent at the same time as the
delivery of any annual or quarterly financial statements given in accordance
with the provisions of Section 6.1, (i) a description in reasonable detail of
any material change in the application of accounting principles employed in the
preparation of such financial statements from those applied in the most recently
preceding quarterly or annual financial statements as to which no objection
shall have been made in accordance with the provisions above and (ii) a
reasonable estimate of the effect on the financial statements on account of such
changes in application.

 


1.3          Other Definitional Provisions and Rules of Construction.

 

A.            Any of the terms defined herein may, unless the context otherwise
requires, be used in the singular or the plural, depending on the reference.

 

B.            References to “Sections” and “subsections” shall be to Sections
and subsections, respectively, of this Agreement unless otherwise specifically
provided.

 

C.            The use in any of the Loan Documents of the word “include” or
“including”, when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.

 

D.            Each of the parties hereto acknowledges that (i) it has been
represented by counsel in the negotiation and documentation of the terms of this
Agreement, (ii) it has had full and fair opportunity to review and revise the
terms of this Agreement, (iii) this Agreement has been drafted jointly by all of
the parties hereto, and (iv) neither Administrative Agent nor any Lender has any
fiduciary relationship with or duty to Borrower arising out of or in connection
with this Agreement or any of the other Loan Documents, and the relationship
between Administrative Agent and Lenders, on one hand, and Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor.  Accordingly, each of the parties hereto acknowledges and agrees that
the terms of this Agreement shall not be construed against or in favor of
another party.

 

E.             Any reference in this Agreement or any other Loan Document to any
agreement means such agreement as it may be amended, restated, supplemented or
otherwise modified from time to time; (ii) any reference in this Agreement or
any other Loan Document to any law, statute, regulation, rule or other
legislative action shall mean such law, statute, regulation, rule or other
legislative action as amended, supplemented or otherwise modified from time to
time, and shall include any rule or regulation promulgated thereunder; and (iii)
any reference in this Agreement or any Loan Document to a Person shall include
the successor or assignee of such Person.

 

Section 2.              AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

 

2.1          Commitments; Making of Loans; Optional Notes.

 

A.    Commitments.  Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of Borrower herein set forth,
each Lender hereby severally agrees to make the Loans as described in
subsections 2.1A(i) and 2.1A(ii) and Swing Line Lender hereby agrees to make the
Swing Line Loans as described in subsection 2.1A(iii).

 


(i)            Term Loans.  Each Lender that has a Term Loan Commitment
severally agrees to lend to Borrower on the Closing Date an amount not exceeding
its Pro Rata Share of the aggregate amount of the Term Loan Commitments to be
used for the purposes identified in subsection 2.5A.  Borrower shall deliver to
Administrative Agent a Notice of Borrowing no later than 12:00 Noon (New York
City time) at least one Business Day prior to the Closing Date, requesting a
borrowing of the Term Loans.  The Notice of Borrowing shall specify (i) the
proposed Funding Date (which shall be a Business Day), (ii) the amount of the
borrowing, and (iii) that all such Loans shall be Base Rate Loans.  The
aggregate amount of the Term Loan Commitments is $150,000,000; provided that the
Term Loan Commitments of Lenders shall be adjusted to give effect to any
assignments of the Term Loan Commitments pursuant to subsection 10.1B.  Each
Lender’s Term Loan Commitment shall expire immediately and without further
action on August 31, 2001 if the Term Loans have not been made on or before that
date.  Borrower may make only one borrowing under the Term Loan Commitments. 
Amounts borrowed under this subsection 2.1A(i) and subsequently repaid or
prepaid may not be reborrowed.

 

(ii)           Revolving Loans.  Each Revolving Lender severally agrees, subject
to the limitations set forth below with respect to the maximum amount of
Revolving Loans permitted to be outstanding from time to time, to lend to
Borrower from time to time during the period from the Closing Date to but
excluding the Revolving Loan Commitment Termination Date an aggregate amount not
exceeding its Pro Rata Share of the aggregate amount of the Revolving Loan
Commitments to be used for the purposes identified in subsection 2.5B.  The
aggregate original amount of the Revolving Loan Commitments is $75,000,000;
provided that the Revolving Loan Commitments of Revolving Lenders shall be
adjusted to give effect to any assignments of the Revolving Loan Commitments
pursuant to subsection 10.1B and shall be reduced from time to time by the
amount of any reductions thereto made pursuant to subsection 2.4B.  Each
Revolving Lender’s Revolving Loan Commitment shall expire immediately and
without further action on the Revolving Loan Commitment Termination Date and all
Revolving Loans and all other amounts owed hereunder with respect to the
Revolving Loans and the Revolving Loan Commitments shall be paid in full no
later than that date; provided that each Revolving Lender’s Revolving Loan
Commitment shall expire immediately and without further action on August 31,
2001 if the Term Loans have not been made on or before that date.  Amounts
borrowed under this subsection 2.1A(ii) may be repaid and reborrowed to but
excluding the Revolving Loan Commitment Termination Date.

 

Anything contained in this Agreement to the contrary notwithstanding, the
Revolving Loans and the Revolving Loan Commitments shall be subject to the
limitation that in no event shall the Total Utilization of Revolving Loan
Commitments at any time exceed the Revolving Loan Commitments then in effect.

 


(iii)          Swing Line Loans.

 

(a)           General Provisions.  Swing Line Lender hereby agrees, subject to
the limitations set forth below with respect to the maximum amount of Swing Line
Loans permitted to be outstanding from time to time, to make a portion of the
Revolving Loan Commitments available to Borrower from time to time during the
period from the Closing Date to but excluding the Revolving Loan Commitment
Termination Date by making Swing Line Loans to Borrower in an aggregate amount
not exceeding the amount of the Swing Line Loan Commitment to be used for the
purposes identified in subsection 2.5B, notwithstanding the fact that such Swing
Line Loans, when aggregated with Swing Line Lender’s outstanding Revolving Loans
and Swing Line Lender’s Pro Rata Share of the Letter of Credit Usage then in
effect, may exceed Swing Line Lender’s Revolving Loan Commitment.  The original
amount of the Swing Line Loan Commitment is $5,000,000; provided that any
reduction of the Revolving Loan Commitments made pursuant to subsection 2.4B
that reduces the aggregate Revolving Loan Commitments to an amount less than the
then current amount of the Swing Line Loan Commitment shall result in an
automatic corresponding reduction of the Swing Line Loan Commitment to the
amount of the Revolving Loan Commitments, as so reduced, without any further
action on the part of Borrower, Administrative Agent or Swing Line Lender.  The
Swing Line Loan Commitment shall expire on the Revolving Loan Commitment
Termination Date and all Swing Line Loans and all other amounts owed hereunder
with respect to the Swing Line Loans shall be paid in full no later than that
date; provided that the Swing Line Loan Commitment shall expire immediately and
without further action on August 31, 2001 if the Term Loans have not been made
on or before that date.  Borrower shall repay each Swing Line Loan on or before
the date that is five Business Days after the date such Loan was made. Amounts
borrowed under this subsection 2.1A(iii) may be repaid and reborrowed to but
excluding the Revolving Loan Commitment Termination Date.

 

Anything contained in this Agreement to the contrary notwithstanding, the Swing
Line Loans and the Swing Line Loan Commitment shall be subject to the limitation
that in no event shall the Total Utilization of Revolving Loan Commitments at
any time exceed the Revolving Loan Commitments then in effect.


 

(b)           Swing Line Loan Prepayment with Proceeds of Revolving Loans.  With
respect to any Swing Line Loans that have not been voluntarily prepaid by
Borrower pursuant to subsection 2.4B(i), Swing Line Lender may, at any time in
its sole and absolute discretion, deliver to Administrative Agent (with a copy
to Borrower), no later than 10:00 A.M. (New York City time) at least one
Business Day in advance of the proposed Funding Date, a notice (which shall be
deemed to be a Notice of Borrowing given by Borrower) requesting Revolving
Lenders to make Revolving Loans that are Base Rate Loans on such Funding Date in
an amount equal to the amount of such Swing Line Loans (the “Refunded Swing Line
Loans”) outstanding on the date such notice is given which Swing Line Lender
requests Revolving Lenders to prepay.  Borrower hereby authorizes the giving of
any such notice and the making of any such Revolving Loans.  Anything contained
in this Agreement to the contrary notwithstanding, (1) the proceeds of such
Revolving Loans made by Revolving Lenders other than Swing Line Lender shall be
immediately delivered by Administrative Agent to Swing Line Lender at Swing Line
Lender’s Office (and not to Borrower) and applied to repay a corresponding
portion of the Refunded Swing Line Loans and (2) on the day such Revolving Loans
are made, Swing Line Lender’s Pro Rata Share of the Refunded Swing Line Loans
shall be deemed to be paid with the proceeds of a Revolving Loan made by Swing
Line Lender, and such portion of the Swing Line Loans deemed to be so paid shall
no longer be outstanding as Swing Line Loans and shall no longer be due under
the Swing Line Note of Swing Line Lender but shall instead constitute part of
Swing Line Lender’s outstanding Revolving Loans and shall be due under the
Revolving Note of Swing Line Lender.  Borrower agrees to immediately pay Swing
Line Lender the amount of the Refunded Swing Line Loans to the extent the
proceeds of such Revolving Loans made by Revolving Lenders, including the
Revolving Loan deemed to be made by Swing Line Lender, are not sufficient to
repay in full the Refunded Swing Line Loans.  If any portion of any such amount
paid (or deemed to be paid) to Swing Line Lender should be recovered by or on
behalf of Borrower from Swing Line Lender in any bankruptcy proceeding, in any
assignment for the benefit of creditors or otherwise, the loss of the amount so
recovered shall be ratably shared among all Lenders in the manner contemplated
by subsection 10.5.

 

(c)           Swing Line Loan Assignments.  If for any reason (1) Revolving
Loans are not made upon the request of Swing Line Lender as provided in the
immediately preceding paragraph in an amount sufficient to repay any amounts
owed to Swing Line Lender in respect of any outstanding Swing Line Loans or (2)
the Revolving Loan Commitments are terminated at a time when any Swing Line
Loans are outstanding, each Revolving Lender shall be deemed to, and hereby
agrees to, have purchased an assignment of such outstanding Swing Line Loans in
an amount equal to its Pro Rata Share (calculated, in the case of the foregoing
clause (2), immediately prior to such termination of the Revolving Loan
Commitments) of the unpaid amount of such Swing Line Loans together with accrued
interest thereon.  Upon one Business Day’s notice from Swing Line Lender, each
Revolving Lender shall deliver to Swing Line Lender an amount equal to its
respective assignment in same day funds at the Swing Line Lender’s Office.  In
order to further evidence such assignment (and without prejudice to the
effectiveness of the assignment provisions set forth above), each Revolving
Lender agrees to enter into an Assignment Agreement at the request of Swing Line
Lender in form and substance reasonably satisfactory to the Swing Line Lender
and such Revolving Lender.  If any Revolving Lender fails to make available to
Swing Line Lender the amount of such Revolving Lender’s assignment as provided
in this paragraph, Swing Line Lender shall be entitled to recover such amount on
demand from such Revolving Lender together with interest thereon at the rate
customarily used by Swing Line Lender for the correction of errors among banks
for three Business Days and thereafter at the Base Rate.  If Swing Line Lender
receives a payment of any amount in which other Revolving Lenders have purchased
assignments as provided in this paragraph, Swing Line Lender shall promptly
distribute to each such other Revolving Lender its Pro Rata Share of such
payment.

 


(d)           Lenders’ Obligations.  Anything contained herein to the contrary
notwithstanding, each Revolving Lender’s obligation to make Revolving Loans for
the purpose of repaying any Refunded Swing Line Loans pursuant to subsection
2.1A(iii)(b) and each Revolving Lender’s obligation to purchase an assignment of
any unpaid Swing Line Loans pursuant to the immediately preceding paragraph
shall be absolute and unconditional and shall not be affected by any
circumstance, including (1) any set-off, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against Swing Line Lender,
Borrower or any other Person for any reason whatsoever; (2) the occurrence or
continuation of an Event of Default or a Potential Event of Default; (3) any
adverse change in the business, operations, properties, assets, condition
(financial or otherwise) or prospects of Borrower or any of its Subsidiaries or
the occurrence of any Material Adverse Effect; (4) any breach of this Agreement
or any other Loan Document by any party thereto; or (5) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing;
provided that such obligations of each Revolving Lender are subject to the
condition that (x) Swing Line Lender believed in good faith that all conditions
under Section 4 to the making of the applicable Refunded Swing Line Loans or
other unpaid Swing Line Loans, as the case may be, were satisfied at the time
such Refunded Swing Line Loans or unpaid Swing Line Loans were made or (y) the
satisfaction of any such condition not satisfied had been waived in accordance
with subsection 10.6 prior to or at the time such Refunded Swing Line Loans or
other unpaid Swing Line Loans were made.

 

(iv)          Increase of the Revolving Loan Commitments.  With the consent of
Administrative Agent, Borrower may, one time on or after the Closing Date,
increase, at Borrower’s discretion after consultation with Administrative Agent
the then effective aggregate principal amount of the Revolving Loan Commitments;
provided that (1) the aggregate principal amount of the increase in the
Revolving Loan Commitments pursuant to this subsection 2.1A(iv) shall not exceed
$25,000,000; (2) Borrower shall execute and deliver such documents and
instruments and take such other actions as may be reasonably requested by
Administrative Agent in connection with such increase and at the time of any
such proposed increase, no Potential Event of Default or Event of Default shall
have occurred and be continuing or would occur after giving effect to such
increase.  Any request under this subsection 2.1A(iv) shall be submitted by
Borrower to Administrative Agent.  Borrower may also specify any fees offered to
those Lenders (the “Increasing Lenders”) that agree to increase the principal
amount of their Revolving Loan Commitment, which fees may be variable based upon
the amount by which any such Lender is willing to increase the principal amount
of its Revolving Loan Commitment.  No Lender shall have any obligation, express
or implied, to offer to increase the aggregate principal amount of its Revolving
Loan Commitment.  Only the consent of each Increasing Lender shall be required
for an increase in the aggregate principal amount of the Revolving Loan
Commitments pursuant to this 2.1A(iv).  No Lender that declines to increase the
principal amount of its Revolving Loan Commitment may be replaced with respect
to its existing Revolving Loan Commitment as a result thereof without such
Lender’s consent.

 


Each Increasing Lender shall as soon as practicable specify the amount of the
proposed increase that it is willing to assume.  Borrower may offer and accept
some or all of the offered amounts or designate new lenders who qualify as
Eligible Assignees and that are reasonably acceptable to Administrative Agent as
additional Lenders hereunder in accordance with this subsection 2.1A(iv) (each
such new lender being a “New Lender”), which New Lender may assume all or a
portion of the increase in the aggregate principal amount of the Revolving Loan
Commitments.  Borrower and Administrative Agent shall have discretion jointly to
adjust the allocation of the increased aggregate principal amount of the
Revolving Loan Commitments among Increasing Lenders and New Lenders.

 

Each New Lender designated by Borrower and reasonably acceptable to
Administrative Agent shall become an additional party hereto as a New Lender
concurrently with the effectiveness of the proposed increase in the aggregate
principal amount of the new Revolving Loan Commitments.

 

Subject to the foregoing, any increase required by Borrower shall be effective
upon delivery to Administrative Agent of each of the following documents:  (i)
an originally executed copy of an instrument of joinder signed by a duly
authorized officer of each New Lender, substantially in the form attached hereto
as Exhibit XIV-A; (ii) a notice to the Increasing Lenders and New Lenders,
substantially in the form attached hereto as Exhibit XIV-B, signed by a duly
authorized officer of Borrower; (iii) an Officers’ Certificate of Borrower,
substantially in the form attached hereto as Exhibit XIV-C; and (iv) any other
certificates or documents that Administrative Agent shall reasonably request, in
form and substance satisfactory to Administrative Agent and shall be in the
principal amount equal to (i) the principal amount that Increasing Lenders are
willing to assume as increases to the principal amount of their Revolving Loan
Commitment; plus (ii) the principal amount offered by New Lenders with respect
to the Revolving Loan Commitments, in either case as adjusted by Borrower and
Administrative Agent pursuant to this subsection 2.1A(iv).  Upon effectiveness
of any such increase, the Commitments and Pro Rata Share of each Lender will be
adjusted to give effect to the increase in the Revolving Loan Commitments.  To
the extent that the adjustment of Pro Rata Shares results in losses or expenses
to any Lender as a result of the prepayment of any LIBOR Loan on a date other
than the scheduled last day of the applicable Interest Period, Borrower shall be
responsible for such losses or expenses pursuant to subsection 2.6D.

 


B.            Borrowing Mechanics.  Revolving Loans made on any Funding Date
(other than Revolving Loans made pursuant to a request by Swing Line Lender
pursuant to subsection 2.1A(iii) for the purpose of repaying any Refunded Swing
Line Loans or Revolving Loans made pursuant to subsection 3.3B for the purpose
of reimbursing any Issuing Lender for the amount of a drawing under a Letter of
Credit issued by it) shall be in an aggregate minimum amount of $1,000,000 and
integral multiples of $100,000 in excess of that amount; provided that Revolving
Loans made on any Funding Date as LIBOR Loans with a particular Interest Period
shall be in an aggregate minimum amount of $2,000,000 and integral multiples of
$100,000 in excess of that amount.  Any Swing Line Loan made on any Funding Date
shall be in a minimum amount of $250,000 and integral multiples of $100,000 in
excess of that amount.  Whenever Borrower desires that Lenders make Revolving
Loans it shall deliver to Administrative Agent a Notice of Borrowing no later
than 10:00 A.M. (New York City time) at least three Business Days in advance of
the proposed Funding Date (in the case of a LIBOR Loan) or at least one Business
Day in advance of the proposed Funding Date (in the case of a Base Rate Loan). 
Whenever Borrower desires that Swing Line Lender make a Swing Line Loan, it
shall deliver to Swing Line Lender at Swing Line Lender’s Office (with a copy to
Administrative Agent at Administrative Agent’s Office) a Notice of Borrowing no
later than 12:00 Noon (New York City time) on the proposed Funding Date.  The
Notice of Borrowing shall specify (i) the proposed Funding Date (which shall be
a Business Day), (ii) the amount and Type of Loans requested, (iii) in the case
of Swing Line Loans and any Loans made on the Closing Date, that such Loans
shall be Base Rate Loans, (iv) in the case of Revolving Loans not made on the
Closing Date, whether such Loans shall be Base Rate Loans or LIBOR Loans, (v) in
the case of any Loans requested to be made as LIBOR Loans, the initial Interest
Period requested therefor and (vi) information about the account of Borrower to
be credited.  Revolving Loans may be continued as or converted into Base Rate
Loans and LIBOR Loans in the manner provided in subsection 2.2D.  In lieu of
delivering the above-described Notice of Borrowing for any Loan other than a
Swing Line Loan, Borrower may give Administrative Agent telephonic notice by the
required time of any proposed borrowing under this subsection 2.1B; provided
that such notice shall be promptly confirmed in writing by delivery of a Notice
of Borrowing to Administrative Agent at Administrative Agent’s Office no later
than 2:00 P.M. (New York City time) on the date such notice was given.  In lieu
of delivering the above-described Notice of Borrowing for any Swing Line Loan,
Borrower may give Swing Line Lender telephonic notice by the required time of
any proposed borrowing under this subsection 2.1B; provided that such notice
shall be promptly confirmed in writing by delivery of a Notice of Borrowing to
Swing Line Lender at Swing Line Lender’s Office (with a copy to Administrative
Agent at Administrative Agent’s Office) no later than 2:00 P.M. (New York City
time) on the date such notice was given.

 

None of Administrative Agent, Swing Line Lender or any Lender shall incur any
liability to Borrower in acting upon any telephonic notice referred to above
that Administrative Agent or Swing Line Lender believes in good faith to have
been given by a duly authorized Officer or other person authorized to borrow on
behalf of Borrower or for otherwise acting in good faith under this subsection
2.1B, and upon funding of Revolving Loans by Lenders or Swing Line Loans by
Swing Line Lender, in accordance with this Agreement pursuant to any such
telephonic notice Borrower shall have effected Revolving Loans or Swing Line
Loans hereunder.

 


Borrower shall notify Administrative Agent prior to the funding of any Loans if
any of the matters to which Borrower is required to certify in the applicable
Notice of Borrowing is no longer true and correct as of the applicable Funding
Date, and the acceptance by Borrower of the proceeds of any Loans shall
constitute a re-certification by Borrower, as of the applicable Funding Date, as
to the matters to which Borrower is required to certify in the applicable Notice
of Borrowing.

 

Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a Notice of
Borrowing for a LIBOR Loan (or telephonic notice in lieu thereof) shall be
irrevocable once Administrative Agent receives such notice, and Borrower shall
be bound to make a borrowing in accordance therewith.

 

Notwithstanding anything to the contrary contained herein, there shall be no
Borrowings comprised of LIBOR Loans and no conversions of Base Rate Loans into
LIBOR Loans until the date that is 7 days after the Closing Date.


 

C.            Disbursement of Funds.  All Term Loans and Revolving Loans under
this Agreement shall be made by Lenders simultaneously and proportionately to
their respective Pro Rata Shares, it being understood that neither
Administrative Agent nor any Lender shall be responsible for any default by any
other Lender in that other Lender’s obligation to make a Loan requested
hereunder nor shall the Commitment of any Lender to make the particular Type of
Loan requested be increased or decreased as a result of a default by any other
Lender in that other Lender’s obligation to make a Loan requested hereunder. 
Promptly after receipt by Administrative Agent of a Notice of Borrowing (except
with respect to Swing Line Loans) pursuant to subsection 2.1A or 2.1B (or
telephonic notice in lieu thereof), Administrative Agent shall notify each
Lender for that Type of Loan of the proposed borrowing.  Each such Lender shall
make the amount of its Loan available to Administrative Agent at the
Administrative Agent’s Office not later than 12:00 Noon (New York City time) on
the applicable Funding Date.  Except as provided in subsection 2.1A(iii) or
subsection 3.3B with respect to Revolving Loans used to repay Refunded Swing
Line Loans or to reimburse any Issuing Lender for the amount of a drawing under
a Letter of Credit issued by it, upon satisfaction or waiver of the conditions
precedent specified in subsections 4.1 (in the case of Loans made on the Closing
Date) and 4.2 (in the case of all Loans), Administrative Agent shall make the
proceeds of such Loans available to Borrower on the applicable Funding Date by
causing an amount of same day funds in Dollars equal to the proceeds of all such
Loans received by Administrative Agent from Lenders to be wire transferred to an
account of Borrower as specified in the applicable Notice of Borrowing.  Swing
Line Lender shall make the amount of its Swing Line Loan available to Borrower
by wire transfer to an account of Borrower as specified in the applicable Notice
of Borrowing not later than 3:00 P.M. (New York City time) on the applicable
Funding Date, in each case in same day funds in Dollars.

 

Unless Administrative Agent shall have been notified by any Lender prior to a
Funding Date for any Loans that such Lender does not intend to make available to
Administrative Agent the amount of such Lender’s Loan requested on such Funding
Date, Administrative Agent may assume that such Lender has made such amount
available to Administrative Agent on such Funding Date and Administrative Agent
may, in its sole discretion, but shall not be obligated to, make available to
Borrower a corresponding amount on such Funding Date.  If such corresponding
amount is not in fact made available to Administrative Agent by such Lender,
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon, for each day from such
Funding Date until the date such amount is paid to Administrative Agent, at the
customary rate set by Administrative Agent for the correction of errors among
banks for three Business Days and thereafter at the Base Rate.  If such Lender
does not pay such corresponding amount forthwith upon Administrative Agent’s
demand therefor, Administrative Agent shall promptly notify Borrower and
Borrower shall immediately pay such corresponding amount to Administrative Agent
together with interest thereon, for each day from such Funding Date until the
date such amount is paid to Administrative Agent, at the rate payable under this
Agreement for Base Rate Loans.  Nothing in this subsection 2.1C shall be deemed
to relieve any Lender from its obligation to fulfill its Commitments hereunder
or to prejudice any rights that Borrower may have against any Lender as a result
of any default by such Lender hereunder.

 

D.            The Register.

 

(i)            Administrative Agent shall maintain, at its address referred to
in subsection 10.8, a register for the recordation of the names and addresses of
Lenders and the Commitments and Loans of each Lender from time to time (the
“Register”).  The Register shall be available for inspection by Borrower at any
reasonable time and from time to time upon reasonable prior notice.

 

(ii)           Administrative Agent shall record in the Register the Term Loan
Commitment and Revolving Loan Commitment and the Term Loans and Revolving Loans
from time to time of each Lender, and each repayment or prepayment in respect of
the principal amount of the Term Loan or Revolving Loans of each Lender.  Any
such recordation shall be conclusive and binding on Borrower and each Lender,
absent manifest error; provided that failure to make any such recordation, or
any error in such recordation, shall not affect any Lender’s Commitments or
Borrower’s Obligations in respect of any applicable Loans.

 

(iii)          Each Lender may record on its internal records (including the
Notes held by such Lender) the amount of the Term Loans and each Revolving Loan
made by it and each payment in respect thereof.  Any such recordation shall be
conclusive and binding on Borrower, absent manifest error; provided that failure
to make any such recordation, or any error in such recordation, shall not affect
any Lender’s Commitments or Borrower’s Obligations in respect of any applicable
Loans; and provided further that in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall govern
(absent manifest error).

 

(iv)          Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case unless and until an Assignment Agreement effecting the assignment or
transfer thereof shall have been accepted by Administrative Agent and recorded
in the Register as provided in subsection 10.1B(ii).  Prior to such recordation,
all amounts owed with respect to the applicable Commitment or Loan shall be owed
to the Lender listed in the Register as the owner thereof, and any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is listed in the Register as a Lender shall be
conclusive and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans.

 


(v)           Borrower hereby designates CIBC to serve as Borrower’s agent
solely for purposes of maintaining the Register as provided in this subsection
2.1D, and Borrower hereby agrees that, to the extent CIBC serves in such
capacity, CIBC and its officers, directors, employees, agents and Affiliates
shall constitute Indemnitees for all purposes under subsection 10.3.

 

E.             Notes.  Borrower shall execute and deliver on the Closing Date
(i) to each Lender (or to Administrative Agent for that Lender if requested by
such Lender) (a) a Term Loan Note substantially in the form of Exhibit XIII
annexed hereto to evidence that Lender’s Term Loan, in the principal amount of
that Lender’s Term Loan and with other appropriate insertions, and (b) a
Revolving Note substantially in the form of Exhibit IX annexed hereto to
evidence that Lender’s Revolving Loans, in the principal amount of that Lender’s
Revolving Loan Commitment and with other appropriate insertions, and (ii) to
Swing Line Lender (or to Administrative Agent for Swing Line Lender) a Swing
Line Note substantially in the form of Exhibit XII annexed hereto to evidence
Swing Line Lender’s Swing Line Loans, in the principal amount of the Swing Line
Loan Commitment and with other appropriate insertions.

 

Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes hereof unless and until an Assignment Agreement
effecting the assignment or transfer thereof shall have been accepted by
Administrative Agent as provided in subsection 10.1B(ii).  Any request,
authorization or consent of any person or entity who, at the time of making such
request or giving such authority or consent, is the holder of any Note shall be
conclusive and binding on any subsequent holder, assignee or transferee of that
Note or of any Note or Notes issued in exchange therefor.

 

2.2          Interest on the Loans.

 

A.            Rate of Interest.  Subject to the provisions of subsections 2.6
and 2.7, each Term Loan and each Revolving Loan shall bear interest on the
unpaid principal amount thereof from the date made through maturity (whether by
acceleration or otherwise) at a rate determined by reference to the Base Rate or
Adjusted LIBOR.  Subject to the provisions of subsection 2.7, each Swing Line
Loan shall bear interest on the unpaid principal amount thereof from the date
made through maturity (whether by acceleration or otherwise) at a rate
determined by reference to the Base Rate.  The applicable basis for determining
the rate of interest with respect to any Term Loan or any Revolving Loan shall
be selected by Borrower initially at the time a Notice of Borrowing is given
with respect to such Loan pursuant to subsection 2.1B and the basis for
determining the interest rate with respect to any Term Loan or any Revolving
Loan may be changed from time to time pursuant to subsection 2.2D.  If on any
day a Term Loan or Revolving Loan is outstanding with respect to which notice
has not been delivered to Administrative Agent in accordance with the terms of
this Agreement specifying the applicable basis for determining the rate of
interest, then for that day that Loan shall bear interest determined by
reference to the Base Rate.

 


Subject to the provisions of subsections 2.2E and 2.7, the Term Loans and the
Revolving Loans shall bear interest through maturity as follows:

 

(i)            if a Base Rate Loan, then at the sum of the Base Rate plus the
Applicable Base Rate Margin for such Type of Loans; or

 

(ii)           if a LIBOR Loan, then at the sum of Adjusted LIBOR plus the
Applicable LIBOR Margin for such Type of Loans.

 

Subject to the provisions of subsections 2.2E and 2.7, the Swing Line Loans
shall bear interest through maturity at the sum of the Base Rate plus the
Applicable Base Rate Margin.

 

Upon delivery of the Margin Determination Certificate by Borrower to
Administrative Agent pursuant to subsection 6.1(xiv), the Applicable Base Rate
Margin and Applicable LIBOR Margin shall automatically be adjusted in accordance
with such Margin Determination Certificate, such adjustment to become effective
on the third Business Day after the date on which Borrower delivers such Margin
Determination Certificate; provided that (1) at any time a Margin Determination
Certificate is not delivered at the time required pursuant to subsection
6.1(xiv), from the time such Margin Determination Certificate was required to be
delivered until delivery of such Margin Determination Certificate, the
Applicable Base Rate Margin shall be 1.75% for the Revolving Loans and 2.75% for
the Term Loans, and the Applicable LIBOR Margin shall be 3.00% for the Revolving
Loans and 4.00% for the Term Loans, and (2) if a Margin Determination
Certificate erroneously indicates an applicable margin more favorable to
Borrower than should be afforded by the actual calculation of the Consolidated
Total Leverage Ratio, Borrower shall promptly pay additional interest and letter
of credit fees to correct for such error.

 

B.            Interest Periods.  In connection with each LIBOR Loan, Borrower
may, pursuant to the applicable Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, select an interest period (each an
“Interest Period”) to be applicable to such Loan, which Interest Period shall
be, at Borrower’s option, either a one, two, three or six month period (or a
period of such other length of less than six months as may be requested by
Borrower and as may be acceptable to Administrative Agent); provided that:

 

(i)            the initial Interest Period for any LIBOR Loan shall commence on
the Funding Date in respect of such Loan, in the case of a Loan initially made
as a LIBOR Loan, or on the date specified in the applicable Notice of
Conversion/Continuation, in the case of a Loan converted to a LIBOR Loan;

 

(ii)           in the case of immediately successive Interest Periods applicable
to a LIBOR Loan continued as such pursuant to a Notice of
Conversion/Continuation, each successive Interest Period shall commence on the
day on which the next preceding Interest Period expires;

 


(iii)          if an Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided that, if any Interest Period would otherwise expire on a
day that is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

 

(iv)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (v) of this subsection 2.2B, end on the last Business Day of a calendar
month;

 

(v)           no Interest Period with respect to any portion of the Term Loans
shall extend beyond the Term Loan Maturity Date, and no Interest Period with
respect to any portion of the Revolving Loans shall extend beyond the Revolving
Loan Commitment Termination Date;

 

(vi)          no Interest Period with respect to any Type of Term Loans shall
extend beyond a date on which Borrower is required to make a scheduled payment
of principal of such Type of Term Loans, unless the sum of (a) the aggregate
principal amount of such Type of Term Loans that are Base Rate Loans plus (b)
the aggregate principal amount of such Type of Term Loans that are LIBOR Loans
with Interest Periods expiring on or before such date equals or exceeds the
principal amount required to be paid on such Type of Term Loans on such date;

 

(vii)         no Interest Period with respect to any portion of the Revolving
Loans shall extend beyond the date on which a permanent reduction of the
Revolving Loan Commitments is scheduled to occur unless the sum of (a) the
aggregate principal amount of Revolving Loans that are Base Rate Loans plus (b)
the aggregate principal amount of Revolving Loans that are LIBOR Loans with
Interest Periods expiring on or before such date plus (c) the excess of the
Revolving Loan Commitments then in effect over the aggregate principal amount of
Revolving Loans then outstanding equals or exceeds the permanent reduction of
the Revolving Loan Commitments that is scheduled to occur on such date;

 

(viii)        there shall be no more than 10 Interest Periods outstanding at any
time; and

 

(ix)           if Borrower fails to specify an Interest Period for any LIBOR
Loan in the applicable Notice of Borrowing or Notice of Conversion/Continuation,
Borrower shall be deemed to have selected an Interest Period of one month.

 


C.            Interest Payments.  Subject to the provisions of subsection 2.2E,
interest on each Loan shall be payable in arrears on and to each Interest
Payment Date applicable to that Loan, upon any prepayment of that Loan (to the
extent accrued on the amount being prepaid) and at maturity (including final
maturity) provided that if any Swing Line Loans or any Revolving Loans that are
Base Rate Loans are prepaid pursuant to subsection 2.4B(i), interest accrued on
such Loans through the date of such prepayment shall be payable on the next
succeeding Interest Payment Date applicable to Base Rate Loans (or, if earlier,
at final maturity).

 

D.            Conversion or Continuation.

 

(i)            Subject to the provisions of subsection 2.6, Borrower shall have
the option (i) to convert at any time all or any part of its outstanding Term
Loans or Revolving Loans from Loans bearing interest at a rate determined by
reference to one basis to Loans bearing interest at a rate determined by
reference to an alternative basis, in each case in the applicable Minimum Amount
therefor, or (ii) upon the expiration of any Interest Period applicable to a
LIBOR Loan, to continue all or any portion of such Loan equal to $2,000,000 and
integral multiples of $100,000 in excess of that amount as a LIBOR Loan;
provided, however, that a LIBOR Loan may only be converted into a Base Rate Loan
on the expiration date of an Interest Period applicable thereto.

 

(ii)           Borrower shall deliver a Notice of Conversion/Continuation to
Administrative Agent no later than 10:00 AM (New York City time) at least three
Business Days in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a LIBOR Loan).  With respect to any LIBOR Loan, if Borrower
fails to deliver a Notice of Conversion/Continuation as described above or if
any proposed conversion/continuation under this subsection 2.2D is not permitted
hereunder, Borrower shall be deemed to have elected to convert such LIBOR Loan
to a Base Rate Loan on the last day of the then-expiring Interest Period.

 

(iii)          A Notice of Conversion/Continuation shall specify (a) the
proposed conversion/continuation date (which shall be a Business Day), (b) the
amount and Type of the Loan to be converted/continued, (c) the nature of the
proposed conversion/continuation, (d) in the case of a conversion to, or a
continuation of, a LIBOR Loan, the requested Interest Period, and (e) in the
case of a conversion to, or a continuation of, a LIBOR Loan, that no Potential
Event of Default or Event of Default has occurred and is continuing.  In lieu of
delivering the above-described Notice of Conversion/Continuation, Borrower may
give Administrative Agent telephonic notice by the required time of any proposed
conversion/continuation under this subsection 2.2D, provided that Administrative
Agent shall receive a Notice of Conversion/Continuation to confirm such
telephonic notice no later than 2:00 P.M. (New York City time) on the day on
which such telephonic notice is given.  Upon receipt of written or telephonic
notice of any proposed conversion/continuation under this subsection 2.2D,
Administrative Agent shall promptly transmit such notice by telefacsimile or
electronic mail (or by telephone promptly confirmed by telefacsimile or
electronic mail) to each Lender.

 


(iv)          Neither Administrative Agent nor any Lender shall incur any
liability to Borrower in acting upon any telephonic notice referred to above
that Administrative Agent believes in good faith to have been given by a duly
authorized Officer or other person authorized to act on behalf of Borrower or
for otherwise acting in good faith under this subsection 2.2D, and upon
conversion or continuation of the applicable basis for determining the interest
rate with respect to any Loans in accordance with this Agreement pursuant to any
such telephonic notice Borrower shall have effected a conversion or
continuation, as the case may be, hereunder.

 

(v)           Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a
notice of a proposed conversion to, or continuation of, a LIBOR Loan (whether by
delivery of a Notice of Conversion/Continuation or telephonic notice) shall be
irrevocable once Administrative Agent receives such notice, and Borrower shall
be bound to effect a conversion or continuation in accordance therewith.

 

E.             Default Rate.  Upon the occurrence and during the continuation of
any Event of Default, the outstanding principal amount of all Loans and, to the
extent permitted by applicable law, any interest payments thereon not paid when
due and any fees and other amounts then due and payable hereunder, shall
thereafter bear interest (including post-petition interest in any proceeding
under the Bankruptcy Code or other applicable bankruptcy laws) payable upon
demand at a rate that is 2.00% per annum in excess of the highest interest rate
otherwise payable under this Agreement with respect to the applicable Loans (or,
in the case of any such fees and other amounts, at a rate which is 2.00% per
annum in excess of the highest interest rate otherwise payable under this
Agreement for Revolving Loans that are Base Rate Loans); provided that, in the
case of LIBOR Loans, upon the expiration of the Interest Period in effect at the
time any such increase in interest rate is effective such LIBOR Loans shall
thereupon become Base Rate Loans and shall thereafter bear interest (including
post-petition interest in any proceeding under the Bankruptcy Code or other
applicable bankruptcy laws) payable upon demand at a rate which is 2.00% per
annum in excess of the interest rate otherwise payable under this Agreement for
Base Rate Loans.  Payment or acceptance of the increased rates of interest
provided for in this subsection 2.2E is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Administrative Agent or any Lender.

 

F.             Computation of Interest.  Interest on the Loans and other
Obligations shall be computed (i) in the case of Base Rate Loans, on the basis
of a 365-day year, and (ii) in the case of LIBOR Loans and other Obligations
(other than Base Rate Loans), on the basis of a 360-day year, in each case for
the actual number of days elapsed in the period during which it accrues.  In
computing interest on any Loan, the date of the making of such Loan or the first
day of an Interest Period applicable to such Loan or, with respect to a Base
Rate Loan being converted from a LIBOR Loan, the date of conversion of such
LIBOR Loan to such Base Rate Loan, as the case may be, shall be included, and
the date of payment of such Loan or the expiration date of an Interest Period
applicable to such Loan or, with respect to a Base Rate Loan being converted to
a LIBOR Loan, the date of conversion of such Base Rate Loan to such LIBOR Loan,
as the case may be, shall be excluded; provided that if a Loan is repaid on the
same day on which it is made, one day’s interest shall be paid on that Loan.

 


2.3          Fees.

 

A.         Revolving Loan Commitment Fees.  Borrower agrees to pay to
Administrative Agent, for distribution to each Lender in proportion to that
Lender’s Pro Rata Share of the Revolving Loan Commitments, commitment fees for
the period from and including the Closing Date to and excluding the Revolving
Loan Commitment Termination Date equal to the average of the daily excess of the
Revolving Loan Commitments over the sum of (i) the aggregate principal amount of
outstanding Revolving Loans (but not any outstanding Swing Line Loans) plus
(ii) the Letter of Credit Usage multiplied by (a) 0.75% per annum for each day
the Total Utilization of Revolving Loan Commitments is less than or equal to 50%
of the aggregate Revolving Loan Commitments, or (b) 0.50% per annum for each day
the Total Utilization of Revolving Loan Commitments is greater than 50% of the
aggregate Revolving Loan Commitments, such commitment fees to be calculated on
the basis of a 360-day year and the actual number of days elapsed and to be
payable quarterly in arrears on the last Business Day of each March, June,
September and December of each Fiscal Year, commencing on the first such date to
occur after the Closing Date, and on the Revolving Loan Commitment Termination
Date.

 

B.            Other Fees.  Borrower agrees to pay to Lead Arranger and
Administrative Agent such fees in the amounts and at the times separately agreed
upon between Borrower, Lead Arranger and Administrative Agent.

 

2.4          Repayments, Prepayments and Reductions in Revolving Loan
Commitments; General Provisions Regarding Payments; Application of Proceeds of
Collateral and Payments Under Subsidiary Guaranty.

 

A.    Scheduled Payments of Term Loans.

 

(i)            Scheduled Payments of Term Loans.  Borrower shall make principal
payments on the Term Loan in quarterly installments equal to 0.25% of the
original principal amount thereof on each September 30, December, 31, March 31
and June 30, commencing on December 31, 2001 and through and including the
quarterly payment date immediately preceding the Term Loan Maturity Date.  On
the Term Loan Maturity Date, Borrower shall make a final principal payment in
the amount of the entire remaining principal balance of the original principal
amount of the Term Loan; provided that the scheduled installments of principal
of the Term Loans set forth above shall be reduced in connection with any
voluntary or mandatory prepayments of the Term Loans in accordance with
subsection 2.4B(iv); and provided, further that the Term Loans and all other
amounts owed hereunder with respect to the Term Loans shall be paid in full no
later than the Term Loan Maturity Date, and the final installment payable by
Borrower in respect of the Term Loans on such date shall be in an amount, if
such amount is different from that specified above, sufficient to repay all
amounts owing by Borrower under this Agreement with respect to the Term Loans.

 


B.            Prepayments and Unscheduled Reductions in Revolving Loan
Commitments.

 

(i)            Voluntary Prepayments. Borrower may, upon not less than one
Business Day’s irrevocable prior written notice, in the case of Base Rate Loans,
and three Business Days’ irrevocable prior written notice, in the case of LIBOR
Loans, in each case given to Administrative Agent by 12:00 Noon (New York City
time) on the date required (which written notice Administrative Agent will
promptly transmit by telefacsimile or electronic mail to each Lender for the
Loans to be prepaid), at any time and from time to time prepay any Swing Line
Loan on any Business Day in whole or in part in an aggregate minimum amount of
$250,000 and integral multiples of $100,000 in excess of that amount, and any
Loans or Revolving Loans on any Business Day in whole or in part in an aggregate
minimum amount of $1,000,000 and integral multiples of $100,000 in excess of
that amount; provided, however, that any LIBOR Loan may be prepaid on a day
other than the expiration of the Interest Period applicable thereto, only if
Borrower pays the amounts due pursuant to subsection 2.6D caused by such
prepayment.  Notice of prepayment having been given as aforesaid, the principal
amount of the Loans specified in such notice shall become due and payable on the
prepayment date specified therein.  Any such voluntary prepayment shall be
applied as specified in subsection 2.4B(iv).

 

(ii)           Voluntary Reductions of Revolving Loan Commitments.  Borrower
may, upon not less than five Business Days’ irrevocable prior written notice to
Administrative Agent (which written notice Administrative Agent will promptly
transmit to each Lender), at any time and from time to time terminate in whole
or permanently reduce in part, without premium or penalty, the Revolving Loan
Commitments in an amount up to the amount by which the Revolving Loan
Commitments exceed the Total Utilization of Revolving Loan Commitments at the
time of such proposed termination or reduction; provided that any such partial
reduction of the Revolving Loan Commitments shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $100,000 in excess of that
amount.  Borrower’s notice to Administrative Agent shall designate the date
(which shall be a Business Day) of such termination or reduction and the amount
of any partial reduction, and such termination or reduction of the Revolving
Loan Commitments shall be effective on the date specified in Borrower’s notice
and shall reduce the Revolving Loan Commitment of each Revolving Lender
proportionately to its Pro Rata Share.

 

(iii)          Mandatory Prepayments and Mandatory Reductions of Revolving Loan
Commitments.  The Loans shall be prepaid and/or the Revolving Loan Commitments
shall be permanently reduced in the amounts and under the circumstances set
forth below, all such prepayments and/or reductions to be applied as set forth
below or as more specifically provided in subsection 2.4B(iv):

 


(a)           Prepayments and Reductions From Net Asset Sale Proceeds.  No later
than the date of receipt by Borrower or any of its Subsidiaries of any Net Asset
Sale Proceeds in respect of any Asset Sale, Borrower shall either (1) prepay the
Loans and/or the Revolving Loan Commitments shall be permanently reduced in an
aggregate amount equal to such Net Asset Sale Proceeds; or (2) so long as no
Potential Event of Default under subsections 8.1, 8.6 or 8.7 and no Event of
Default shall have occurred and be continuing, and to the extent that aggregate
Net Asset Sale Proceeds for the then current Fiscal Year do not exceed
$1,000,000 for such Fiscal Year, deliver to Administrative Agent an Officers’
Certificate setting forth (x) that portion of such Net Asset Sale Proceeds that
Borrower or such Subsidiary intends to reinvest in equipment or other productive
assets of the general type used in the business of Borrower and its Subsidiaries
within 180 days of such date of receipt; and (y) the proposed use of such
portion of the Net Asset Sale Proceeds and such other information with respect
to such reinvestment as Administrative Agent may reasonably request, and
Borrower shall, or shall cause one or more of its Subsidiaries to, promptly and
diligently apply such portion to such reinvestment purposes; provided, however,
that any portion of the Net Asset Sale Proceeds not intended for reinvestment
shall be applied to prepay outstanding Loans and/or reduce the Revolving Loan
Commitments to the full extent thereof.  In addition, Borrower shall, no later
than 180 days after receipt of such Net Asset Sale Proceeds that have not
theretofore been applied to the Obligations or that have not been so reinvested
as provided above, make an additional prepayment of the Loans (and/or the
Revolving Loan Commitments shall be permanently reduced) in the full amount of
all such Net Asset Sale Proceeds.

 

(b)           Prepayments and Reductions from Net Insurance/Condemnation
Proceeds.  No later than the first Business Day following the date of receipt by
Administrative Agent or by Borrower or any of its Subsidiaries of any Net
Insurance/Condemnation Proceeds that are required to be applied to prepay the
Loans and/or reduce the Revolving Loan Commitments pursuant to the provisions of
subsection 6.4C and, if such Net Insurance/Condemnation Proceeds are not applied
to restoration or reconstruction, then immediately following the 180th day (or
immediately following the last day of such longer period as is necessary to
complete such restoration or reconstruction so long as Borrower diligently
initiates and continues to prosecute such restoration or reconstruction within
such 180-day period) occurring after the receipt by Borrower or any of its
Subsidiaries of such Net Insurance/Condemnation Proceeds, Borrower shall prepay
the Loans and/or the Revolving Loan Commitments shall be permanently reduced in
an aggregate amount equal to the amount of such Net Insurance/Condemnation
Proceeds.

 

(c)           Prepayments and Reductions Due to Issuance of Equity Securities. 
On the date of receipt of the Net Securities Proceeds from the issuance of any
Capital Stock of Borrower of its Subsidiaries or from any capital contribution
to Borrower or any of its Subsidiaries by any holder of Capital Stock thereof
(other than Borrower or one of its Subsidiaries) after the Closing Date,
Borrower shall prepay the Loans and/or the Revolving Loan Commitments shall be
permanently reduced in an aggregate amount equal to such Net Securities
Proceeds; provided, however, if on such date of receipt Borrower has achieved
and is maintaining a Consolidated Total Leverage Ratio of less than 3.00:1.00,
and so long as no Potential Event of Default or Event of Default has occurred
and is continuing, Borrower shall be entitled to retain up to fifty percent
(50%) of such Net Securities Proceeds and shall not be required to prepay the
Loans and/or reduce the Revolving Loan Commitments with such retained proceeds.

 


(d)           Reversion of Surplus Assets of Pension Plans.  On the date of
return to Borrower or any of its Subsidiaries or any surplus assets of any
Pension Plan of Borrower or any of its Subsidiaries, Borrower shall prepay the
Loans and/or the Revolving Loan Commitments shall be permanently reduced in an
aggregate amount (such amount being the “Net Pension Proceeds” equal to 100% of
such returned surplus assets, net of transaction costs and expenses incurred in
obtaining such return, including incremental taxes payable as a result thereof.

 

(e)           Prepayments and Reductions Due to Issuance of Indebtedness.  On
the date of receipt of the Net Securities Proceeds from the issuance of any
Indebtedness of Borrower or any of its Subsidiaries after the Closing Date,
other than Indebtedness permitted pursuant to subsection 7.1, Borrower shall
prepay the Loans and/or the Revolving Loan Commitments shall be permanently
reduced in an aggregate amount equal to such Net Securities Proceeds.

 

(f)            Prepayments and Reductions from Consolidated Excess Cash Flow. 
If there shall be Consolidated Excess Cash Flow for any Fiscal Year (commencing
with Fiscal Year 2002), Borrower shall, no later than 90 days after the end of
such Fiscal Year, prepay the Loans and the Revolving Loan Commitments shall be
permanently reduced in an aggregate amount equal to 50% of such Consolidated
Excess Cash Flow if at the end of such Fiscal Year the Consolidated Total
Leverage Ratio is greater than or equal to 4:00 to 1:00.

 

(g)           Calculations of Net Proceeds Amounts; Additional Prepayments and
Reductions Based on Subsequent Calculations.  Concurrently with any prepayment
of the Loans and/or reduction of the Revolving Loan Commitments pursuant to
subsections 2.4B(iii)(a)-(f), Borrower shall deliver to Administrative Agent an
Officers’ Certificate demonstrating the calculation of the amount (the “Net
Proceeds Amount”) of the applicable Net Asset Sale Proceeds, Net
Insurance/Condemnation Proceeds, Net Pension Proceeds, Net Securities Proceeds,
or Consolidated Excess Cash Flow, as the case may be, that gave rise to such
prepayment and/or reduction.  If Borrower subsequently determines that the
actual Net Proceeds Amount was greater than the amount set forth in such
Officers’ Certificate (including if any actual taxes to be paid as a result of
an Asset Sale is less than the estimated taxes to be paid as a result of such
Asset Sale), Borrower shall promptly make an additional prepayment of the Loans
(and/or, if applicable, the Revolving Loan Commitments shall be permanently
reduced) in an amount equal to the amount of such excess, and Borrower shall
concurrently therewith deliver to Administrative Agent an Officers’ Certificate
demonstrating the derivation of the additional Net Proceeds Amount resulting in
such excess.

 


(h)           Prepayments Due to Reductions or Restrictions of Revolving Loan
Commitments.  Borrower shall from time to time first prepay the Swing Line
Loans, second prepay the Revolving Loans and third cash collateralize any
outstanding Letters of Credit to the extent necessary so that the Total
Utilization of Revolving Loan Commitments shall not at any time exceed the
Revolving Loan Commitments then in effect.

 

(iv)          Application of Prepayments.

 

(a)           Application of Voluntary Prepayments by Type of Loans and Order of
Maturity.  Subject to the provisions of subsection 2.4D, any voluntary
prepayments pursuant to subsection 2.4B(i) shall be applied as specified by
Borrower in the applicable notice of prepayment; provided that if Borrower fails
to specify the Loans to which any such prepayment shall be applied, such
prepayment shall be applied first to repay outstanding Term Loans to the full
extent thereof, second to repay outstanding Swing Line Loans to the full extent
thereof, and third to repay outstanding Revolving Loans and cash collateralize
outstanding Letters of Credit to the full extent thereof and permanently reduce
the Revolving Loan Commitments.  Any voluntary prepayments of the Term Loans
pursuant to subsection 2.4B(i) shall be applied to reduce the scheduled
installments of principal of the Term Loans set forth in subsection 2.4A(i) in
inverse chronological order of maturity.

 

(b)           Application of Mandatory Prepayments by Type of Loans.  Subject to
the provisions of subsection 2.4D, any amount required to be applied as a
mandatory prepayment of the Term Loans and/or a reduction of the Revolving Loan
Commitments pursuant to subsections 2.4B(iii)(a)-(g) shall be first applied to
prepay the Term Loans to the full extent thereof, second, to the extent of any
remaining portion of such amount, applied to prepay the Swing Line Loans to the
full extent thereof and to permanently reduce the Revolving Loan Commitments by
the amount of such prepayment, third, to the extent of any remaining portion of
such amount, applied to prepay the Revolving Loans to the full extent thereof
and to cash collateralize any outstanding Letters of Credit and to further
permanently reduce the Revolving Loan Commitments by the amount of such
prepayment, and fourth, to the extent of any remaining portion of such amount,
retained by Borrower; provided, however, the Revolving Loan Commitment shall be
permanently reduced by the full extent of the amount so retained.  If an Event
of Default has occurred and is continuing, any amount required to be applied as
a mandatory prepayment shall be applied as set forth in subsection 2.4D.  Any
mandatory prepayments of the Term Loans pursuant to subsection 2.4B(iii) shall
be applied to reduce the scheduled installments of principal of the Term Loans
set forth in subsection 2.4A(i) in inverse chronological order of maturity.

 


(c)           Application of Prepayments to Base Rate Loans and LIBOR Loans. 
Considering Term Loans and Revolving Loans being prepaid separately, any
prepayment thereof shall be applied first to Base Rate Loans to the full extent
thereof before application to LIBOR Loans, in each case in a manner which
minimizes the amount of any payments required to be made by Borrower pursuant to
subsection 2.6D;

 

(d)           Prepayments of Term Loans Within Two Years of the Closing Date. 
Any prepayments of the Term Loans pursuant to subsection 2.4B(i) shall be
subject to a premium equal to (i) with respect to prepayments made on or before
the first anniversary of the Closing Date, 2.00% of the principal amount of Term
Loans prepaid; and (ii) with respect to prepayments made after the first
anniversary of the Closing Date and on or before the second anniversary of the
Closing Date, 1.00% of the principal amount of Term Loans prepaid.

 

C.            General Provisions Regarding Payments.

 

(i)            Manner and Time of Payment.  All payments by Borrower of
principal, interest, fees and other Obligations hereunder and under the Notes
shall be made in Dollars in same day funds, without defense, setoff or
counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 2:00 P.M. (New York City time) on the date
due at the Administrative Agent’s Office for the account of Lenders; funds
received by Administrative Agent after that time on such due date shall be
deemed to have been paid by Borrower on the next succeeding Business Day. 
Borrower hereby authorizes Administrative Agent to charge its accounts with
Administrative Agent in order to cause timely payment to be made to
Administrative Agent of all principal, interest, fees and expenses due hereunder
(subject to sufficient funds being available in its accounts for that purpose).

 

(ii)           Application of Payments.  Prior to any payments being applied to
principal or interest under this Agreement or under the Notes, such payments
shall first be applied to any outstanding and payable fees, costs, expenses,
indemnities or other amounts (aside from principal or interest due under the
Loan Documents), as determined in the reasonable opinion of Administrative
Agent.

 

(iii)          Application of Payments to Principal and Interest.  Except as
provided in subsection 2.2C, all payments in respect of the principal amount of
any Loan shall include payment of accrued interest on the principal amount being
repaid or prepaid, and all such payments (and, in any event, any payments in
respect of any Loan on a date when interest is due and payable with respect to
such Loan) shall be applied to the payment of interest before application to
principal.


 

(iv)          Apportionment of Payments.  Aggregate principal and interest
payments in respect of Term Loans and Revolving Loans shall be apportioned among
all outstanding Loans to which such payments relate, in each case
proportionately to Lenders’ respective Pro Rata Shares.  Administrative Agent
shall promptly distribute to each Lender, at its primary address set forth below
its name on the appropriate signature page hereof or at such other address as
such Lender may request, its Pro Rata Share of all such payments received by
Administrative Agent and the commitment fees of such Lender, if any, when
received by Administrative Agent pursuant to subsection 2.3.  Notwithstanding
the foregoing provisions of this subsection 2.4C(iv), if, pursuant to the
provisions of subsection 2.6C, any Notice of Conversion/Continuation is
withdrawn as to any Affected Lender or if any Affected Lender makes Base Rate
Loans in lieu of its Pro Rata Share of any LIBOR Loans, Administrative Agent
shall give effect thereto in apportioning payments received thereafter.

 

(v)           Payments on Business Days.  Subject to subsection 2.2B(iii),
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder or of the commitment fees hereunder, as the
case may be.

 

(vi)          Notation of Payment.  Each Lender agrees that before disposing of
any Note held by it, or any part thereof (other than by granting participations
therein), that Lender will use reasonable efforts to make a notation thereon of
all Loans evidenced by that Note and all principal payments previously made
thereon and of the date to which interest thereon has been paid; provided that
the failure to make (or any error in the making of) a notation of any Loan made
under such Note shall not limit or otherwise affect the obligations of Borrower
hereunder or under such Note with respect to any Loan or any payments of
principal or interest on such Note or result in any liability for such Lender;
provided, however, further, that in the event of any inconsistency the Register
shall govern (absent manifest error).

 

D.            Application of Proceeds of Collateral and Payments after Event of
Default.

 

(i)            Upon the occurrence and during the continuation of an Event of
Default, (a) all payments received on account of the Obligations, whether from
Company, from any Guarantor or otherwise, shall be applied by Administrative
Agent against the Obligations and (b) all proceeds received by Administrative
Agent in respect of any sale of, collection from, or other realization upon all
or any part of the Collateral under any Collateral Document may, in the
discretion of Administrative Agent, be held by Administrative Agent as
Collateral for, and/or (then or at any time thereafter) applied in full or in
part by Administrative Agent against, the applicable Secured Obligations (as
defined in such Collateral Document), in each case in the following order of
priority:

 

(a)           To the payment of all costs and expenses of such sale, collection
or other realization, including reasonable compensation to Administrative Agent
and its agents and counsel, and all other expenses, liabilities and advances
made or incurred by Administrative Agent in connection therewith, and all
amounts for which Administrative Agent is entitled to compensation (including
the fees described in subsection 2.3), reimbursement and indemnification under
any Loan such Document and all advances made by Administrative Agent thereunder
for the account of the applicable Loan Party, and to the payment of all costs
and expenses paid or incurred by Administrative Agent in connection with the
Loan Documents, all in accordance with subsections 9.4, 10.2 and 10.3 and the
other terms of this Agreement and the Loan Documents;

 


(b)           thereafter, to the extent of any excess such proceeds, to the
payment of all other Secured Obligations (as defined in such Collateral
Document) for the ratable benefit of the holders thereof (subject to the
provisions of subsection 2.4C(ii)); and

 

(c)           thereafter, to the extent of any excess such proceeds, to the
payment to or upon the order of such Loan Party or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

 

(ii)           Application of Payments Under Subsidiary Guaranty.  All payments
received by Administrative Agent under the Subsidiary Guaranty shall be applied
promptly from time to time by Administrative Agent in the following order of
priority:

 

(a)           To the payment of the costs and expenses of any collection or
other realization under the Subsidiary Guaranty, including reasonable
compensation to Administrative Agent and its counsel, and all expenses,
liabilities and advances made or incurred by Administrative Agent in connection
therewith, all in accordance with the terms of this Agreement and the Subsidiary
Guaranty;

 

(b)           thereafter, to the extent of any excess such payments, to the
payment of all other Guarantied Obligations (as defined in the Subsidiary
Guaranty for the ratable benefit of the holders thereof); and

 

(c)           thereafter, to the extent of any excess such payments, to the
payment to the applicable Subsidiary Guarantor or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

 

2.5          Use of Proceeds.

 

A.            Term Loans.  The proceeds of the Term Loans shall be applied by
Borrower to refinance the obligations of Borrower under Existing Credit
Agreement and to pay Transaction Costs.

 

B.            Revolving Loans; Swing Line Loans.  The proceeds of the Revolving
Loans and any Swing Line Loans shall be applied by Borrower for working capital
and other general corporate purposes, which may include the making of
intercompany loans to any of Borrower’s wholly-owned Domestic Subsidiaries that
are Subsidiary Guarantors, in accordance with subsection 7.1(iii), for their own
general corporate purposes, including working capital, capital expenditures,
acquisitions and investments.

 


C.            Margin Regulations.  No portion of the proceeds of any borrowing
under this Agreement shall be used by Borrower or any of its Subsidiaries in any
manner that might cause the borrowing or the application of such proceeds to
violate Regulation T, Regulation U or Regulation X of the Board of Governors of
the Federal Reserve System or any other regulation of such Board or to violate
the Exchange Act, in each case as in effect on the date or dates of such
borrowing and such use of proceeds.

 

2.6          Special Provisions Governing LIBOR Loans.

 

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to LIBOR Loans as to the matters
covered:

 

A.            Determination of Applicable Interest Rate.  As soon as practicable
after 12:00 Noon (New York City time) on each Interest Rate Determination Date,
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the LIBOR Loans for which an interest rate is then being
determined for the applicable Interest Period and shall promptly give notice
thereof (in writing or by telephone confirmed in writing) to Borrower and each
Lender.

 

B.            Inability to Determine Applicable Interest Rate.  If
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any LIBOR Loans, that by reason of
circumstances affecting the interbank Eurodollar market adequate and fair means
do not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted LIBOR, Administrative Agent
shall on such date give notice (by telefacsimile or by telephone confirmed in
writing) to Borrower and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, LIBOR Loans until such time as
Administrative Agent notifies Borrower and Lenders that the circumstances giving
rise to such notice no longer exist and (ii) any Notice of Borrowing or Notice
of Conversion/Continuation given by Borrower with respect to the Loans in
respect of which such determination was made shall be deemed to be rescinded by
Borrower.


 

C.            Illegality or Impracticability of LIBOR Loans.  If any date any
Lender shall have determined (which determination shall be final, conclusive and
binding upon all parties hereto but shall be made only after consultation with
Borrower and Administrative Agent) that the making, maintaining or continuation
of its LIBOR Loans (i) has become unlawful as a result of compliance by such
Lender in good faith with any law, treaty, governmental rule, regulation,
guideline or order (or would conflict with any such treaty, governmental rule,
regulation, guideline or order not having the force of law even though the
failure to comply therewith would not be unlawful) or (ii) has become
impracticable, or would cause such Lender material hardship, as a result of
contingencies occurring after the date of this Agreement which materially and
adversely affect the interbank Eurodollar market or the position of such Lender
in that market, then, and in any such event, such Lender shall be an “Affected
Lender” and it shall on that day give notice (by telefacsimile or by telephone
confirmed in writing) to Borrower and Administrative Agent of such determination
(which notice Administrative Agent shall promptly transmit to each other
Lender).  Thereafter (a) the obligation of Affected Lender to make Loans as, or
to convert Loans to, LIBOR Loans shall be suspended until such notice shall be
withdrawn by Affected Lender, (b) to the extent such determination by Affected
Lender relates to a LIBOR Loan then being requested by Borrower pursuant to a
Notice of Borrowing or a Notice of Conversion/Continuation, Affected Lender
shall make such Loan as (or convert such Loan to, as the case may be) a Base
Rate Loan, (c) the Affected Lender’s obligation to maintain its outstanding
LIBOR Loans (the “Affected Loans”) shall be terminated at the earlier to occur
of the expiration of the Interest Period then in effect with respect to the
Affected Loans or when required by law, and (d) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such termination. 
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a LIBOR Loan then being requested by
Borrower pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, Borrower shall have the option, subject to the
provisions of subsection 2.6D, to rescind such Notice of Borrowing or Notice of
Conversion/Continuation as to all Lenders by giving notice (by telefacsimile or
by telephone confirmed in writing) to Administrative Agent of such rescission on
the date on which the Affected Lender gives notice of its determination as
described above (which notice of rescission Administrative Agent shall promptly
transmit to each other Lender).  Except as provided in the immediately preceding
sentence, nothing in this subsection 2.7C shall affect the obligation of any
Lender other than an Affected Lender to make or maintain Loans as, or to convert
Loans to, LIBOR Loans in accordance with the terms of this Agreement.

 

D.            Compensation For Breakage or Non-Commencement of Interest
Periods.  Borrower shall compensate each Lender, upon written request by that
Lender (which request shall set forth the basis for requesting such amounts)
pursuant to subsection 2.8, for all reasonable losses, expenses and liabilities
(including any interest paid by that Lender to lenders of funds borrowed by it
to make or carry its LIBOR Loans and any loss, expense or liability sustained by
that Lender in connection with the liquidation or re-employment of such funds)
which that Lender may sustain: (i) if for any reason (other than a default by
that Lender) a borrowing of any LIBOR Loan does not occur on a date specified
therefor in a Notice of Borrowing or a telephonic request therefor, or a
conversion to or continuation of any LIBOR Loan does not occur on a date
specified therefor in a Notice of Conversion/Continuation or a telephonic
request therefor, (ii) if any prepayment (including any prepayment described in
subsection 2.4B(i) or conversion occasioned by the circumstances described in
subsection 2.6C) or other principal payment or any conversion of any of its
LIBOR Loans occurs on a date prior to the last day of an Interest Period
applicable to that Loan, (iii) if any prepayment of any of its LIBOR Loans is
not made on any date specified in a notice of prepayment given by Borrower, or
(iv) as a consequence of any other default by Borrower in the repayment of its
LIBOR Loans when required by the terms of this Agreement.

 

E.             Booking of LIBOR Loans.  Any Lender may make, carry or transfer
LIBOR Loans at, to, or for the account of any of its branch offices or the
office of an Affiliate of that Lender.


 

F.             Assumptions Concerning Funding of LIBOR Loans. Calculation of all
amounts payable to a Lender under this subsection 2.6 and under subsection 2.7A
shall be made as though that Lender had actually funded each of its relevant
LIBOR Loans through the purchase of a Eurodollar deposit bearing interest at the
rate obtained pursuant to clause (i) of the definition of Adjusted LIBOR in an
amount equal to the amount of such LIBOR Loan and having a maturity comparable
to the relevant Interest Period, whether or not its LIBOR Loans had been funded
in such manner and through the transfer of such Eurodollar deposit from an
offshore office of that Lender to a domestic office of that Lender in the United
States of America; provided, however, that each Lender may fund each of its
LIBOR Loans in any manner it sees fit and the foregoing assumptions shall be
utilized only for the purposes of calculating amounts payable under this
subsection 2.6 and under subsection 2.7A.

 

G.            LIBOR Loans After Default.  After the occurrence of and during the
continuation of a Potential Event of Default or an Event of Default,
(i) Borrower may not elect to have a Loan be made or maintained as, or converted
to, a LIBOR Loan after the expiration of any Interest Period then in effect for
that Loan and (ii) subject to the provisions of subsection 2.6D, any Notice of
Borrowing or Notice of Conversion/Continuation given by Borrower with respect to
a requested borrowing or conversion/continuation that has not yet occurred shall
be deemed to be rescinded by Borrower.

 

2.7          Increased Costs; Taxes; Capital Adequacy.

 

A.            Compensation for Increased Costs and Taxes.  Subject to the
provisions of subsection 2.7B (which shall be controlling with respect to the
matters covered thereby), if any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or Governmental Authority,
in each case that becomes effective after the date hereof, or compliance by such
Lender with any guideline, request or directive issued or made after the date
hereof by any central bank or other governmental or quasi-Governmental Authority
(whether or not having the force of law):

 

(i)            subjects such Lender (or its applicable lending office) to any
additional Tax with respect to this Agreement or any of its obligations
hereunder (including with respect to issuing or maintaining any Letters of
Credit or purchasing or maintaining any participations therein or maintaining
any Commitment hereunder) or any payments to such Lender (or its applicable
lending office) of principal, interest, fees or any other amount payable
hereunder;

 

(ii)           imposes, modifies or holds applicable any reserve (including any
marginal, emergency, supplemental, special or other reserve), special deposit,
compulsory loan, FDIC insurance or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than any such reserve or other requirements with
respect to LIBOR Loans that are reflected in the definition of Adjusted LIBOR);
or

 


(iii)          imposes any other condition (other than with respect to a Tax
matter) on or affecting such Lender (or its applicable lending office) or its
obligations hereunder or the interbank Eurodollar market;

 

and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining its Loans or Commitments or agreeing to
issue, issuing or maintaining any Letter of Credit or agreeing to purchase,
purchasing or maintaining any participation therein or to reduce any amount
received or receivable by such Lender (or its applicable lending office) with
respect thereto; then, in any such case, Borrower shall promptly pay to such
Lender, upon receipt of the statement referred to in the next sentence, such
additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be necessary to compensate such Lender
for any such increased cost or reduction in amounts received or receivable
hereunder.

 

B.            Withholding of Taxes.

 

(i)            Payments to Be Free and Clear.  All sums payable by Borrower
under this Agreement and the other Loan Documents shall be paid free and clear
of, and without any deduction or withholding on account of, any Tax imposed,
levied, collected, withheld or assessed by or within the United States of
America or any political subdivision in or of the United States of America or
any other jurisdiction from or to which a payment is made by or on behalf of
Borrower or by any federation or organization of which the United States of
America or any such jurisdiction is a member at the time of payment.

 

(ii)           Grossing-up of Payments.  If Borrower or any other Person is
required by law to make any deduction or withholding on account of any such Tax
from any sum paid or payable by Borrower to Administrative Agent or any Lender
under any of the Loan Documents:

 

(a)           Borrower shall notify Administrative Agent of any such requirement
or any change in any such requirement as soon as Borrower becomes aware of it;

 

(b)           Borrower shall pay any such Tax when such Tax is due, such payment
to be made (if the liability to pay is imposed on Borrower) for its own account
or (if that liability is imposed on Administrative Agent or such Lender, as the
case may be) on behalf of and in the name of Administrative Agent or such
Lender;

 

(c)           the sum payable by Borrower in respect of which the relevant
deduction, withholding or payment is required shall be increased to the extent
necessary to ensure that, after the making of that deduction, withholding or
payment, Administrative Agent or such Lender, as the case may be, receives on
the due date a net sum equal to what it would have received had no such
deduction, withholding or payment been required or made; and

 


(d)           within 30 days after paying any sum from which it is required by
law to make any deduction or withholding, and within 30 days after the due date
of payment of any Tax which it is required by clause (b) above to pay, Borrower
shall deliver to Administrative Agent and/or other affected parties evidence
satisfactory to the other affected parties of such deduction, withholding or
payment and of the remittance thereof to the relevant taxing or other authority;

 

provided that no such additional amount shall be required to be paid to any
Lender under clause (c) above (i) to the extent such additional amount relates
to a portion of any sums paid or payable to such Lender under any of the Loan
Documents with respect to which such Lender does not act for its own account, or
(ii) except to the extent that any change after the date such Lender became a
Lender in any such requirement for a deduction, withholding or payment as is
mentioned therein shall result in an increase in the rate of such deduction,
withholding or payment from that in effect at the date on which such Lender
became a Lender, in respect of payments to such Lender.

 

(iii)          Evidence of Exemption from U.S. Withholding Tax.

 

(a)           Each Lender that is organized under the laws of any jurisdiction
other than the United States or any state or other political subdivision thereof
(for purposes of this subsection 2.7B(iii), a “Non-US Lender”) shall deliver to
Administrative Agent and to Borrower, on or prior to the Closing Date (in the
case of each Lender listed on the signature pages hereof) or on or prior to the
date of the Assignment Agreement pursuant to which it becomes a Lender (in the
case of each other Lender), and at such other times as may be necessary in the
determination of Borrower or Administrative Agent (each in the reasonable
exercise of its discretion), two original copies of Internal Revenue Service
Form W-8BEN or W-8ECI (or any successor forms) properly completed and duly
executed by such Non-US Lender, or, in the case of a Non-US Lender claiming
exemption from United States federal withholding tax under Section 871(h) or
881(c) of the Internal Revenue Code with respect to payments of “portfolio
interest”, a form W-8BEN, and, in the case of a Non-US Lender that has certified
in writing to Administrative Agent that it is not a “bank” (as defined in
Section 881(c)(3)(A) of the Internal Revenue Code), a certificate of such Non-US
Lender certifying that such Non-US Lender is not (i) a “bank” for purposes of
Section 881(c) of the Internal Revenue Code, (ii) a ten-percent shareholder
(within the meaning of Section 871(h)(3)(B) of the Internal Revenue Code) of
Borrower, or (iii) a controlled foreign corporation related to Borrower (within
the meaning of Section 864(d)(4) of the Internal Revenue Code) in each case
together with any other certificate or statement of exemption required under the
Internal Revenue Code or the regulations issued thereunder to establish that
such Non-US Lender is not subject to United States withholding tax with respect
to any payments to such Non-US Lender of interest payable under any of the Loan
Documents.

 


(b)           Each Non-US Lender, to the extent it does not act or ceases to act
for its own account with respect to any portion of any sums paid or payable to
such Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Lender), shall deliver to Administrative Agent and
to Borrower, on or prior to the Closing Date (in the case of each Lender listed
on the signatures pages hereof), on or prior to the date of the Assignment
Agreement pursuant to which it becomes a Lender (in the case of each other
Lender), or on such later date when such Non-US Lender ceases to act for its own
account with respect to any portion of any such sums paid or payable, and at
such other times as may be necessary in the determination of Borrower or
Administrative Agent (each in the reasonable exercise of its discretion), (1)
two original copies of the forms or statements required to be provided by such
Non-US Lender under subsection 2.7B(iii)(a), properly completed and duly
executed by such Non-US Lender, to establish the portion of any such sums paid
or payable with respect to which such Non-US Lender acts for its own account
that is not subject to United States withholding tax, and (2) two original
copies of Internal Revenue Service Form W-8IMY (or any successor forms) properly
completed and duly executed by such Non-US Lender, together with any
information, if any, such Non-US Lender chooses to transmit with such form, and
any other certificate or statement of exemption required under the Internal
Revenue Code or the regulations issued thereunder, to establish that such Non-US
Lender is not acting for its own account with respect to a portion of any such
sums payable to such Non-US Lender.

 

(c)           Each Non-US Lender hereby agrees, from time to time after the
initial delivery by such Non-US Lender of such forms, whenever a lapse in time
or change in circumstances renders such forms, certificates or other evidence so
delivered obsolete or inaccurate in any material respect or if, by virtue of a
change in law or regulations, such forms are no longer valid evidence of a
person’s exemption from withholding tax which is reasonably satisfactory to
Borrower, that such Non-US Lender shall promptly (1) deliver to Administrative
Agent and to Borrower two original copies of renewals, amendments or additional
or successor forms, properly completed and duly executed by such Non-US Lender,
together with any other certificate or statement of exemption required in order
to confirm or establish that such Non-US Lender is not subject to United States
withholding tax with respect to payments to such Non-US Lender under the Loan
Documents and, if applicable, that such Non-US Lender does not act for its own
account with respect to any portion of any such payments, or (2) notify
Administrative Agent and Borrower of its inability to deliver any such forms,
certificates or other evidence.

 

(d)           Borrower shall not be required to pay any additional amount to any
Non-US Lender under clause (c) of subsection 2.7B(ii) if such Non-US Lender
shall have failed to satisfy the requirements of clause (a), (b) or (c)(1) of
this subsection 2.7B(iii); provided that if such Non-US Lender shall have
satisfied the requirements of subsection 2.7B(iii)(a) on the date such Non-US
Lender became a Lender, nothing in this subsection 2.7B(iii)(d) shall relieve
Borrower of its obligation to pay any amounts pursuant to subsection 2.7B(ii)(c)
if, as a result of any change in any applicable law, treaty or governmental
rule, regulation or order, or any change in the interpretation, administration
or application thereof, such Non-US Lender is no longer properly entitled to
deliver forms, certificates or other evidence at a subsequent date establishing
the fact that such Non-US Lender is not subject to withholding as described in
subsection 2.7B(iii)(a).

 


C.            Capital Adequacy Adjustment.  If any Lender shall have determined
that the adoption, effectiveness, phase-in or applicability after the date
hereof of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans or Commitments or Letters of Credit or participations
therein or other obligations hereunder with respect to the Loans or the Letters
of Credit to a level below that which such Lender or such controlling
corporation could have achieved but for such adoption, effectiveness, phase-in,
applicability, change or compliance (taking into consideration the policies of
such Lender or such controlling corporation with regard to capital adequacy),
then from time to time, within five Business Days after receipt by Borrower from
such Lender of the statement referred to in the next sentence, Borrower shall
pay to such Lender such additional amount or amounts as will compensate such
Lender or such controlling corporation on an after-tax basis for such reduction.
Such Lender shall deliver to Borrower (with a copy to Administrative Agent) a
written statement, setting forth in reasonable detail the basis of the
calculation of such additional amounts, which statement shall be conclusive and
binding upon all parties hereto absent manifest error.

 

2.8          Obligation of Lenders and Issuing Lenders to Mitigate.

 

Each Lender and Issuing Lender agrees that, as promptly as practicable after the
officer of such Lender or Issuing Lender responsible for administering the Loans
or Letters of Credit of such Lender or Issuing Lender, as the case may be,
becomes aware of the occurrence of an event or the existence of a condition that
would cause such Lender to become an Affected Lender or that would entitle such
Lender or Issuing Lender to receive payments under subsection 2.7 or subsection
3.6, it will, to the extent not inconsistent with the internal policies of such
Lender or Issuing Lender and any applicable legal or regulatory restrictions,
use reasonable efforts (i) to make, issue, fund or maintain the Commitments of
such Lender or the affected Loans or Letters of Credit of such Lender or Issuing
Lender through another lending or letter of credit office of such Lender or
Issuing Lender, or (ii) take such other measures as such Lender or Issuing
Lender may deem reasonable, if as a result thereof the circumstances which would
cause such Lender to be an Affected Lender would cease to exist or the
additional amounts which would otherwise be required to be paid to such Lender
or Issuing Lender pursuant to subsection  2.7 or subsection 3.6 would be
materially reduced and if, as determined by such Lender or Issuing Lender in its
sole discretion, the making, issuing, funding or maintaining of such Commitments
or Loans or Letters of Credit through such other lending or letter of credit
office or in accordance with such other measures, as the case may be, would not
otherwise be disadvantageous to such Lender or Issuing Lender or materially
adversely affect such Commitments or Loans or Letters of Credit or the interests
of such Lender or Issuing Lender; provided that such Lender or Issuing Lender
will not be obligated to utilize such other lending or letter of credit office
pursuant to this subsection 2.8 unless Borrower agrees to pay all incremental
expenses incurred by such Lender or Issuing Lender as a result of utilizing such
other lending or letter of credit office as described in clause (i) above.  A
certificate as to the amount of any such expenses payable by Borrower pursuant
to this subsection 2.8 (setting forth in reasonable detail the basis for
requesting such amount) submitted by such Lender or Issuing Lender to Borrower
(with a copy to Administrative Agent) shall be conclusive absent manifest error.

 


2.9          Replacement of Lenders.

 

If Borrower receives a statement of amounts due pursuant to subsection 2.7 from
a Lender, or a Lender becomes an Affected Lender (any such Lender, a “Subject
Lender”), so long as (i) no Potential Event of Default or Event of Default shall
have occurred and be continuing and Borrower has obtained a commitment from
another Lender or an Eligible Assignee to purchase at par the Subject Lender’s
Loans and assume the Subject Lender’s Commitments and all other obligations of
the Subject Lender hereunder; (ii) such Lender is not an Issuing Lender with
respect to any Letters of Credit outstanding (unless all such Letters of Credit
are terminated or arrangements acceptable to such Issuing Lender (such as a
“back-to-back” letter of credit) are made); and (iii) if applicable, the Subject
Lender is unwilling to withdraw the notice delivered to Company pursuant to
subsection 2.7, Borrower may require the Subject Lender to assign all of its
Loans and Commitments to such other Lender, Lenders, Eligible Assignee or
Eligible Assignees pursuant to the provisions of subsection 10.1B; provided
that, prior to or concurrently with such replacement, (1) the Subject Lender
shall have received payment in full of all principal, interest, fees and other
amounts (including all amounts under subsections 2.6D and/or 2.7 (if
applicable)) due and payable to it through such date of replacement and a
release from its obligations under the Loan Documents; (2) the processing fee
required to be paid by subsection 10.1B(i) shall have been paid to
Administrative Agent; and (3) all of the requirements for such assignment
contained in subsection 10.1B, including, without limitation, the consent of
Administrative Agent (if required) and the receipt by Administrative Agent of an
executed Assignment Agreement and other supporting documents, have been
fulfilled.

 

2.10        Extension of Term Loan and Revolving Loan Commitment Termination
Dates.

 

A.            Term Loan Maturity Date.  Borrower may, in its sole discretion and
without the payment of any additional costs, expenses or fees to Lenders, extend
the Term Loan Maturity Date, subject to satisfaction of the following conditions
and provided that no Event of Default or Potential Event of Default then exists:

 

(i)            On or prior to March 31, 2006, Borrower may elect to extend the
Term Loan Maturity Date to August 29, 2008 by providing Notice of Extension to
the Administrative Agent; provided, that Borrower may not elect to exercise the
extension option provided for in this subsection 2.9A(i) unless Borrower has
refinanced all of the then outstanding Senior 1996 Notes on terms and conditions
acceptable to the Co-Lead Arrangers; and

 


(ii)           Such notice of extension shall be accompanied by an Officers’
Certificate certifying that the refinancing contemplated by subparagraph (i)
above has occurred.

 

B.            Revolving Loan Commitment Termination Date.  Borrower may, in its
sole discretion and without the payment of any additional costs, expenses or
fees to Lenders with respect to the exercise of such option to extend, extend
the Revolving Loan Commitment Termination Date, subject to satisfaction of the
following conditions and provided that no Event of Default or Potential Event of
Default then exists:

 

(i)            On or prior to March 31, 2006, Borrower may elect to extend the
Revolving Loan Commitment Termination Date to August 29, 2007 by providing a
Notice of Extension to the Administrative Agent; provided, that Borrower may not
elect to exercise the extension option provided for in this subsection 2.9B(i)
unless Borrower has refinanced all of the then outstanding Senior 1996 Notes on
terms and conditions acceptable to the Co-Lead Arrangers; and

 

(ii)           Such notice of extension shall be accompanied by an Officers’
Certificate certifying that the refinancing contemplated by subparagraph (i)
above has occurred.

 

Section 3.              LETTERS OF CREDIT

 

3.1          Issuance of Letters of Credit and Lenders’ Purchase of
Participations Therein.

 

A.    Letters of Credit.  In addition to Borrower requesting that Lenders make
Revolving Loans pursuant to subsection 2.1A(ii) and that Swing Line Lender make
Swing Line Loans pursuant to subsection 2.1A(iii), Borrower may request, in
accordance with the provisions of this subsection 3.1, from time to time during
the period from the Closing Date to but excluding the 30th day prior to the
Revolving Loan Commitment Termination Date, that one or more Lenders issue
Letters of Credit for the account of Borrower for the purposes specified in the
definition of Letters of Credit.  Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of Borrower
herein set forth, any one or more Lenders may, but (except as provided in
subsection 3.1B(iii)) shall not be obligated to, issue such Letters of Credit in
accordance with the provisions of this subsection 3.1; provided that Borrower
shall not request that any Lender issue (and no Lender shall issue):

 

(i)            any Letter of Credit if, after giving effect to such issuance,
the Total Utilization of Revolving Loan Commitments would exceed the Revolving
Loan Commitments then in effect;

 


(ii)           any Letter of Credit if, after giving effect to such issuance,
the Letter of Credit Usage would exceed $10,000,000;

 

(iii)          any Letter of Credit having an expiration date later than the
earlier of (a) 30 days prior to the Revolving Loan Commitment Termination Date;
and (b) the date which is one year from the date of issuance of such Letter of
Credit; provided that the immediately preceding clause (b) shall not prevent any
Issuing Lender (but subject to clause (a) above) from agreeing that a Letter of
Credit will automatically be extended for one or more successive periods not to
exceed one year each unless such Issuing Lender elects not to extend for any
such additional period; and provided, further that such Issuing Lender shall
elect not to extend such Letter of Credit if it has knowledge that an Event of
Default or Potential Event of Default has occurred and is continuing (and has
not been waived in accordance with subsection 10.6) at the time such Issuing
Lender must elect whether or not to allow such extension; and provided, further
that the preceding clause (b) shall not prevent any Issuing Lender (but subject
to clause (a) above) from issuing a Letter of Credit in favor of Nintendo of
America Inc. (or its designee) which Letter of Credit may have an expiration
date of up to 18 months from the date of issuance of such Letter of Credit.

 

(iv)          any Letter of Credit denominated in a currency other than Dollars;
or

 

(v)           any Letter of Credit that is otherwise unacceptable to the
applicable Issuing Lender in its reasonable discretion acting in good faith
(including if issuing such Letter of Credit would violate such Issuing Lender’s
policies or general criteria for issuing the type of Letter of Credit).

 

B.            Mechanics of Issuance.

 

(i)            Notice of Issuance.  Whenever Borrower desires the issuance of a
Letter of Credit, it shall deliver to Administrative Agent a Notice of Issuance
of Letter of Credit substantially in the form of Exhibit VII annexed hereto no
later than 12:00 Noon (New York City time) at least five Business Days, or in
each case such shorter period as may be agreed to by the Issuing Lender in any
particular instance, in advance of the proposed date of issuance.  The Notice of
Issuance of Letter of Credit shall specify (a) the proposed date of issuance
(which shall be a Business Day), (b) the face amount of the Letter of Credit,
(c) the expiration date of the Letter of Credit, (d) the name and address of the
beneficiary, and (e) either the verbatim text of the proposed Letter of Credit
or the proposed terms and conditions thereof, including a precise description of
any documents to be presented by the beneficiary which, if presented by the
beneficiary prior to the expiration date of the Letter of Credit, would require
the Issuing Lender to make payment under the Letter of Credit; provided that the
Issuing Lender, in its reasonable discretion, may require changes in the text of
the proposed Letter of Credit or any such documents; and provided, further that
no Letter of Credit shall require payment against a conforming draft to be made
thereunder on the same Business Day (under the laws of the jurisdiction in which
the office of the Issuing Lender to which such draft is required to be presented
is located) that such draft is presented if such presentation is made after
12:00 Noon (in the time zone of such office of the Issuing Lender) on such
Business Day.

 


(ii)           Update of Certifications.  Borrower shall notify the applicable
Issuing Lender (and Administrative Agent, if Administrative Agent is not such
Issuing Lender) prior to the issuance of any Letter of Credit if any of the
matters to which Borrower is required to certify in the applicable Notice of
Issuance of Letter of Credit is no longer true and correct as of the proposed
date of issuance of such Letter of Credit, and upon the issuance of any Letter
of Credit Borrower shall be deemed to have re-certified, as of the date of such
issuance, as to the matters to which Borrower is required to certify in the
applicable Notice of Issuance of Letter of Credit.

 

(iii)          Determination of Issuing Lender.  Upon receipt by Administrative
Agent of a Notice of Issuance of Letter of Credit pursuant to subsection 3.1B(i)
requesting the issuance of a Letter of Credit, if Administrative Agent elects to
issue such Letter of Credit, Administrative Agent shall promptly so notify
Borrower, and Administrative Agent shall be the Issuing Lender with respect
thereto.  If Administrative Agent, in its sole discretion, elects not to issue
such Letter of Credit, Administrative Agent shall promptly so notify Borrower,
whereupon Borrower may request any other Lender to issue such Letter of Credit
by delivering to such Lender a copy of the applicable Notice of Issuance of
Letter of Credit.  Any Lender so requested to issue such Letter of Credit shall
promptly notify Borrower and Administrative Agent whether or not, in its sole
discretion, it has elected to issue such Letter of Credit, and any such Lender
that elects to issue such Letter of Credit shall be the Issuing Lender with
respect thereto.  If all other Lenders have declined to issue such Letter of
Credit, notwithstanding the prior election of Administrative Agent not to issue
such Letter of Credit, Administrative Agent shall, subject to the other
provisions of this Agreement (including subsections 3.1A, 3.1B and Section 4),
issue such Letter of Credit and shall be the Issuing Lender with respect
thereto, notwithstanding the fact that the Letter of Credit Usage with respect
to such Letter of Credit and with respect to all other Letters of Credit issued
by Administrative Agent, when aggregated with Administrative Agent’s outstanding
Revolving Loans and Swing Line Loans, may exceed Administrative Agent’s
Revolving Loan Commitment then in effect.

 

(iv)          Issuance of Letter of Credit.  Upon satisfaction or waiver (in
accordance with subsection 10.6) of the conditions set forth in subsection 4.3,
the Issuing Lender shall issue the requested Letter of Credit in accordance with
the Issuing Lender’s standard operating procedures.

 

(v)           Notification to Lenders.  Upon the issuance of or amendment to any
Letter of Credit the applicable Issuing Lender shall promptly notify
Administrative Agent of such issuance or amendment in writing and such notice
shall be accompanied by a copy of such Letter of Credit or amendment.  Promptly
after receipt of notice of any issuance of a Letter of Credit (or, if
Administrative Agent is the Issuing Lender, together with such notice),
Administrative Agent shall notify each Lender of the amount of such Lender’s
respective participation in such Letter of Credit, determined in accordance with
subsection 3.1C.

 


C.            Lenders’ Purchase of Participations in Letters of Credit. 
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby agrees to, have irrevocably purchased from the
Issuing Lender a participation in such Letter of Credit and any drawings honored
thereunder in an amount equal to such Revolving Lender’s Pro Rata Share of the
maximum amount which is or at any time may become available to be drawn
thereunder.

 

3.2          Letter of Credit Fees.

 

Borrower agrees to pay the following amounts with respect to Letters of Credit
issued hereunder:

 

(i)            with respect to each Letter of Credit, (a) a fronting fee,
payable directly to the applicable Issuing Lender for its own account, equal to
0.25% per annum of the daily amount available to be drawn under such Letter of
Credit, and (b) a letter of credit fee, payable to Administrative Agent for the
account of Revolving Lenders, equal to the Applicable LIBOR Margin for Revolving
Loans multiplied by the daily amount available to be drawn under such Letter of
Credit, each such fronting fee or letter of credit fee to be payable in arrears
on the last Business Day of each March, June, September and December of each
Fiscal Year commencing on the first such date to occur after the Closing Date,
and computed on the basis of a 360-day year for the actual number of days
elapsed; and

 

(ii)           with respect to the issuance, amendment or transfer of each
Letter of Credit and each payment of a drawing made thereunder (without
duplication of the fees payable under clause (i) above), documentary and
processing charges payable directly to the applicable Issuing Lender for its own
account in accordance with such Issuing Lender’s standard schedule for such
charges in effect at the time of such issuance, amendment, transfer or payment,
as the case may be.

 

For purposes of calculating any fees payable under clauses (i) and (ii) of this
subsection 3.2, the daily amount available to be drawn under any Letter of
Credit shall be determined as of the close of business on any date of
determination.  Promptly upon receipt by Administrative Agent of any amount
described in clause (i) or (ii) of this subsection 3.2, Administrative Agent
shall distribute to each Revolving Lender its Pro Rata Share of such amount.

 

3.3          Drawings and Reimbursement of Amounts Paid Under Letters of Credit.

 

A.            Responsibility of Issuing Lender With Respect to Drawings.  In
determining whether to honor any drawing under any Letter of Credit by the
beneficiary thereof, the Issuing Lender shall be responsible only to examine the
documents delivered under such Letter of Credit with reasonable care so as to
ascertain whether they appear on their face to be in accordance with the terms
and conditions of such Letter of Credit.

 


B.            Reimbursement by Borrower of Amounts Paid Under Letters of
Credit.  If an Issuing Lender has determined to honor a drawing under a Letter
of Credit issued by it, such Issuing Lender shall immediately notify Borrower
and Administrative Agent, and Borrower shall reimburse such Issuing Lender on or
before the Business Day immediately following the date on which such drawing is
honored (the “Reimbursement Date”) in an amount in Dollars and in same day funds
equal to the amount of such honored drawing (plus interest thereon (as provided
in subsection 3.3D(i) for the period from the date of drawing to the date on
which such Revolving Loans are made (the “LC Reimbursement Amount”)); provided
that, anything contained in this Agreement to the contrary notwithstanding, (i)
unless Borrower shall have notified Administrative Agent and such Issuing Lender
prior to 12:00 Noon (New York City time) on the date such drawing is honored
that Borrower intends to reimburse such Issuing Lender for the LC Reimbursement
Amount with funds other than the proceeds of Revolving Loans, Borrower shall be
deemed to have given a timely Notice of Borrowing to Administrative Agent
requesting Lenders to make Revolving Loans that are Base Rate Loans on the
Reimbursement Date in an amount in Dollars equal to the LC Reimbursement Amount
(and Administrative Agent shall promptly give notice thereof to each Lender) and
(ii) subject to satisfaction or waiver of the conditions specified in subsection
4.2B, Lenders shall, on or before the Business Day immediately following the
Reimbursement Date, make Revolving Loans that are Base Rate Loans in the LC
Reimbursement Amount), the proceeds of which shall be applied directly by
Administrative Agent to reimburse such Issuing Lender in an amount equal to the
LC Reimbursement Amount; and provided, further that if for any reason proceeds
of Revolving Loans are not received by such Issuing Lender on or before the
Business Day immediately following the Reimbursement Date in an amount equal to
the LC Reimbursement Amount), Borrower shall reimburse such Issuing Lender, on
demand, in an amount in same day funds equal to the excess of (x) the LC
Reimbursement Amount) over (y) the aggregate amount of such Revolving Loans, if
any, which are so received.  Nothing in this subsection 3.3B shall be deemed to
relieve any Lender from its obligation to make Revolving Loans on the terms and
conditions set forth in this Agreement, and Borrower shall retain any and all
rights it may have against any Lender resulting from the failure of such Lender
to make such Revolving Loans under this subsection 3.3B.  The Issuing Lender may
honor or dishonor any drawing in accordance with the terms of the Letter of
Credit without regard to any instruction of Borrower.

 

C.            Payment by Lenders of Unreimbursed Amounts Paid Under Letters of
Credit.

 

(i)            Payment by Lenders.  If Borrower shall fail for any reason to
reimburse any Issuing Lender as provided in subsection 3.3B in an amount equal
to the amount of any drawing honored by such Issuing Lender under a Letter of
Credit issued by it, such Issuing Lender shall promptly notify each Revolving
Lender of the unreimbursed amount of such honored drawing and of such Revolving
Lender’s respective participation therein based on such Revolving Lender’s Pro
Rata Share of the Revolving Loan Commitment.  Each Revolving Lender with a
Revolving Loan Commitment shall make available to such Issuing Lender an amount
equal to its respective participation, in Dollars and in same day funds, at the
office of such Issuing Lender specified in such notice, not later than 12:00
Noon (New York City time) on the first Business Day (under the laws of the
jurisdiction in which such office of such Issuing Lender is located) after the
date notified by such Issuing Lender.  If any Revolving Lender fails to make
available to such Issuing Lender on such Business Day the amount of such
Revolving Lender’s participation in such Letter of Credit as provided in this
subsection 3.3C, such Issuing Lender shall be entitled to recover such amount on
demand from such Lender together with interest thereon at the rate customarily
used by such Issuing Lender for the correction of errors among banks for three
Business Days and thereafter at the Base Rate.  Nothing in this subsection 3.3C
shall be deemed to prejudice the right of any Lender to recover from any Issuing
Lender any amounts made available by such Lender to such Issuing Lender pursuant
to this subsection 3.3C if it is determined by the final judgment of a court of
competent jurisdiction that the payment with respect to a Letter of Credit by
such Issuing Lender in respect of which payment was made by such Lender
constituted gross negligence or willful misconduct on the part of such Issuing
Lender.

 


(ii)           Distribution to Lenders of Reimbursements Received From
Borrower.  If any Issuing Lender shall have been reimbursed by Revolving Lenders
pursuant to subsection 3.3C(i) for all or any portion of any drawing honored by
such Issuing Lender under a Letter of Credit issued by it, such Issuing Lender
shall promptly distribute to each other Revolving Lender that has paid all
amounts payable by it under subsection 3.3C(i) with respect to such honored
drawing such other Revolving Lender’s Pro Rata Share of all payments
subsequently received by such Issuing Lender from Borrower in reimbursement of
such honored drawing when such payments are received.  Any such distribution
shall be made to a Revolving Lender at its primary address set forth below its
name on the appropriate signature page hereof or at such other address as such
Revolving Lender may request.

 

D.            Interest on Amounts Paid Under Letters of Credit.

 

(i)            Payment of Interest by Borrower.  Borrower agrees to pay to each
Issuing Lender, with respect to drawings honored under any Letters of Credit
issued by it, interest on the amount paid by such Issuing Lender in respect of
each such honored drawing from the date a drawing is honored to but excluding
the date such amount is reimbursed by Borrower (including any such reimbursement
out of the proceeds of Revolving Loans pursuant to subsection 3.3B) at a rate
equal to (a) for the period from the date such drawing is honored to but
excluding the Reimbursement Date, the rate then in effect under this Agreement
with respect to Revolving Loans that are Base Rate Loans and (b) thereafter, a
rate which is 2.00% per annum in excess of the rate of interest otherwise
payable under this Agreement with respect to Revolving Loans that are Base Rate
Loans.  Interest payable pursuant to this subsection 3.3D(i) shall be computed
on the basis of a 365-day or 366-day year, as the case may be, for the actual
number of days elapsed in the period during which it accrues and shall be
payable on demand or, if no demand is made, on the date on which the related
drawing under a Letter of Credit is reimbursed in full.

 


(ii)           Distribution of Interest Payments by Issuing Lender.  Promptly
upon receipt by any Issuing Lender of any payment of interest pursuant to
subsection 3.3D(i) with respect to a drawing honored under a Letter of Credit
issued by it, (a) such Issuing Lender shall distribute to each other Revolving
Lender, out of the interest received by such Issuing Lender in respect of the
period from the date such drawing is honored to but excluding the date on which
such Issuing Lender is reimbursed for the amount of such honored drawing
(including any such reimbursement out of the proceeds of Revolving Loans
pursuant to subsection 3.3B), the amount that such Revolving Lender would have
been entitled to receive in respect of the letter of credit fee that would have
been payable in respect of such Letter of Credit for such period pursuant to
subsection 3.2 if no drawing had been honored under such Letter of Credit, and
(b) if such Issuing Lender shall have been reimbursed by Revolving Lenders
pursuant to subsection 3.3C(i) for all or any portion of such honored drawing,
such Issuing Lender shall distribute to each other Revolving Lender that has
paid all amounts payable by it under subsection 3.3C(i) with respect to such
honored drawing such other Revolving Lender’s Pro Rata Share of the Revolving
Loan Commitment any interest received by such Issuing Lender in respect of that
portion of such honored drawing so reimbursed by Revolving Lenders for the
period from the date on which such Issuing Lender was so reimbursed by Revolving
Lenders to but excluding the date on which such portion of such honored drawing
is reimbursed by Borrower.  Any such distribution shall be made to a Revolving
Lender at its primary address set forth below its name on the appropriate
signature page hereof or at such other address as such Revolving Lender may
request.

 

3.4          Obligations Absolute.

 

The obligation of Borrower to reimburse each Issuing Lender for drawings honored
under the Letters of Credit issued by it and to repay any Revolving Loans made
by Revolving Lenders pursuant to subsection 3.3B and the obligations of
Revolving Lenders under subsection 3.3C(i) shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances including any of the following circumstances:

 

(i)            any lack of validity or enforceability of any Letter of Credit;

 

(ii)           the existence of any claim, set-off, defense or other right which
Borrower or any Lender may have at any time against a beneficiary or any
transferee of any Letter of Credit (or any Persons for whom any such transferee
may be acting), any Issuing Lender or other Lender or any other Person or, in
the case of a Lender, against Borrower, whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between Borrower or one of its
Subsidiaries and the beneficiary for which any Letter of Credit was procured);

 

(iii)          any draft or other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

 

(iv)          payment by the applicable Issuing Lender under any Letter of
Credit against presentation of a draft or other document which does not
substantially comply with the terms of such Letter of Credit;

 


(v)           any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of Borrower or any of
its Subsidiaries;

 

(vi)          any breach of this Agreement or any other Loan Document by any
party thereto;

 

(vii)         any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or

 

(viii)        the fact that an Event of Default or a Potential Event of Default
shall have occurred and be continuing;

 

provided, in each case, that payment by the applicable Issuing Lender under the
applicable Letter of Credit shall not have constituted gross negligence or
willful misconduct of such Issuing Lender under the circumstances in question
(as determined by a final judgment of a court of competent jurisdiction).

 

3.5          Indemnification; Nature of Issuing Lenders’ Duties.

 

A.            Indemnification.  In addition to amounts payable as provided in
subsection 3.6, Borrower hereby agrees to protect, indemnify, pay and save
harmless each Issuing Lender and each other Lender from and against any and all
claims, demands, liabilities, damages, losses, costs, charges and expenses
(including reasonable fees, expenses and disbursements of outside counsel and
allocated costs of internal counsel) which such Issuing Lender and each other
Lender may incur or be subject to as a consequence, direct or indirect, of
(i) the issuance of any Letter of Credit by such Issuing Lender, other than as a
result of (a) the gross negligence or willful misconduct of such Issuing Lender
as determined by a final judgment of a court of competent jurisdiction or (b)
subject to the following clause (ii), the wrongful dishonor by such Issuing
Lender of a proper demand for payment made under any Letter of Credit issued by
it or (ii) the failure of such Issuing Lender to honor a drawing under any such
Letter of Credit as a result of any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto Government Authority (all
such acts or omissions herein called “Governmental Acts”).

 

B.            Nature of Issuing Lenders’ Duties.  As between Borrower and any
Issuing Lender, Borrower assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit issued by such Issuing Lender by, the respective
beneficiaries of such Letters of Credit.  In furtherance and not in limitation
of the foregoing, such Issuing Lender shall not be responsible for:  (i) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of such Issuing Lender, including any Governmental Acts, and none of the
above shall affect or impair, or prevent the vesting of, any of such Issuing
Lender’s or any other Lender’s rights or powers hereunder.

 


In furtherance and extension and not in limitation of the specific provisions
set forth in the first paragraph of this subsection 3.5B, any action taken or
omitted by any Issuing Lender under or in connection with the Letters of Credit
issued by it or any documents and certificates delivered thereunder, if taken or
omitted in good faith, shall not put such Issuing Lender or any other Lender
under any resulting liability to Borrower.

 

Notwithstanding anything to the contrary contained in this subsection 3.5,
Borrower shall retain any and all rights it may have against any Issuing Lender
for any liability arising solely out of the gross negligence or willful
misconduct of such Issuing Lender, as determined by a final judgment of a court
of competent jurisdiction.

 

3.6          Increased Costs and Taxes Relating to Letters of Credit.

 

Subject to the provisions of subsection 2.7B (which shall be controlling with
respect to the matters covered thereby), if any Issuing Lender or Lender shall
determine (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that any law, treaty or
governmental rule, regulation or order, or any change therein or in the
interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or governmental authority, in each case that
becomes effective after the date hereof, or compliance by any Issuing Lender or
Lender with any guideline, request or directive issued or made after the date
hereof by any central bank or other governmental or quasi-governmental authority
(whether or not having the force of law):

 

(i)            subjects such Issuing Lender or Lender (or its applicable lending
or letter of credit office) to any additional Tax (other than any Tax on the
overall net income of such Issuing Lender or Lender) with respect to the issuing
or maintaining of any Letters of Credit or the purchasing or maintaining of any
participations therein or any other obligations under this Section 3, whether
directly or by such being imposed on or suffered by any particular Issuing
Lender;

 

(ii)           imposes, modifies or holds applicable any reserve (including any
marginal, emergency, supplemental, special or other reserve), special deposit,
compulsory loan, FDIC insurance or similar requirement in respect of any Letters
of Credit issued by any Issuing Lender or participations therein purchased by
any Lender; or

 


(iii)          imposes any other condition (other than with respect to a Tax
matter) on or affecting such Issuing Lender or Lender (or its applicable lending
or letter of credit office) regarding this Section 3 or any Letter of Credit or
any participation therein;

 

and the result of any of the foregoing is to increase the cost to such Issuing
Lender or Lender of agreeing to issue, issuing or maintaining any Letter of
Credit or agreeing to purchase, purchasing or maintaining any participation
therein or to reduce any amount received or receivable by such Issuing Lender or
Lender (or its applicable lending or letter of credit office) with respect
thereto; then, in any case, Borrower shall promptly pay to such Issuing Lender
or Lender, upon receipt of the statement referred to in the next sentence, such
additional amount or amounts as may be necessary to compensate such Issuing
Lender or Lender for any such increased cost or reduction in amounts received or
receivable hereunder.  Such Issuing Lender or Lender shall deliver to Borrower a
written statement, setting forth in reasonable detail the basis for calculating
the additional amounts owed to such Issuing Lender or Lender under this
subsection 3.6, which statement shall be conclusive and binding upon all parties
hereto absent manifest error.

 

Section 4.              CONDITIONS TO LOANS AND LETTERS OF CREDIT

 

The obligations of Lenders to make Loans and the issuance of Letters of Credit
hereunder are subject to the satisfaction of the following conditions.

 

4.1          Conditions to Term Loans and Initial Revolving Loans and Swing Line
Loans.

 

The obligations of Lenders to make the Term Loans and any Revolving Loans and
Swing Line Loans to be made on the Closing Date are, in addition to the
conditions precedent specified in subsection 4.2, subject to prior or concurrent
satisfaction of the following conditions:

 

A.            Loan Party Documents.  On or before the Closing Date, Borrower
shall, and shall cause each other Loan Party to, deliver to Lenders (or to
Administrative Agent with sufficient originally executed copies, where
appropriate, for each Lender) the following with respect to Borrower or such
Loan Party, as the case may be, each, unless otherwise noted, dated the Closing
Date:

 

(i)            Copies of the Organizational Documents of such Person, certified
by the Secretary of State of its jurisdiction of organization or, if such
document is of a type that may not be so certified, certified by the secretary
or similar officer of the applicable Loan Party, together with a good standing
certificate from the Secretary of State of its jurisdiction of organization and
each other state in which such Person is qualified to do business (or, in the
case of Borrower, each of the following states:  Delaware, South Dakota, New
York, Florida, California, Illinois, Nevada, Hawaii, Texas, Georgia, New Jersey,
Arizona, Washington, Colorado and Louisiana) and, to the extent generally
available, a certificate or other evidence of good standing as to payment of any
applicable franchise or similar taxes from the appropriate taxing authority of
each of such jurisdictions, each dated a recent date prior to the Closing Date;

 


(ii)           Resolutions of the Governing Body of such Person approving and
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party, certified as of the Closing Date by the secretary or
similar Officer of such Person as being in full force and effect without
modification or amendment;

 

(iii)          Signature and incumbency certificates of the Officers of such
Person executing the Loan Documents to which it is a party;

 

(iv)          Executed originals of the Loan Documents to which such Person is a
party; and

 

(v)           Such other documents as Administrative Agent may reasonably
request.

 

B.            No Material Adverse Effect.  Since December 31, 2000, no Material
Adverse Effect (in the reasonable opinion of Administrative Agent) shall have
occurred.

 

C.            Fees.  Borrower shall have paid to Administrative Agent, for
distribution (as appropriate) to Administrative Agent and Lenders, the fees
payable on the Closing Date referred to in subsection 2.3.

 

D.            Corporate and Capital Structure, and Ownership.

 

(i)            Corporate Structure.  The corporate organizational structure of
Borrower and its Subsidiaries shall be as set forth on Schedule 4.1D annexed
hereto.

 

(ii)           Capital Structure and Ownership.  The capital structure and
ownership of Borrower and its Subsidiaries shall be as set forth on Schedule
4.1D annexed hereto.

 

E.             Representations and Warranties; Performance of Agreements. 
Borrower shall have delivered to Administrative Agent an Officers’ Certificate,
in form and substance satisfactory to Administrative Agent, to the effect that
the representations and warranties in Section 5 are true, correct and complete
in all material respects on and as of the Closing Date to the same extent as
though made on and as of that date (or, to the extent such representations and
warranties specifically relate to an earlier date, that such representations and
warranties were true, correct and complete in all material respects on and as of
such earlier date) and that Borrower shall have performed in all material
respects all agreements and satisfied all conditions that this Agreement
provides shall be performed or satisfied by it on or before the Closing Date
except as otherwise disclosed to and agreed to in writing by Administrative
Agent; provided that where a representation and warranty, covenant or condition
is qualified as to materiality, such materiality qualifier shall be disregarded
for purposes of this condition.

 

F.             Financial Statements.  On or before the Closing Date, Lenders
shall have received from Borrower audited and unaudited financial statements of
Borrower and its Subsidiaries as set forth in Schedule 4.1F.

 


G.            Opinions of Counsel to Loan Parties.  Lenders shall have received
originally executed copies of (i) one or more favorable written opinions of
Pillsbury Winthrop LLP, counsel for Loan Parties, dated as of the Closing Date,
in the form set forth in Exhibit XV-A annexed hereto; and (ii) one or more
favorable written opinions of Daniel P. Johnson, Esq., general counsel of
Borrower, dated as of the Closing Date, in the form set forth in Exhibit XV-B
annexed hereto.

 

H.            Opinions of Administrative Agent’s Counsel.  Lenders shall have
received originally executed copies of one or more favorable written opinions of
O’Melveny & Myers LLP, counsel to Administrative Agent, dated as of the Closing
Date, substantially in the form of Exhibit XVI annexed hereto.

 

I.              Solvency Assurances.  On the Closing Date, Administrative Agent
and Lenders shall have received an Officers’ Certificate of Borrower dated the
Closing Date, substantially in the form of Exhibit XVII annexed hereto and with
appropriate attachments, in each case demonstrating that, after giving effect to
the consummation of the transactions contemplated by the Loan Documents,
Borrower and the Subsidiary Guarantors, taken as a whole, will be Solvent.

 

J.             Evidence of Insurance.  Administrative Agent shall have received
a certificate from Borrower’s insurance broker or other evidence satisfactory to
it that all insurance required to be maintained pursuant to subsection 6.4 is in
full force and effect and that Administrative Agent on behalf of Lenders has
been named as additional insured and/or loss payee thereunder to the extent
required under subsection 6.4.

 

K.            Necessary Governmental Authorizations and Consents; Expiration of
Waiting Periods, Etc.  Borrower shall have obtained all Governmental
Authorizations and all consents of other Persons, in each case that are
necessary or advisable in connection with the transactions contemplated by the
Loan Documents and the continued operation of the business conducted by Borrower
and its Subsidiaries in substantially the same manner as conducted prior to the
Closing Date.  Each such Governmental Authorization or consent shall be in full
force and effect, except in a case where the failure to obtain or maintain a
Governmental Authorization or consent, either individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.  All
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority that would restrain, prevent or otherwise
impose adverse conditions on the transactions contemplated by the Loan Documents
or the financing thereof.  No action, request for stay, petition for review or
rehearing, reconsideration, or appeal with respect to any of the foregoing shall
be pending, and the time for any applicable Government Authority to take action
to set aside its consent on its own motion shall have expired.


 

L.            Environmental Reports.  Administrative Agent shall have received
reports and other information, in form, scope and substance satisfactory to
Administrative Agent, regarding environmental matters relating to Borrower and
its Subsidiaries and the Closing Date Mortgaged Property, which reports shall
include a draft of a Phase I environmental assessment for the Closing Date
Mortgaged Property which (i) conforms to the ASTM Standard Practice for
Environmental Site Assessments: Phase I Environmental Site Assessment Process, E
1527; (ii) was conducted no more than six months prior to the Closing Date by
one or more environmental consulting firms reasonably satisfactory to
Administrative Agent; (iii) includes an assessment of asbestos-containing
materials at such Closing Date Mortgaged Property; and (iv) includes an estimate
of the reasonable worst-case cost of investigating and remediating any Hazardous
Materials Activity identified in such Phase I environmental assessments as
giving rise to an actual or potential violation of any Environmental Law or as
presenting a material risk of giving rise to a material Environmental Claim.

 

M.           Security Interests in Personal and Mixed Property.  To the extent
not otherwise satisfied pursuant to subsection 4.1N, Administrative Agent shall
have received evidence satisfactory to it that Borrower and Subsidiary
Guarantors shall have taken or caused to be taken all such actions, executed and
delivered or caused to be executed and delivered all such agreements, documents
and instruments, and made or caused to be made all such filings and recordings
(other than the filing or recording of items described in clauses (iii), (iv),
(v) and (vi) below) that may be necessary or, in the reasonable opinion of
Administrative Agent, desirable in order to create in favor of Administrative
Agent, for the benefit of Lenders, a valid and (upon such filing and recording)
perfected First Priority Lien except for existing Liens in the entire personal
and mixed property Collateral, subject, in the case of Deposit Accounts, to the
principal balance threshold set forth in subsection 4.1M(vii).  Such actions
shall include the following:

 

(i)            Schedules to Collateral Documents.  Delivery to Administrative
Agent of accurate and complete schedules to all of the applicable Collateral
Documents.

 

(ii)           Stock Certificates and Instruments.  Delivery to Administrative
Agent of (a) certificates (which certificates shall be accompanied by
irrevocable undated stock powers, duly endorsed in blank and otherwise
satisfactory in form and substance to Administrative Agent) representing all
Capital Stock pledged pursuant to the Security Agreement (it being acknowledged
and agreed that Borrower shall not be required to deliver stock certificates
with respect to AmNet except as may be required after the Closing Date in
accordance with subsection  6.8); and (b) all promissory notes or other
instruments (duly endorsed, where appropriate, in a manner satisfactory to
Administrative Agent) evidencing any Collateral.

 

(iii)          Lien Searches and UCC Termination Statements.  Delivery to
Administrative Agent of (a) the results of a recent search, by a Person
satisfactory to Administrative Agent, of all effective UCC financing statements
and fixture filings and all judgment and tax lien filings which may have been
made with respect to any personal or mixed property of any Loan Party, together
with copies of all such filings disclosed by such search, and (b) UCC
termination statements duly executed by all applicable Persons for filing in all
applicable jurisdictions as may be necessary to terminate any effective UCC
financing statements or fixture filings disclosed in such search (other than any
such financing statements or fixture filings in respect of Liens permitted to
remain outstanding pursuant to the terms of this Agreement).

 


(iv)          UCC Financing Statements and Fixture Filings.  Delivery to
Administrative Agent of UCC financing statements and, where appropriate, fixture
filings, duly executed by each applicable Loan Party with respect to all
personal and mixed property Collateral of such Loan Party, for filing in all
jurisdictions as may be necessary or, in the opinion of Administrative Agent,
desirable to perfect the security interests created in such Collateral pursuant
to the Collateral Documents.

 

(v)           PTO Cover Sheets, Etc.  Delivery to Administrative Agent of all
cover sheets or other documents or instruments required to be filed with the PTO
in order to create or perfect Liens in respect of any registered IP Collateral.

 

(vi)          Copyright Mortgages.  Delivery to Administrative Agent of
Copyright Mortgages or other documents or instruments required to be filed with
the Copyright Office in order to create or perfect Liens in respect of any
registered IP Collateral.

 

(vii)         Deposit Account Bank Control Agreements.  Delivery to
Administrative Agent of control agreements as required under subsection 6.11
with each of the financial institutions with which Borrower or any of its
Subsidiaries maintains a Deposit Account with a principal balance in excess of
$2,500,000 sufficient to perfect the security interests created in such
Collateral pursuant to the Collateral Documents.

 

N.            Closing Date Mortgage; Closing Date Mortgage Policy; Etc. 
Administrative Agent shall have received from Borrower and each applicable
Subsidiary Guarantor:

 

(i)            Closing Date Mortgage.  A fully executed and notarized Mortgage
(“Closing Date Mortgage”), in proper form for recording in the appropriate place
in the applicable jurisdiction, encumbering the Real Property Asset listed in
Schedule 4.1N annexed hereto (the “Closing Date Mortgaged Property”);

 

(ii)           Title Insurance.  (a) Form 1970 ALTA mortgagee title insurance
policies or unconditional commitments therefor (the “Closing Date Mortgage
Policy”) issued by the Title Company with respect to the Closing Date Mortgaged
Property, in amounts not less than the respective amounts designated therein
with respect to the Closing Date Mortgaged Property, insuring fee simple title
to, or a valid leasehold interest in, the Closing Date Mortgaged Property vested
in such Loan Party and assuring Administrative Agent that the Closing Date
Mortgage creates valid and enforceable First Priority mortgage Lien on the
Closing Date Mortgaged Property encumbered thereby, which Closing Date Mortgage
Policy (1) shall include the following endorsements to the extent available in
the state where the Closing Date Mortgaged Property is located: comprehensive,
mechanics’ lien, variable rate, street address, separate tax lot, survey,
contiguity, zoning (ALTA 3.1), street access, usury, subdivision map act,
revolving credit, tie-in, creditors’ rights, doing business, first loss and last
dollar and any other matters reasonably requested by Administrative Agent and
(2) shall provide for affirmative insurance and such reinsurance as
Administrative Agent may reasonably request, all of the foregoing in form and
substance reasonably satisfactory to Administrative Agent; and (b) evidence
satisfactory to Administrative Agent that such Loan Party has (i) delivered to
the Title Company all certificates and affidavits required by the Title Company
in connection with the issuance of the Closing Date Mortgage Policy and (ii)
paid to the Title Company or to the appropriate governmental authorities all
expenses and premiums of the Title Company in connection with the issuance of
the Closing Date Mortgage Policy and all recording and stamp taxes (including
mortgage recording and intangible taxes) payable in connection with recording
the Closing Date Mortgage in the appropriate real estate records;

 


(iii)          Title Report.  With respect to the Closing Date Mortgaged
Property, a title report issued by the Title Company with respect thereto, dated
not more than 30 days prior to the Closing Date and satisfactory in form and
substance to Administrative Agent;

 

(iv)          Copies of Documents Relating to Title Exceptions.  Copies of all
recorded documents listed as exceptions to title or otherwise referred to in the
Closing Date Mortgage Policy or in the title reports delivered pursuant to
subsection 4.1N(iii);

 

(v)           Matters Relating to Flood Hazard Properties.  (a) Evidence, which
may be in the form of a letter from an insurance broker or a municipal engineer,
as to whether (1) the Closing Date Mortgaged Property is a Flood Hazard Property
and (2) the community in which any such Flood Hazard Property is located is
participating in the National Flood Insurance Program, (b) if there is a Flood
Hazard Property, such Loan Party’s written acknowledgement of receipt of written
notification from Administrative Agent (1) as to the existence of such Flood
Hazard Property and (2) as to whether the community in which such Flood Hazard
Property is located is participating in the National Flood Insurance Program,
and (c) if such Flood Hazard Property is located in a community that
participates in the National Flood Insurance Program, evidence that Borrower has
obtained flood insurance in respect of such Flood Hazard Property to the extent
required under the applicable regulations of the Board of Governors of the
Federal Reserve System; and

 

(vi)          Environmental Indemnity.  An environmental indemnity agreement,
satisfactory in form and substance to Administrative Agent and its counsel, with
respect to the indemnification of Administrative Agent and Lenders for any
liabilities that may be imposed on or incurred by any of them as a result of any
Hazardous Materials Activity.

 

O.            Matters Relating to Existing Indebtedness of Borrower and its
Subsidiaries.  On the Closing Date, Borrower and its Subsidiaries shall have
(i) repaid in full all Indebtedness outstanding under the Existing Credit
Agreement (the aggregate principal amount of which Indebtedness shall not exceed
$130,000,000); (ii) terminated any commitments to lend or make other extensions
of credit thereunder; (iii) delivered to Administrative Agent all documents or
instruments necessary to release all Liens securing Indebtedness or other
obligations of Borrower and its Subsidiaries thereunder; and (iv) made
arrangements satisfactory to Administrative Agent with respect to the
cancellation of any letters of credit outstanding thereunder or the issuance of
Letters of Credit to support the obligations of Borrower and its Subsidiaries
with respect thereto.

 


P.            Completion of Proceedings.  All corporate and other proceedings
taken or to be taken in connection with the transactions contemplated hereby and
all documents incidental thereto not previously found acceptable by
Administrative Agent, acting on behalf of Lenders, and its counsel shall be
satisfactory in form and substance to Administrative Agent and such counsel, and
Administrative Agent and such counsel shall have received all such counterpart
originals or certified copies of such documents as Administrative Agent may
reasonably request.

 

Q.            Maximum Consolidated Senior Secured Leverage Ratio; Maximum
Consolidated Total Leverage Ratio and Minimum Guest Pay-Rooms.  On the Closing
Date, Administrative Agent shall have received an Officers’ Certificate executed
by the chief financial officer of Borrower, dated the Closing Date, with
appropriate attachments, demonstrating that, after giving effect to the
consummation transactions contemplated by this Agreement, (i) the Consolidated
Senior Secured Leverage Ratio does not exceed 2.25:1.00; (ii) the Consolidated
Total Leverage Ratio does not exceed 4.75:1.00; and (iii) the number of Guest
Pay-Rooms is not less than 700,000.

 

4.2          Conditions to All Loans.

 

The obligations of Lenders to make Loans on each Funding Date are subject to the
following further conditions precedent:

 

A.            Administrative Agent shall have received before that Funding Date,
in accordance with the provisions of subsection 2.1B, an originally executed
Notice of Borrowing, in each case signed by a duly authorized Officer of
Borrower.

 

B.            As of that Funding Date:

 

(i)            The representations and warranties contained herein and in the
other Loan Documents shall be true, correct and complete in all material
respects on and as of that Funding Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true, correct and complete in all material respects
on and as of such earlier date; provided, that where a representation and
warranty is already qualified as to materiality, such materiality qualifier
shall be disregarded for purposes of this condition.

 

(ii)           No event shall have occurred and be continuing or would result
from the consummation of the borrowing contemplated by such Notice of Borrowing
that would constitute an Event of Default or a Potential Event of Default.

 


(iii)          Each Loan Party shall have performed in all material respects all
agreements and satisfied all conditions which this Agreement provides shall be
performed or satisfied by it on or before that Funding Date.

 

(iv)          No order, judgment or decree of any arbitrator or Government
Authority shall purport to enjoin or restrain any Lender from making the Loans
to be made by it on that Funding Date.

 

(v)           The making of the Loans requested on such Funding Date shall not
violate any law including Regulation T, Regulation U or Regulation X of the
Board of Governors of the Federal Reserve System.

 

(vi)          No injunction or other restraining order shall have been issued
and no hearing to cause an injunction or other restraining order to be issued
shall be pending or noticed with respect to any action, suit or proceeding
seeking to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated by this
Agreement or the making of Loans hereunder.

 

4.3          Conditions to Letters of Credit.

 

The issuance of any Letter of Credit hereunder (whether or not the applicable
Issuing Lender is obligated to issue such Letter of Credit) and the renewal of
any Letter of Credit hereunder are each subject to the following conditions
precedent:

 

A.            On or before the date of issuance of the initial Letter of Credit
pursuant to this Agreement, the initial Loans shall have been made.

 

B.            On or before the date of issuance of such Letter of Credit,
Administrative Agent shall have received, in accordance with the provisions of
subsection 3.1, a Notice of Issuance (or a facsimile copy thereof) in each case
signed by a duly authorized Officer of Borrower, together with all other
information specified in subsection 3.1 and such other documents or information
as the applicable Issuing Lender may reasonably require in connection with the
issuance of such Letter of Credit.

 

C.            On the date of issuance of such Letter of Credit, all conditions
precedent described in subsection 4.2B shall be satisfied to the same extent as
if the issuance of such Letter of Credit were the making of a Loan and the date
of issuance of such Letter of Credit were a Funding Date.

 

Section 5.              BORROWER’S REPRESENTATIONS AND WARRANTIES

 

In order to induce Lenders to enter into this Agreement and to make the Loans,
to induce Issuing Lenders to issue Letters of Credit and to induce other Lenders
to purchase participations therein, Borrower represents and warrants to each
Lender, on the date of this Agreement, on each Funding Date and on the date of
issuance of each Letter of Credit and the renewal of any Letter of Credit
hereunder, that the following statements are true, correct and complete:

 


5.1          Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries.

 

A.            Organization and Powers.  Each Loan Party is a corporation,
partnership, trust or limited liability company duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization as
specified in Schedule 5.1 annexed hereto.  Each Loan Party has all requisite
corporate power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Loan Documents to which it is a party and to carry out the transactions
contemplated thereby.

 

B.            Qualification and Good Standing.  Each Loan Party is qualified to
do business and in good standing in every jurisdiction where its assets are
located and wherever necessary to carry out its business and operations, except
in jurisdictions where the failure to be so qualified or in good standing has
not had and could not reasonably be expected to result in a Material Adverse
Effect.

 

C.            Conduct of Business.  Borrower and its Subsidiaries are engaged
only in the businesses permitted to be engaged in pursuant to subsection 7.13.

 

D.            Subsidiaries.  All of the Subsidiaries of Borrower and their
jurisdictions of organization are identified in Schedule 5.1 annexed hereto, as
said Schedule 5.1 may be supplemented from time to time pursuant to the
provisions of subsection 6.1(xiii).  The Capital Stock of Borrower and each of
the Subsidiaries of Borrower identified in Schedule 5.1 annexed hereto (as so
supplemented) are duly authorized, validly issued, fully paid and nonassessable
and none of such Capital Stock constitutes Margin Stock.  Each of the
Subsidiaries of Borrower identified in Schedule 5.1 annexed hereto (as so
supplemented) is a corporation, partnership, trust or limited liability company
duly organized, validly existing and in good standing under the laws of its
respective jurisdiction of organization set forth therein, has all requisite
power and authority to own and operate its properties and to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Loan Documents to which it is a party and to carry out the transactions
contemplated thereby, and is qualified to do business and in good standing in
every jurisdiction where its assets are located and wherever necessary to carry
out its business and operations, in each case except where failure to be so
qualified or in good standing or a lack of such power and authority has not had
and could not reasonably be expected to result in a Material Adverse Effect. 
Schedule 5.1 annexed hereto (as so supplemented) correctly sets forth, as of the
Closing Date, the ownership interest of Borrower and each of its Subsidiaries in
each of the Subsidiaries of Borrower identified therein.  None of AmNet, ResNet
Inc. or ResNet LLC are actively conducting business.  Neither AmNet nor ResNet
LLC owns any assets or has any income and Borrower intends to dissolve AmNet
promptly following the Closing Date.  ResNet Inc. does not have any income and
its sole assets consist of (i) 95% of the membership interests in ResNet LLC;
and (ii) certain promissory notes issued by Global Interactive Communications
Corporation and Global Interactive Technologies Corporation as set forth on
Schedule 7.3, each of which has been pledged by ResNet Inc. to Borrower.

 


5.2          Authorization of Borrowing, etc.

 

A.            Authorization of Borrowing.  The execution, delivery and
performance of the Loan Documents have been duly authorized by all necessary
action on the part of each Loan Party that is a party thereto.

 

B.            No Conflict.  The execution, delivery and performance by Loan
Parties of the Loan Documents to which they are parties and the consummation of
the transactions contemplated by the Loan Documents do not and will not
(i) violate any provision of any law or any governmental rule or regulation
applicable to Borrower or any of its Subsidiaries, the Organizational Documents
of Borrower or any of its Subsidiaries or any order, judgment or decree of any
court or other Government Authority binding on Borrower or any of its
Subsidiaries, (ii) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
Borrower or any of its Subsidiaries, (iii) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Borrower or any
of its Subsidiaries (other than any Liens created under any of the Loan
Documents in favor of Administrative Agent on behalf of Lenders), (iv) require
any approval of stockholders or any approval or consent of any Person under any
Contractual Obligation of Borrower or any of its Subsidiaries, except for such
approvals or consents which will be obtained on or before the Closing Date and
disclosed in writing to Lenders or (v) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any other
contractual obligation of Borrower or any of its Subsidiaries.  Any borrowing
under this Agreement will not result in any violation of any debt incurrence
test or other applicable covenant under the Senior Note Documents.

 

C.            Governmental Consents.  The execution, delivery and performance by
Loan Parties of the Loan Documents to which they are parties and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority.

 

D.            Binding Obligation.  Each of the Loan Documents has been duly
executed and delivered by each Loan Party that is a party thereto and is the
legally valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
(regardless of whether enforcement is sought in a proceeding in equity or at
law).


 

5.3          Financial Condition.

 

The financial statements delivered to Lenders pursuant to subsection 4.1F were
prepared in conformity with GAAP and fairly present, the financial position (on
a consolidated basis) of the entities described in such financial statements as
at the respective dates thereof and the results of operations and cash flows (on
a consolidated basis) of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year-end adjustments.  No Loan Party has
(and will not have following the funding of the initial Loans) any obligation,
liability or commitment, direct or contingent, that, as of the Closing Date, is
not reflected in the foregoing financial statements or the notes thereto and, as
of any Funding Date subsequent to the Closing Date, is not reflected in the most
recent financial statements delivered to Lenders pursuant to subsection 6.1 or
the notes thereto and that, in any such case, is material in relation to the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of Borrower or any of its Subsidiaries.

 

5.4          No Material Adverse Change; No Restricted Junior Payments.

 

Since December 31, 2000, no event or change has occurred that has resulted in or
evidences, either in any case or in the aggregate, a Material Adverse Effect.

 

5.5          Title to Properties; Liens; Real Property; Intellectual Property.

 

A.            Title to Properties; Liens.  Borrower and its Subsidiaries have
(i) good, sufficient and legal title to (in the case of fee interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property), or (iii) good title to (in the case of all other
personal property), all of their respective properties and assets reflected in
the financial statements referred to in subsection 5.3 or in the most recent
financial statements delivered pursuant to subsection 6.1, in each case except
for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under subsection 7.7. 
Except as permitted by this Agreement, all such properties and assets are free
and clear of Liens.

 

B.            Real Property.  As of the Closing Date, (i) Schedule 5.5B(i)
annexed hereto contains a true, accurate and complete list of all fee interests
in any Real Property Assets; and (ii) Schedule 5.5B(ii) annexed hereto contains
a true, accurate and complete list of all leases, subleases or assignments of
leases (together with all amendments, modifications, supplements, renewals or
extensions of any thereof) affecting each Real Property Asset with respect to
which the aggregate amount of all rents payable during any one Fiscal Year
exceeds $25,000, regardless of whether a Loan Party is the landlord or tenant
(whether directly or as an assignee or successor in interest) under such lease,
sublease or assignment.  Each agreement listed in Schedule 5.5B(ii) is in full
force and effect and Borrower does not have knowledge of any default that has
occurred and is continuing thereunder, and each such agreement constitutes the
legally valid and binding obligation of each applicable Loan Party, enforceable
against such Loan Party in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.


 

C.            Intellectual Property.  As of the Closing Date, Borrower and its
Subsidiaries own or have the right to use, all Intellectual Property used in the
conduct of their business, except where the failure to own or have such right to
use, individually or in the aggregate could not reasonably be expected to result
in a Material Adverse Effect.  No claim has been asserted and is pending by any
Person challenging or questioning the use of any such Intellectual Property or
the validity or effectiveness of any such Intellectual Property, nor does
Borrower know of any valid basis for any such claim except for such claims that
individually or in the aggregate could not reasonably be expected to result in a
Material Adverse Effect.  The use of such Intellectual Property by Borrower and
its Subsidiaries does not infringe on the rights of any Person, except for such
claims and infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  All federal and
state and all foreign registrations of and applications for Intellectual
Property that are owned or licensed by Borrower or any of its Subsidiaries on
the Closing Date are described on Schedule 5.5C annexed hereto.

 

5.6          Litigation; Adverse Facts.

 

There are no Proceedings (whether or not purportedly on behalf of Borrower or
any of its Subsidiaries) at law or in equity, or before or by any court or other
Government Authority (including any Environmental Claims) that are pending or,
to the knowledge of Borrower, threatened against or affecting Borrower or any of
its Subsidiaries or any property of Borrower or any of its Subsidiaries and that
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

 

5.7          Payment of Taxes.

 

Except to the extent permitted by subsection 6.3, all tax returns and reports of
Borrower and its Subsidiaries required to be filed by any of them have been
timely filed, and all taxes shown on such tax returns to be due and payable and
all assessments, fees and other governmental charges upon Borrower and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises that are due and payable have been paid when due and payable. 
Borrower knows of no material proposed tax assessment against Borrower or any of
its Subsidiaries that is not being actively contested by Borrower or such
Subsidiary in good faith and by appropriate proceedings; provided that such
reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.  Borrower knows
of no material proposed tax assessment against Borrower or any of its
Subsidiaries that is not being actively contested by Borrower or such Subsidiary
in good faith and by appropriate proceedings.

 

5.8          Performance of Agreements; Materially Adverse Agreements.

 

A.            Neither Borrower nor any of its Subsidiaries is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any of its Contractual Obligations, and no condition
exists that, with the giving of notice or the lapse of time or both, would
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

B.            Neither Borrower nor any of its Subsidiaries is a party to or is
otherwise subject to any agreements or instruments or any charter or other
internal restrictions or any provision of any applicable law, rule or regulation
which, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.


5.9          Governmental Regulation.

 

Neither Borrower  nor any of its Subsidiaries is subject to regulation under the
Public Utility Holding Company Act of 1935, the Federal Power Act, the
Interstate Commerce Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable.

 

5.10        Securities Activities.

 

A.            Neither Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.

 

B.            Following application of the proceeds of each Loan, not more than
25% of the value of the assets (either of Borrower only or of Borrower and its
Subsidiaries on a consolidated basis) subject to the provisions of subsection
7.2 or 7.7 or subject to any restriction contained in any agreement or
instrument, between Borrower and any Lender or any Affiliate of any Lender,
relating to Indebtedness and within the scope of subsection 8.2, will be Margin
Stock.

 

5.11        Employee Benefit Plans.

 

A.            Borrower, each of its Subsidiaries and each of their respective
ERISA Affiliates are in compliance in all material respects with all applicable
provisions and requirements of ERISA and the regulations and published
interpretations thereunder with respect to each Employee Benefit Plan, and have
performed in all material respects all of their obligations under each Employee
Benefit Plan.  Each Employee Benefit Plan that is intended to qualify under
Section 401(a) of the Internal Revenue Code is so qualified.

 

B.            No ERISA Event has occurred or is reasonably expected to occur,
except for events that individually or in the aggregate could not reasonably be
expected to result in a Material Adverse Effect.

 

C.            Except to the extent required under Section 4980B of the Internal
Revenue Code or as reported in Borrower’s financial statements, no Employee
Benefit Plan provides health or welfare benefits (through the purchase of
insurance or otherwise) for any retired or former employee of Borrower, any of
its Subsidiaries or any of their respective ERISA Affiliates.

 

D.            As of the most recent valuation date for any Pension Plan, the
accumulated benefit obligation, individually or in the aggregate for all Pension
Plans (excluding for purposes of such computation any Pension Plans with respect
to which assets exceed the accumulated benefit obligation), does not exceed the
fair market value of the assets of such Pension Plans by more than $2,500,000.

 


E.             As of the most recent valuation date for each Multiemployer Plan
for which the actuarial report is available, the potential liability of
Borrower, its Subsidiaries and their respective ERISA Affiliates for a complete
withdrawal from such Multiemployer Plan (within the meaning of Section 4203 of
ERISA), when aggregated with such potential liability for a complete withdrawal
from all Multiemployer Plans, based on information available pursuant to Section
4221(e) of ERISA, does not exceed $2,500,000.

 

5.12        Certain Fees.

 

No broker’s or finder’s fee or commission will be payable (other than any fees
or commissions payable pursuant to any commitment or fee letter between Co-Lead
Arrangers and Borrower with respect to the transactions contemplated by the Loan
Documents) with respect to this Agreement or any of the transactions
contemplated by the Loan Documents, and Borrower hereby indemnifies Lenders
against, and agrees that it will hold Lenders harmless from, any claim, demand
or liability for any such broker’s or finder’s fees alleged to have been
incurred in connection herewith or therewith and any expenses (including
reasonable fees, expenses and disbursements of counsel) arising in connection
with any such claim, demand or liability.

 

5.13        Environmental Protection.

 

(i)            Neither Borrower nor any of its Subsidiaries nor any of their
respective Facilities or operations are subject to any outstanding written
order, consent decree or settlement agreement with any Person relating to
(a) any Environmental Law, (b) any Environmental Claim, or (c) any Hazardous
Materials Activity.

 

(ii)           Neither Borrower nor any of its Subsidiaries has received any
letter or request for information under Section 104 of the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. § 9604) or
any comparable state law.

 

(iii)          There are and, to Borrower’s knowledge, have been no conditions,
occurrences, or Hazardous Materials Activities which could reasonably be
expected to form the basis of an Environmental Claim against Borrower or any of
its Subsidiaries which individually or in the aggregate has had or could
reasonably be expected to have a Material Adverse Effect.

 

(iv)          Neither Borrower nor any of its Subsidiaries nor, to Borrower’s
knowledge, any predecessor of Borrower or any of its Subsidiaries has filed any
notice under any Environmental Law indicating past or present treatment of
Hazardous Materials at any Facility, and none of Borrower’s or any of its
Subsidiaries’ operations involves the generation, transportation, treatment,
storage or disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270
or any state equivalent.

 


(v)           Compliance with all current or reasonably foreseeable future
requirements pursuant to or under Environmental Laws would not, individually or
in the aggregate, be reasonably expected to result in a Material Adverse Effect.

 

(vi)          To Borrower’s and each of its Subsidiary’s knowledge, all Real
Property Assets and all operations of Borrower and its Subsidiaries are in
compliance, and have in the last five years been in compliance, with
Environmental Laws, except where such failure to comply could not reasonably be
expected to have a Material Adverse Effect.

 

(vii)         No judicial proceeding or action by any Governmental Authority is
pending, or to the knowledge of Borrower and each of its Subsidiaries,
threatened, under any Environmental Law to which Borrower or any of its
Subsidiaries is or will be named as a party.

 

Notwithstanding anything in this subsection 5.13 to the contrary, no event or
condition has occurred or is occurring with respect to Borrower or any of its
Subsidiaries relating to any Environmental Law, any Release of Hazardous
Materials, or any Hazardous Materials Activity, including any matter disclosed
on Schedule 5.13 annexed hereto, which individually or in the aggregate has had
or could reasonably be expected to have a Material Adverse Effect.

 

5.14        Employee Matters.

 

There are no collective bargaining agreements covering the employees of Borrower
and its Subsidiaries except as set forth on Schedule 5.14.  There is no strike
or work stoppage in existence or, to Borrower’s knowledge, threatened involving
Borrower or any of its Subsidiaries that could reasonably be expected to result
in a Material Adverse Effect, and there are no strikes or walkouts in progress,
pending or to Borrower’s knowledge contemplated relating to any labor contracts
to which Borrower or any of its Subsidiaries is a party, relating to any labor
contracts being negotiated, in each case, that could reasonably be expected to
result in a Material Adverse Effect.

 

5.15        Solvency.

 

Each Loan Party is and, upon the incurrence of any Obligations by such Loan
Party on any date on which this representation is made, will be, Solvent.

 

5.16        Matters Relating to Collateral.

 

A.            Creation, Perfection and Priority of Liens.  The execution and
delivery of the Collateral Documents by Loan Parties, together with (i) the
actions taken on or prior to the date hereof pursuant to subsections 4.1M, 4.1N,
6.8 and 6.9 and (ii) the delivery to Administrative Agent of any Pledged
Collateral not delivered to Administrative Agent at the time of execution and
delivery of the applicable Collateral Document (all of which Pledged Collateral
has been so delivered) are effective to create in favor of Administrative Agent
for the benefit of Lenders, as security for the respective Secured Obligations
(as defined in the applicable Collateral Document in respect of any Collateral),
a valid First Priority Lien (except for Liens permitted by subsection 7.2A) on
all of the Collateral, and all filings and other actions necessary or desirable
to perfect and maintain the perfection and First Priority status of such Liens
(except for Liens permitted by subsection 7.2A) have been duly made or taken and
remain in full force and effect, other than the filing of any UCC financing
statements delivered to Administrative Agent for filing (but not yet filed) and
the periodic filing of UCC continuation statements in respect of UCC financing
statements filed by or on behalf of Administrative Agent.

 


B.            Material Contracts.  Except for the Material Contracts listed on
Schedule 5.16, none of the Material Contracts contain restrictions or
prohibitions on assignment.   Administrative Agent, for the benefit of the
Lenders, may take a Lien on all accounts and payment intangibles with respect to
all Material Contracts (including those listed on Schedule 5.16, notwithstanding
any such restrictions or prohibitions on assignment).  Borrower has previously
provided to Administrative Agent copies of all Material Contracts in the same
form as such contracts have been submitted by Borrower for filing with the
Securities and Exchange Commission.

 

C.            Governmental Authorizations.  No authorization, approval or other
action by, and no notice to or filing with, any Government Authority is required
for either (i) the pledge or grant by any Loan Party of the Liens purported to
be created in favor of Administrative Agent pursuant to any of the Collateral
Documents or (ii) the exercise by Administrative Agent of any rights or remedies
in respect of any Collateral (whether specifically granted or created pursuant
to any of the Collateral Documents or created or provided for by applicable
law), except for filings or recordings contemplated by subsection 5.16A and
except as may be required, in connection with the disposition of any Pledged
Collateral, by laws generally affecting the offering and sale of securities.

 

D.            Absence of Third-Party Filings.  Except such as may have been
filed in favor of Administrative Agent as contemplated by subsection 5.16A and
to evidence permitted lease obligations and other Liens permitted pursuant to
subsection 7.2, (i) no effective UCC financing statement, fixture filing or
other instrument similar in effect covering all or any part of the Collateral is
on file in any filing or recording office and (ii) no effective filing covering
all or any part of the IP Collateral is on file in the PTO or Copyright Office.

 

E.             Margin Regulations.  The pledge of the Pledged Collateral
pursuant to the Collateral Documents does not violate Regulation T, U or X of
the Board of Governors of the Federal Reserve System.

 

F.             Information Regarding Collateral.  All information supplied to
Administrative Agent by or on behalf of any Loan Party with respect to any of
the Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects.  Except as listed
on Schedule 5.16F hereto, neither Borrower nor any of the Subsidiaries has,
within the six-year period immediately preceding the date of this Agreement,
changed its name, the location of its Chief executive office or principal place
of business, changed its jurisdiction of incorporation or formation, been the
surviving entity of a merger or consolidation, or acquired all or substantially
all of the assets of any Person.


5.17        Senior Note Documents.

 

Borrower has delivered to Lenders complete and correct copies of each Senior
Note Document and of all exhibits and schedules thereto.  As of the Closing
Date, the Senior Note Documents have not been altered, amended or otherwise
modified or supplemented or any condition thereof waived without the prior
written consent of the Administrative Agent.

 

5.18        Disclosure.

 

No representation or warranty of Borrower or any of its Subsidiaries contained
in the Confidential Information Memorandum or in any Loan Document or in any
other document, certificate or written statement furnished to Lenders by or on
behalf of Borrower or any of its Subsidiaries for use in connection with the
transactions contemplated by this Agreement contains any untrue statement of a
material fact or omits to state a material fact (known to Borrower, in the case
of any document not furnished by it) necessary in order to make the statements
contained herein or therein not misleading as of the date such statement was
made.  Any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by
Borrower to be reasonable at the time made, it being recognized by Lenders that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results.  There are no facts known to Borrower (other
than matters of a general economic nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to Lenders for use in connection with the transactions
contemplated hereby.

 

5.19        Mortgage Taxes, Etc.

 

All mortgage, note, transfer, documentary, stamp, intangible and other similar
taxes and impositions which may be required to be paid in connection with the
Loans, the Mortgages and the other Loan Documents have been (or concurrently
with the closing of the Loans and recording of the Mortgages, will be) paid in
full by Borrower.

 

Section 6.              BORROWER’S AFFIRMATIVE COVENANTS

 

Borrower covenants and agrees that until (i) all of the Commitments hereunder
have been terminated; (ii) payment in full of all of the Loans; (iii) payment in
full of all other Obligations then due and payable; and (iv) the cancellation or
expiration of all Letters of Credit, unless Requisite Lenders shall otherwise
give prior written consent, Borrower shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 6.

 

6.1          Financial Statements and Other Reports.

 

Borrower will maintain, and cause each of its Subsidiaries to maintain, a system
of accounting established and administered in accordance with sound business
practices to permit preparation of financial statements in conformity with
GAAP.  Borrower will deliver to Administrative Agent and Lenders:

 


(i)            Quarterly Financials:  as soon as available and in any event
within 45 days after the end of the first three Fiscal Quarters of each Fiscal
Year, (a) the consolidated and consolidating balance sheets of Borrower and its
Subsidiaries as at the end of such Fiscal Quarter and the related consolidated
and consolidating statements of income, stockholders’ equity and cash flows of
Borrower and its Subsidiaries for such Fiscal Quarter and for the period from
the beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year and the corresponding figures
from the Financial Plan for the current Fiscal Year, all in reasonable detail
and certified by the chief financial officer of Borrower that they fairly
present, in all material respects, the financial condition of Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments; and (b) a narrative report describing the
operations of Borrower and its Subsidiaries in the form prepared for
presentation to senior management for such Fiscal Quarter and for the period
from the beginning of the then current Fiscal Year to the end of such Fiscal
Year (it being understood that the narrative report as contained in Borrower’s
regular and periodic reports on Form 10-Q shall be sufficient for purposes of
this clause (b));

 

(ii)           Year-End Financials:  as soon as available and in any event
within 90 days after the end of each Fiscal Year, (a) the consolidated and
consolidating balance sheets of Borrower and its Subsidiaries as at the end of
such Fiscal Year and the related consolidated and consolidating statements of
income, stockholders’ equity and cash flows of Borrower and its Subsidiaries for
such Fiscal Year, setting forth in each case in comparative form the
corresponding figures for the previous Fiscal Year and the corresponding figures
from the Financial Plan for the Fiscal Year covered by such financial
statements, all in reasonable detail and certified by the chief financial
officer of Borrower that they fairly present, in all material respects, the
financial condition of Borrower and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated; (b) a narrative report describing the operations of Borrower and its
Subsidiaries in the form prepared for presentation to senior management for such
Fiscal Year (it being understood that the narrative report as contained in
Borrower’s regular and periodic reports on Form 10-K shall be sufficient for
purposes of this clause (b)); and (c) in the case of such consolidated financial
statements, a report thereon of a nationally recognized “big 5” accounting firm
or other independent certified public accountants of recognized national
standing selected by Borrower and satisfactory to Administrative Agent, which
report shall be unqualified, shall express no doubts about the ability of
Borrower and its Subsidiaries to continue as a going concern, and shall state
that such consolidated financial statements fairly present, in all material
respects, the consolidated financial position of Borrower and its Subsidiaries
as at the dates indicated and the results of their operations and their cash
flows for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years (except as otherwise disclosed in such financial
statements) and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards;

 


(iii)          Officer and Compliance Certificates:  together with each delivery
of financial statements of Borrower and its Subsidiaries pursuant to
subdivisions (i) and (ii) above, (a) an Officers’ Certificate of Borrower
stating that the signers have reviewed the terms of this Agreement and have
made, or caused to be made under their supervision, a review in reasonable
detail of the transactions and condition of Borrower and its Subsidiaries during
the accounting period covered by such financial statements and that such review
has not disclosed the existence during or at the end of such accounting period,
and that the signers do not have knowledge of the existence as at the date of
such Officers’ Certificate, of any condition or event that constitutes an Event
of Default or Potential Event of Default, or, if any such condition or event
existed or exists, specifying the nature and period of existence thereof and
what action Borrower has taken, is taking and proposes to take with respect
thereto; and (b) a Compliance Certificate demonstrating in reasonable detail
compliance during and at the end of the applicable accounting periods with the
restrictions contained in Section 7, in each case to the extent compliance with
such restrictions is required to be tested at the end of the applicable
accounting period;

 

(iv)          Reconciliation Statements:  if, as a result of any change in
accounting principles and policies from those used in the preparation of the
audited financial statements referred to in subsection 5.3, the consolidated
financial statements of Borrower and its Subsidiaries delivered pursuant to
subdivisions (i), (ii) or (x) of this subsection 6.1 will differ in any material
respect from the consolidated financial statements that would have been
delivered pursuant to such subdivisions had no such change in accounting
principles and policies been made, then (a) together with the first delivery of
financial statements pursuant to subdivision (i), (ii) or (x) of this subsection
6.1 following such change, consolidated financial statements of Borrower and its
Subsidiaries for (y) the current Fiscal Year to the effective date of such
change and (z) the two full Fiscal Years immediately preceding the Fiscal Year
in which such change is made, in each case prepared on a pro forma basis as if
such change had been in effect during such periods, and (b) together with each
delivery of financial statements pursuant to subdivision (i), (ii) or (x) of
this subsection 6.1 following such change, if required pursuant to subsection
1.2, a written statement of the chief accounting officer or chief financial
officer of Borrower setting forth the differences (including any differences
that would affect any calculations relating to the financial covenants set forth
in subsection 7.6) which would have resulted if such financial statements had
been prepared without giving effect to such change;

 


(v)           Accountants’ Certification:  together with each delivery of
consolidated financial statements of Borrower and its Subsidiaries pursuant to
subdivision (ii) above, a written statement by the independent certified public
accountants giving the report thereon (a) stating that their audit examination
has included a review of the terms of this Agreement and the other Loan
Documents as they relate to accounting matters, (b) stating whether, in
connection with their audit examination, any condition or event that constitutes
an Event of Default or Potential Event of Default has come to their attention
and, if such a condition or event has come to their attention, specifying the
nature and period of existence thereof; provided that such accountants shall not
be liable by reason of any failure to obtain knowledge of any such Event of
Default or Potential Event of Default that would not be disclosed in the course
of their audit examination, and (c) stating that based on their audit
examination nothing has come to their attention that causes them to believe
either or both that the information contained in the certificates delivered
therewith pursuant to subdivision (iii) above is not correct or that the matters
set forth in the Compliance Certificates delivered therewith pursuant to clause
(b) of subdivision (iii) above for the applicable Fiscal Year are not stated in
accordance with the terms of this Agreement;

 

(vi)          SEC Filings and Press Releases:  promptly upon their becoming
available, copies of (a) all financial statements, reports, notices and proxy
statements sent or made available generally by Borrower to its security holders
or by any Subsidiary of Borrower to its security holders other than Borrower or
another Subsidiary of Borrower, (b) all regular and periodic reports and all
registration statements (other than on Form S-8 or a similar form) and
prospectuses, if any, filed by Borrower or any of its Subsidiaries with any
securities exchange or with the Securities and Exchange Commission or any
governmental or private regulatory authority, and (c) all press releases and
other statements made available generally by Borrower or any of its Subsidiaries
to the public concerning material developments in the business of Borrower or
any of its Subsidiaries;

 

(vii)         Litigation or Other Proceedings:  (a) promptly upon any officer of
Borrower obtaining knowledge of the institution of, or non-frivolous threat of,
any Proceeding against or affecting Borrower or any of its Subsidiaries or any
property of Borrower or any of its Subsidiaries not previously disclosed in
writing by Borrower to Lenders or upon the reasonable request of Administrative
Agent, any material development in any Proceeding that, in any case:

 

(x)            if adversely determined, has a reasonable possibility of giving
rise to a Material Adverse Effect; or

 

(y)           seeks to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated hereby;

 

written notice thereof together with such other information as may be reasonably
available to Borrower to enable Lenders and their counsel to evaluate such
matters; and (b) within twenty days after the end of each Fiscal Quarter, a
schedule of all Proceedings involving an alleged liability of, or claims against
or affecting, Borrower or any of its Subsidiaries equal to or greater than
$2,500,000, and promptly after request by Administrative Agent such other
information as may be reasonably requested by Administrative Agent to enable
Administrative Agent and its counsel to evaluate any of such Proceedings;

 


(viii)        ERISA Events:  promptly upon becoming aware of the occurrence of
or forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto;

 

(ix)           ERISA Notices:  with reasonable promptness, copies of (a) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
with the Internal Revenue Service with respect to each Pension Plan; (b) all
notices received by Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event;
and (b) copies of such other documents or governmental reports or filings
relating to any Employee Benefit Plan as Administrative Agent shall reasonably
request;

 

(x)            Financial Plans:  as soon as practicable and in any event no
later than 60 days after the last day of each Fiscal Year, a consolidated plan
and financial forecast for such Fiscal Year (the “Financial Plan” for such
Fiscal Year), including (a) forecasted consolidated balance sheets and
forecasted consolidated statements of income and cash flows of Borrower and its
Subsidiaries for each Fiscal Year, together with pro forma Compliance
Certificates for each Fiscal Quarter of each Fiscal Year and an explanation of
the assumptions on which such forecasts are based; and (b) forecasted
consolidated statements of income and cash flows of Borrower and its
Subsidiaries for each Fiscal Quarter of each Fiscal Year, together with an
explanation of the assumptions on which such forecasts are based;

 

(xi)           Insurance:  (a) as soon as practicable and in any event by the
last day of each Fiscal Year, a report in form and substance satisfactory to
Administrative Agent outlining all material insurance coverage required
hereunder to be maintained as of the date of such report by Borrower and its
Subsidiaries and all material insurance coverage planned to be maintained by
Borrower and its Subsidiaries in the immediately succeeding Fiscal Year as
required hereunder and (b) as soon as practicable after any material change in
insurance coverage maintained by Borrower and its Subsidiaries notice thereof to
Administrative Agent specifying the changes and reasons therefor;

 

(xii)          Governing Body:  with reasonable promptness, written notice of
any change in the Governing Body of Borrower;

 

(xiii)         New Subsidiaries:  promptly upon any Person becoming a Subsidiary
of Borrower, a written notice setting forth with respect to such Person (a) the
date on which such Person became a Subsidiary of Borrower and (b) all of the
data required to be set forth in Schedule 5.1 annexed hereto with respect to all
Subsidiaries of Borrower (it being understood that such written notice shall be
deemed to supplement Schedule 5.1 annexed hereto for all purposes of this
Agreement);

 


(xiv)        Margin Determination Certificate: commencing with the Fiscal
Quarter ended September 30, 2001, together with each delivery of financial
statements for each Fiscal Quarter (other than each fourth Fiscal Quarter)
pursuant to subdivision (ii) above, and within 45 days of the last day of each
fourth Fiscal Quarter, a Margin Determination Certificate demonstrating in
reasonable detail the calculation of the Consolidated Total Leverage Ratio for
the four consecutive Fiscal Quarters ending on the day of the accounting period
covered by such financial statements;

 

(xv)         Deposit Accounts: promptly upon the opening of any Deposit Account
with a principal balance in excess of $2,500,000 by Borrower or any of its
Subsidiaries, a written notice setting forth all of the data required to be set
forth in Schedule 6.11 annexed hereto with respect to such Deposit Account;

 

(xvi)        Events of Default, etc.:  promptly upon Borrower obtaining
knowledge (a) of any condition or event that constitutes an Event of Default or
Potential Event of Default, or becoming aware that any Lender has given any
notice (other than to Administrative Agent) or taken any other action with
respect to a claimed Event of Default or Potential Event of Default; (b) that
any Person has given any notice to Borrower or any of its Subsidiaries or taken
any other action with respect to a claimed default or event or condition of the
type referred to in subsection 8.2; (c) of any resignation or dismissal of
Borrower’s independent accountant; (d) of any Change of Control or other event
requiring a prepayment of principal on any Subordinated Indebtedness; (e) of any
individual or series of related Asset Sales with respect to which either (1)
Borrower is obligated to prepay the Loans and/or reduce the Revolving Loan
Commitments pursuant to subsection 2.4B(iii)(a); or (2) the Net Asset Sale
Proceeds of which exceed $250,000; (f) of any issuances of Capital Stock or
receipt of Net Insurance/Condemnation Proceeds aggregating in excess of
$500,000; or (g) of the occurrence of any event or change that has caused or
evidences, either in any case or in the aggregate, a Material Adverse Effect, an
Officers’ Certificate specifying the nature and period of existence of such
condition, event or change, or specifying the notice given or action taken by
any such Person and the nature of such claimed Event of Default, Potential Event
of Default, default, event or condition, and what action Borrower has taken, is
taking and proposes to take with respect thereto;

 

(xvii)       Corporate Matters:  with reasonable promptness, written notice of
any amendment of the articles or certificate of incorporation or by-laws or
other constituent documents of Borrower or any of its Subsidiaries;

 

(xviii)      Revisions or Updates to Schedules:  should any of the information
or disclosures provided on any of the Schedules originally attached to any of
the Loan Documents become outdated or incorrect in any material respect, as part
of the next Compliance Certificate required pursuant to subsection 6.1(iii) or
at such other time as Borrower shall elect (or in the case of an update to
Schedule 5.5B(i), upon the acquisition by Borrower or any Subsidiary of any
additional Real Property Assets), such revisions or updates to such Schedules as
may be necessary or appropriate to update or correct such Schedules, provided
that no such revisions or updates to any Schedules shall be deemed to have
amended, modified or superseded such Schedules immediately prior to the
submission of such revised or updated Schedules, or to have cured any breach of
warranty or representation resulting from the inaccuracy or incompleteness of
any such Schedules, unless and until the Requisite Lenders in their sole and
absolute discretion, shall have accepted in writing such revisions or updates to
such Schedules; and

 


(xix)         Other Information:  with reasonable promptness, such other
information and data with respect to Borrower or any of its Subsidiaries as from
time to time may be reasonably requested by any Lender (such requests to be
coordinated through Administrative Agent), including, without limitation, as
soon as available, but in any event not later than forty-five (45) days after
the end of the first three Fiscal Quarters of Borrower and not later than ninety
(90) days after the end of the last Fiscal Quarter of Borrower, a report,
certified by the president, chief financial officer or chief operating officer
of Borrower as having been prepared personally by him or under his personal
supervision and to be substantially true and complete, of the number of
Guest-Pay Rooms served by Borrower and its Subsidiaries (on a state-by-state
basis) as of the last day of such fiscal quarter, together with such other
information with respect to billings, operating costs, Consolidated EBITDA or
other matters as Administrative Agent or the Required Lenders may reasonably
request from time to time.

 

6.2          Existence, etc.

 

Except as permitted under subsection 7.7, Borrower will, and will cause each of
its Subsidiaries to, at all times preserve and keep in full force and effect its
existence and all rights and franchises material to its business; provided,
however that neither Borrower nor any of its Subsidiaries shall be required to
preserve any such right or franchise if the Governing Body of Borrower or such
Subsidiary shall determine that the preservation thereof is no longer desirable
in the conduct of the business of Borrower or such Subsidiary, as the case may
be, and that the loss thereof could not reasonably be expected to result in a
Material Adverse Effect.

 

6.3          Payment of Taxes and Claims; Tax Returns

 

A.            Payment of Taxes and Claims.  Borrower will, and will cause each
of its Subsidiaries to, pay all taxes, assessments and other governmental
charges imposed upon it or any of its properties or assets or in respect of any
of its income, businesses or franchises before any penalty accrues thereon, and
all claims (including claims for labor, services, materials and supplies) for
sums that have become due and payable and that by law have or may become a Lien
upon any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided that no such charge or claim
need be paid if it is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as (i) such reserve or
other appropriate provision, if any, as shall be required in conformity with
GAAP shall have been made therefor and (ii) in the case of a charge or claim
which has or may become a Lien against any of the Collateral, such proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such charge or claim.


 

B.            Tax Returns.  Borrower will not, nor will it permit any of its
Subsidiaries to, file or consent to the filing of any consolidated income tax
return with any Person (other than Borrower or any of its Subsidiaries).

 

6.4          Maintenance of Properties; Insurance; Application of Net Insurance/
Condemnation Proceeds

 

A.            Maintenance of Properties.  Borrower will, and will cause each of
its Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
used or useful in the business of Borrower and its Subsidiaries (including all
Intellectual Property) and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof.

 

B.            Insurance.  Borrower will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Borrower and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by corporations
of established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance, to the extent companies of similar
size and in similar businesses self-insure), with such deductibles, covering
such risks and otherwise on such terms and conditions as shall be customary for
corporations similarly situated in the industry.  Without limiting the
generality of the foregoing, Borrower will maintain or cause to be maintained
(i) flood insurance with respect to each Flood Hazard Property that is located
in a community that participates in the National Flood Insurance Program, in
each case in compliance with any applicable regulations of the Board of
Governors of the Federal Reserve System, and (ii) replacement value casualty
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, covering such
risks, and having other terms and conditions as are at all times satisfactory to
Administrative Agent in its commercially reasonable judgment. Each such policy
of insurance shall (a) name Administrative Agent for the benefit of Lenders as
an additional insured thereunder as its interests may appear and (b) in the case
of each business interruption and casualty insurance policy, contain a loss
payable clause or endorsement, satisfactory in form and substance to
Administrative Agent, that names Administrative Agent for the benefit of Lenders
as the loss payee thereunder for any covered loss in excess of $500,000 and
provides for at least 30 days prior written notice to Administrative Agent of
any modification or cancellation of such policy.

 

C.            Application of Net Insurance/Condemnation Proceeds.

 

(i)            Business Interruption Insurance.  Upon receipt by Borrower or any
of its Subsidiaries of any business interruption insurance proceeds constituting
Net Insurance/Condemnation Proceeds, (a) so long as no Potential Event of
Default under subsections 8.1,8.6 or 8.7 and no Event of Default shall have
occurred and be continuing, Borrower or such Subsidiary may retain and apply
such Net Insurance/Condemnation Proceeds for working capital purposes, and (b)
if a Potential Event of Default under subsections 8.1,8.6 or 8.7 or Event of
Default shall have occurred and be continuing, Borrower shall apply an amount
equal to such Net Insurance/Condemnation Proceeds to prepay the Loans (and/or
the Revolving Loan Commitments shall be reduced) as provided in subsection 2.4B;

 


(ii)           Net Insurance/Condemnation Proceeds Received by Borrower.  Upon
receipt by Borrower or any of its Subsidiaries of any Net Insurance/Condemnation
Proceeds other than from business interruption insurance, (a) so long as no
Potential Event of Default under subsections 8.1,8.6 or 8.7 and no Event of
Default shall have occurred and be continuing, Borrower shall, or shall cause
one or more of its Subsidiaries to, within 180 days (or such longer period as is
necessary to complete the repair, restoration or replacement described below so
long as Borrower diligently initiates and continues to prosecute such repair,
restoration or replacement within such 180-day period) apply such Net
Insurance/Condemnation Proceeds to pay or reimburse the costs of repairing,
restoring or replacing the assets in respect of which such Net
Insurance/Condemnation Proceeds were received or, to the extent not so applied,
to prepay the Loans (and/or the Revolving Loan Commitments shall be reduced) as
provided in subsection 2.4B, and (b) if a Potential Event of Default under
subsections 8.1,8.6 or 8.7 or Event of Default shall have occurred and be
continuing, Borrower shall apply an amount equal to such Net
Insurance/Condemnation Proceeds to prepay the Loans (and/or the Revolving Loan
Commitments shall be reduced) as provided in subsection 2.4B.

 

(iii)          Net Insurance/Condemnation Proceeds Received by Administrative
Agent.  Upon receipt by Administrative Agent of any Net Insurance/Condemnation
Proceeds as loss payee, (a) if and to the extent Borrower would have been
required to apply such Net Insurance/Condemnation Proceeds (if it had received
them directly) to prepay the Loans and/or reduce the Revolving Loan Commitments,
Administrative Agent shall, and Borrower hereby authorizes Administrative Agent
to, apply such Net Insurance/Condemnation Proceeds to prepay the Loans (and/or
the Revolving Loan Commitments shall be reduced) as provided in subsection 2.4B,
and (b) to the extent the foregoing clause (a) does not apply, Administrative
Agent shall deliver such Net Insurance/Condemnation Proceeds to Borrower, and
Borrower shall, or shall cause one or more of its Subsidiaries to, promptly
apply such Net Insurance/Condemnation Proceeds to the costs of repairing,
restoring, or replacing the assets in respect of which such Net
Insurance/Condemnation Proceeds were received; provided, however, that if at any
time Administrative Agent reasonably determines (A) that Borrower or such
Subsidiary is not proceeding diligently with such repair, restoration or
replacement or (B) that such repair, restoration or replacement cannot be
completed with the Net Insurance/Condemnation Proceeds then held by
Administrative Agent for such purpose, together with funds otherwise available
to Borrower for such purpose, or that such repair, restoration or replacement
cannot begin within 180 days after the receipt by Administrative Agent of such
Net Insurance/Condemnation Proceeds, Administrative Agent shall, and Borrower
hereby authorizes Administrative Agent to, apply such Net Insurance/
Condemnation Proceeds to prepay the Loans (and/or the Revolving Loan Commitments
shall be reduced) as provided in subsection 2.4B.


6.5          Inspection Rights.

 

Borrower shall, and shall cause each of its Subsidiaries to, permit any
authorized representatives designated by Administrative Agent to visit and
inspect any of the properties of Borrower or of any of its Subsidiaries, to
inspect, copy and take extracts from its and their financial and accounting
records, and to discuss its and their affairs, finances and accounts with its
and their officers and independent public accountants (provided that Borrower
may, if it so chooses, be present at or participate in any such discussion), all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested.

 

6.6          Compliance with Laws, etc.

 

Borrower shall comply, and shall cause each of its Subsidiaries and all other
Persons on or occupying any Facilities to comply, with the requirements of all
applicable laws, rules, regulations and orders of any Government Authority
(including all Environmental Laws), noncompliance with which could reasonably be
expected to result in, individually or in the aggregate, a Material Adverse
Effect.

 

6.7          Environmental Matters.

 

A.            Environmental Disclosure.  Borrower will deliver to Administrative
Agent and Lenders:

 

(i)            Environmental Audits and Reports.  As soon as practicable
following receipt thereof, copies of all environmental audits, investigations,
analyses and reports of any kind or character, whether prepared by personnel of
Borrower or any of its Subsidiaries or by independent consultants, governmental
authorities or any other Persons, with respect to any Environmental Claims that
could reasonably be expected to result in a Material Adverse Effect;

 

(ii)           Notice of Certain Releases, Remedial Actions, Etc.  Promptly upon
the occurrence thereof, written notice describing in reasonable detail (a) any
Release required to be reported to any federal, state or local governmental or
regulatory agency under any applicable Environmental Laws, (b) any remedial
action taken by Borrower or any other Person in response to (1) any Hazardous
Materials Activities the existence of which could reasonably be expected to
result in one or more Environmental Claims having, individually or in the
aggregate, a Material Adverse Effect, or (2) any Environmental Claims that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, and (c) Borrower’s discovery of any occurrence or
condition on any real property adjoining or in the vicinity of any Facility that
could cause such Facility or any part thereof to be subject to any material
restrictions on the ownership, occupancy, transferability or use thereof under
any Environmental Laws.

 


(iii)          Written Communications Regarding Environmental Claims, Releases,
Etc.  As soon as practicable following the sending or receipt thereof by
Borrower or any of its Subsidiaries, a copy of any and all written
communications with respect to (a) any Environmental Claims that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect, (b) any Release required to be reported to any federal, state or
local governmental or regulatory agency, and (c) any request for information
from any governmental agency that suggests such agency is investigating whether
Borrower or any of its Subsidiaries may be potentially responsible for any
Hazardous Materials Activity where the liability that may arise in connection
with such investigation could reasonably be expected to result in a Material
Adverse Effect.

 

(iv)          Notice of Certain Proposed Actions Having Environmental Impact. 
Prompt written notice describing in reasonable detail (a) any proposed
acquisition of stock, assets, or property by Borrower or any of its Subsidiaries
that could reasonably be expected to (1) expose Borrower or any of its
Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to result in, individually or in the aggregate, a Material Adverse
Effect or (2) affect the ability of Borrower or any of its Subsidiaries to
maintain in full force and effect all material Governmental Authorizations
required under any Environmental Laws for their respective operations and
(b) any proposed action to be taken by Borrower or any of its Subsidiaries to
commence manufacturing or other industrial operations or to modify current
operations in a manner that could reasonably be expected to subject Borrower or
any of its Subsidiaries to any additional obligations or requirements under any
Environmental Laws that could reasonably be expected to result in, individually
or in the aggregate, a Material Adverse Effect.

 

(v)           Final Phase I Environmental Assessment.  Within 30 days of the
Closing Date, the final Phase I environmental assessment for the Closing Date
Mortgaged Property that meets all of the requirements of subsection 4.1L.

 

B.            Borrower’s Actions Regarding Hazardous Materials Activities,
Environmental Claims and Violations of Environmental Laws.

 

(i)            Remedial Actions Relating to Hazardous Materials Activities. 
Borrower shall, in compliance with all applicable Environmental Laws, promptly
undertake, and shall cause each of its Subsidiaries promptly to undertake, any
and all investigations, studies, sampling, testing, abatement, cleanup, removal,
remediation or other response actions necessary to remove, remediate, clean up
or abate any Hazardous Materials Activity on, under or about any Facility that
is in violation of any Environmental Laws or that presents a material risk of
giving rise to an Environmental Claim.  If Borrower or any of its Subsidiaries
undertakes any such action with respect to any Hazardous Materials, Borrower or
such Subsidiary shall conduct and complete such action in compliance with all
applicable Environmental Laws and in accordance with the policies, orders and
directives of all federal, state and local governmental authorities except when,
and only to the extent that, Borrower’s or such Subsidiary’s liability with
respect to such Hazardous Materials Activity is being diligently contested in
good faith and by appropriate proceedings by Borrower or such Subsidiary.

 


(ii)           Actions with Respect to Environmental Claims and Violations of
Environmental Laws.  Borrower shall promptly take, and shall cause each of its
Subsidiaries promptly to take, any and all actions necessary to (i) cure any
violation of applicable Environmental Laws by Borrower or its Subsidiaries that
could reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect and (ii) make an appropriate response to any
Environmental Claim against Borrower or any of its Subsidiaries and discharge
any obligations it may have to any Person thereunder where failure to do so
could reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect.

 

C.            Environmental Investigations.  Borrower agrees that Administrative
Agent may, from time to time and in its reasonable discretion, (i) retain, at
Borrower’s expense, an independent professional consultant to review any
environmental audits, investigations, analyses and reports relating to Hazardous
Materials prepared by or for Borrower and (ii) in the event (a) Administrative
Agent reasonably believes that Borrower has breached any representation,
warranty or covenant contained in subsection 5.6, 5.13, 6.6, 6.7 or that there
has been a material violation of Environmental Laws at any Facility or by
Borrower or any of its Subsidiaries at any other location or (b) an Event of
Default has occurred and is continuing, conduct its own investigation of any
Facility; provided that, in the case of any Facility no longer owned, leased,
operated or used by Borrower or any of its Subsidiaries, Borrower shall only be
obligated to use its best efforts to obtain permission for Administrative
Agent’s professional consultant to conduct an investigation of such Facility. 
For purposes of conducting such a review and/or investigation, Borrower hereby
grants to Administrative Agent and its agents, employees, consultants and
contractors the right to enter into or onto any Facilities currently owned,
leased, operated or used by Borrower or any of its Subsidiaries and to perform
such tests on such property (including taking samples of soil, groundwater and
suspected asbestos-containing materials) as are reasonably necessary in
connection therewith.  Any such investigation of any Facility shall be
conducted, unless otherwise agreed to by Borrower and Administrative Agent,
during normal business hours and, to the extent reasonably practicable, shall be
conducted so as not to interfere with the ongoing operations at such Facility or
to cause any damage or loss to any property at such Facility.  Borrower and
Administrative Agent hereby acknowledge and agree that any report of any
investigation conducted at the request of Administrative Agent pursuant to this
subsection 6.7C will be obtained and shall be used by Administrative Agent and
Lenders for the purposes of Lenders’ internal credit decisions, to monitor and
police the Loans and to protect Lenders’ security interests, if any, created by
the Loan Documents.  Administrative Agent agrees to deliver a copy of any such
report to Borrower with the understanding that Borrower acknowledges and agrees
that (x) it will indemnify and hold harmless Administrative Agent and each
Lender from any costs, losses or liabilities relating to Borrower’s use of or
reliance on such report, (y) neither Administrative Agent nor any Lender makes
any representation or warranty with respect to such report, and (z) by
delivering such report to Borrower, neither Administrative Agent nor any Lender
is requiring or recommending the implementation of any suggestions or
recommendations contained in such report.

 


6.8          Execution of Subsidiary Guaranty and Personal Property Collateral
Documents After the Closing Date

 

A.            Execution of Subsidiary Guaranty and Personal Property Collateral
Documents.  If any Person becomes a Domestic Subsidiary of Borrower after the
date hereof, or if AmNet, ResNet Inc. or ResNet LLC conducts business or
operations or acquires, obtains or receives any asset or income from any source
(other than, in the case of ResNet Inc., 95% of the membership interests in
ResNet LLC and the promissory notes listed on Schedule 7.3 issued by Global
Interactive Communications Corporation and Global Interactive Technologies
Corporation, as long as such promissory notes remain pledged by ResNet Inc. to
Borrower), Borrower will promptly notify Administrative Agent of that fact and
cause such Domestic Subsidiary to execute and deliver to Administrative Agent a
counterpart of the Subsidiary Guaranty and Security Agreement and to take all
such further actions and execute all such further documents and instruments
(including actions, documents and instruments comparable to those described in
subsection 4.1M) as may be necessary or, in the reasonable opinion of
Administrative Agent, desirable to create in favor of Administrative Agent, for
the benefit of Lenders, a valid and perfected First Priority Lien (except for
Liens permitted by subsection 7.2A) on all of the personal and mixed property
assets of such Domestic Subsidiary described in the applicable forms of
Collateral Documents.

 

B.            Foreign Subsidiaries.  If any Person becomes a Foreign Subsidiary
of Borrower or any Subsidiary after the date hereof, Borrower will promptly
notify Administrative Agent of that fact and, if such Subsidiary is directly or
indirectly owned by Borrower or a Domestic Subsidiary, cause such Subsidiary and
the owner of such Subsidiary to execute and deliver to Administrative Agent such
documents and instruments and take such further actions (including actions,
documents and instruments comparable to those described in subsection 4.1M) as
may be necessary, or in the reasonable opinion of Administrative Agent,
desirable to create in favor of Administrative Agent, for the benefit of
Lenders, a valid and perfected First Priority Lien on 65% of the voting Capital
Stock and all of the non-voting Capital Stock of such Foreign Subsidiary.

 

C.            Subsidiary Organizational Documents, Legal Opinions, Etc. 
Borrower shall deliver to Administrative Agent, together with such Loan
Documents, (i) certified copies of such Subsidiary’s Organizational Documents,
together with, if such Subsidiary is a Domestic Subsidiary, a good standing
certificate from the Secretary of State of the jurisdiction of its organization
and each other state in which such Person is qualified to do business and, to
the extent generally available, a certificate or other evidence of good standing
as to payment of any applicable franchise or similar taxes from the appropriate
taxing authority of each of such jurisdictions, each to be dated a recent date
prior to their delivery to Administrative Agent; (ii) a certificate executed by
the secretary or similar Officer of such Subsidiary as to (a) the fact that the
attached resolutions of the Governing Body of such Subsidiary approving and
authorizing the execution, delivery and performance of such Loan Documents are
in full force and effect and have not been modified or amended; and (b) the
incumbency and signatures of the Officers of such Subsidiary executing such Loan
Documents; and (iii) a favorable opinion of counsel to such Subsidiary,
addressed to Administrative Agent and Lenders, in form and substance
satisfactory to Administrative Agent and its counsel, as to (a) the due
organization and good standing of such Subsidiary; (b) the due authorization,
execution and delivery by such Subsidiary of such Loan Documents; (c) the
enforceability of such Loan Documents against such Subsidiary; and (d) such
other matters (including matters relating to the creation and perfection of
Liens in any Collateral pursuant to such Loan Documents) as Administrative Agent
may reasonably request, all of the foregoing to be satisfactory in form and
substance to Administrative Agent and its counsel.

 


D.            Pledge of Capital Stock of AmNet.  If Borrower does not liquidate,
wind up and dissolve AmNet within 30 days of the Closing Date, Borrower shall
deliver to Administrative Agent stock certificates (which certificates shall be
accompanied by irrevocable undated stock powers, duly endorsed in blank and
otherwise satisfactory in form and substance to Administrative Agent)
representing all of the Capital Stock of AmNet and an amendment to Schedule
1(e)(i) of the Security Agreement to reflect the pledge of such shares.

 

6.9          Matters Relating to Additional Real Property Collateral

 

A.            Additional Mortgages, Etc.  From and after the Closing Date, if
(i) Borrower or any Subsidiary Guarantor acquires any fee interest in Material
Real Property or any Material Leasehold Property; or (ii) at the time any Person
becomes a Subsidiary Guarantor, such Person owns or holds any fee interest in
Material Real Property or any Material Leasehold Property, in the case of clause
(ii) above excluding any such Real Property Asset the encumbrancing of which
requires the consent of any applicable lessor or then-existing senior
lienholder, where Borrower and its Subsidiaries have attempted in good faith,
but are unable, to obtain such lessor’s or senior lienholder’s consent after use
of their best efforts (any such non-excluded Real Property Asset described in
the foregoing clause (i) or (ii) being an “Additional Mortgaged Property”),
Borrower or such Subsidiary Guarantor shall deliver to Administrative Agent, as
soon as practicable after such Person acquires such Additional Mortgaged
Property or becomes a Subsidiary Guarantor, as the case may be, a fully executed
and notarized Mortgage (an “Additional Mortgage”), in proper form for recording
in all appropriate places in all applicable jurisdictions, encumbering the
interest of such Loan Party in such Additional Mortgaged Property; and such
opinions, appraisal, documents, title insurance, Survey and environmental
reports that either would have been delivered on the Closing Date if such
Additional Mortgaged Property were a Closing Date Mortgaged Property or that may
be reasonably required by Administrative Agent, in each case, in form and
substance satisfactory to Administrative Agent.  Borrower further covenants and
agrees that the fair market value of all fee interests in real property owned or
acquired by Borrower or any Subsidiary Guarantor that are not included within
the definitions of “Material Real Property” and “Additional Mortgaged Property”
shall not exceed $5,000,000 in the aggregate.

 

B.            Real Estate Appraisals.  Borrower shall, and shall cause each of
its Subsidiaries to, permit an independent real estate appraiser satisfactory to
Administrative Agent, upon reasonable notice, to visit and inspect any
Additional Mortgaged Property for the purpose of preparing an appraisal of such
Additional Mortgaged Property satisfying the requirements of any applicable laws
and regulations (in each case to the extent required under such laws and
regulations as determined by Administrative Agent in its discretion).

 


C.            Conforming Leasehold Interests.  If Borrower or any of its
Subsidiaries acquires any Material Leasehold Property, at Administrative Agent’s
request, Borrower shall, or shall cause such Subsidiary to, cause such Material
Leasehold Property to be a Conforming Leasehold Interest.

 

6.10        Interest Rate Protection.

 

At all times after the date that is 90 days after the Closing Date, Borrower
shall maintain in effect one or more Interest Rate Agreements with a Lender with
respect to the Term Loans, each such Interest Rate Agreement to be for a term of
at least two years and in form and substance reasonably satisfactory to
Administrative Agent, which Interest Rate Agreements shall effectively limit
that component of the interest costs to Borrower in respect of a LIBOR Loan that
is based upon the rate obtained pursuant to clause (a) of the definition of
Adjusted LIBOR with respect to an aggregate notional principal amount of not
less than 50% of the aggregate principal amount of the Term Loans outstanding
from time to time (based on the assumption that such notional principal amount
was a LIBOR Loan with an Interest Period of three months) to a rate equal to not
more than 11% per annum.

 

6.11        Deposit Accounts and Cash Management Systems

 

Borrower shall, and shall cause each of its Subsidiaries to, use and maintain
its Deposit Accounts and cash management systems in a manner reasonably
satisfactory to Administrative Agent.  Information regarding all Deposit
Accounts with a principal balance in excess of $2,500,000, including (a) the
name and address of the financial institutions maintaining the Deposit Accounts;
and (b) the Deposit Account numbers, shall be set forth on Schedule 6.11 annexed
hereto.  Borrower shall not permit any of such Deposit Accounts at any time to
have a principal balance in excess of $2,500,000 unless Borrower or such
Subsidiary, as the case may be, has (i) delivered to Administrative Agent an
agreement, satisfactory in form and substance to Administrative Agent and
executed by the financial institution at which such Deposit Account is
maintained, pursuant to which such financial institution confirms and
acknowledges Administrative Agent’s security interest in, and sole dominion and
control over, such Deposit Account and waives its rights to set-off with respect
to amounts in such Deposit Account; and (ii) taken all other steps necessary or,
in the opinion of Administrative Agent, desirable to ensure that Administrative
Agent will have sole dominion and control over such Deposit Account at all times
while such agreement is in effect; provided that if Borrower or such Subsidiary
is unable to obtain such agreement from such financial institution Borrower
shall, or shall cause such Subsidiary to, within 30 days after receiving a
written request by Administrative Agent to do so, transfer all amounts in the
applicable Deposit Account to a Deposit Account maintained at a financial
institution from which Borrower or such Subsidiary has obtained such an
agreement.  Borrower shall not permit the aggregate amount on deposit in all
Deposit Accounts of Borrower and of its Subsidiaries (other than Deposit
Accounts maintained with Administrative Agent) or Deposit Accounts for which a
deposit account control agreement described above has been executed and
delivered) at any time to exceed $5,000,000.

 


6.12        Solvency.

 

Borrower shall at all times be Solvent and Borrower shall cause Borrower and its
Subsidiaries, taken as a whole, to be at all times Solvent.

 

Section 7.              BORROWER’S NEGATIVE COVENANTS

 

Borrower covenants and agrees that until (i) all of the Commitments hereunder
have been terminated; (ii) payment in full of all of the Loans; (iii) payment in
full of all other Obligations then due and payable; and (iv) the cancellation or
expiration of all Letters of Credit, unless Requisite Lenders shall otherwise
give prior written consent, Borrower shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 7.

 

7.1          Indebtedness.

 

Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to, any Indebtedness, except:

 

(i)            Borrower may become and remain liable with respect to the
Obligations;

 

(ii)           Borrower and its Domestic Subsidiaries that are Subsidiary
Guarantors may become and remain liable with respect to Contingent Obligations
permitted by subsection 7.4 and, upon any matured obligations actually arising
pursuant thereto, the Indebtedness corresponding to the Contingent Obligations
so extinguished;

 

(iii)          Borrower may become and remain liable with respect to
Indebtedness to any of its wholly-owned Domestic Subsidiaries that are
Subsidiary Guarantors, and any wholly-owned Domestic Subsidiary of Borrower that
is a Subsidiary Guarantor may become and remain liable with respect to
Indebtedness to Borrower or any other wholly-owned Domestic Subsidiary of
Borrower that is a Subsidiary Guarantor; provided that (a) all such intercompany
Indebtedness shall be evidenced by promissory notes; (b) all such intercompany
Indebtedness owed by Borrower to any of its Subsidiaries shall be subordinated
in right of payment to the payment in full of the Obligations pursuant to the
terms of the applicable promissory notes or an intercompany subordination
agreement; and (c) any payment by any Subsidiary of Borrower under any guaranty
of the Obligations shall result in a pro tanto reduction of the amount of any
intercompany Indebtedness owed by such Subsidiary to Borrower or to any of its
Subsidiaries for whose benefit such payment is made;

 

(iv)          Borrower may remain liable with respect to the Senior Notes (and
senior unsecured or subordinated Indebtedness to refinance the Senior Notes
acceptable to Administrative Agent) in an aggregate principal amount not to
exceed the lesser of $174,000,000 or the then outstanding principal amount of
the Senior Notes plus any reasonable transaction costs associated with any
acceptable refinancing of such Senior Notes;

 


(v)           Borrower and its Subsidiaries, as applicable, may remain liable
with respect to Indebtedness described on Schedule 7.1 annexed hereto;

 

(vi)          Borrower may remain liable with respect to Subordinated
Indebtedness in an aggregate principal amount not to exceed $100,000,000; and

 

(vii)         Borrower and its Domestic Subsidiaries that are Subsidiary
Guarantors may become and remain liable with respect to other Indebtedness
(including letters of credit) in an aggregate principal amount not to exceed
$20,000,000 at any time outstanding.

 

7.2          Liens and Related Matters.

 

A.            Prohibition on Liens.  Borrower shall not, and shall not permit
any of its Subsidiaries to, directly or indirectly, create, incur, assume or
permit to exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom or proceeds thereof, or
file or permit the filing of, or permit to remain in effect, any financing
statement or other similar notice of any Lien with respect to any such property,
asset, income or profits or proceeds under the UCC of any State or under any
similar recording or notice statute, except:

 

(i)            Permitted Encumbrances;

 

(ii)           Liens granted pursuant to the Collateral Documents;

 

(iii)          Liens existing on the Closing Date and set forth on Schedule
7.2A; provided that (a) no such Lien shall at any time be extended to cover
property or assets other than the property or assets subject thereto on the
Closing Date and (b) the principal amount of the Indebtedness secured by such
Liens shall not be extended, renewed, refunded or refinanced; and

 

(iv)          Other Liens on assets acquired with proceeds of Indebtedness
permitted under subsection 7.1(vii) securing such Indebtedness; provided such
Liens attach concurrently with or within ten days after the acquisition thereof
and only to the asset acquired with the proceeds of such Indebtedness.

 

B.            Equitable Lien in Favor of Lenders.  If Borrower or any of its
Subsidiaries shall create or assume any Lien upon any of its properties or
assets, whether now owned or hereafter acquired, other than Liens excepted by
the provisions of subsection 7.2A, Borrower or its Subsidiary shall make or
cause to be made effective provision whereby the Obligations will be secured by
such Lien equally and ratably with any and all other Indebtedness secured
thereby as long as any such Indebtedness shall be so secured which provision
shall not cure any default that may have occurred and which provision shall be
made without prejudice to any rights of Administrative Agent or Lenders with
respect to such default; provided that, notwithstanding the foregoing, this
covenant shall not be construed as a consent by Requisite Lenders to the
creation or assumption of any such Lien not permitted by the provisions of
subsection 7.2A.

 


C.            No Further Negative Pledges.  Neither Borrower nor any of its
Subsidiaries shall enter into any agreement prohibiting the creation or
assumption of any Lien in favor of Administrative Agent or any Lender upon any
of its properties or assets, whether now owned or hereafter acquired, except
with respect to specific property encumbered to secure payment of particular
Indebtedness or to be sold pursuant to an executed agreement with respect to an
Asset Sale permitted by this Agreement.

 

D.            No Restrictions on Subsidiary Distributions to Borrower or Other
Subsidiaries.  Borrower will not, and will not permit any of its Subsidiaries
to, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of any such
Subsidiary to (i) pay dividends or make any other distributions on any of such
Subsidiary’s Capital Stock owned by Borrower or any other Subsidiary of
Borrower, (ii) repay or prepay any Indebtedness owed by such Subsidiary to
Borrower or any other Subsidiary of Borrower, (iii) make loans or advances to
Borrower or any other Subsidiary of Borrower, or (iv) transfer any of its
property or assets to Borrower or any other Subsidiary of Borrower, except as
provided in this Agreement.

 

7.3          Investments; Acquisitions.

 

Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, make or own any Investment in any Person, including any Joint
Venture, or acquire, by purchase or otherwise, all or substantially all the
business, property or fixed assets of, or Capital Stock or other ownership
interest of, any Person or any division or line of business of any Person
except:

 

(i)            Borrower and its Subsidiaries may make and own Investments in
Cash Equivalents;

 

(ii)           Borrower and its Subsidiaries may continue to own the Investments
owned by them as of the Closing Date in any Subsidiaries of Borrower and
Borrower and its wholly-owned Domestic Subsidiaries that are Subsidiary
Guarantors may make and own additional equity Investments in their respective
wholly-owned Domestic Subsidiaries that are Subsidiary Guarantors;

 

(iii)          Borrower and its Subsidiaries may make intercompany loans to the
extent permitted under subsection 7.1(iii);

 

(iv)          Borrower and its Subsidiaries may make Consolidated Capital
Expenditures permitted by subsection 7.8;

 

(v)           Borrower and its Subsidiaries may continue to own the Investments
owned by them and described on Schedule 7.3 annexed hereto;

 


(vi)          Borrower and its Domestic Subsidiaries that are Subsidiary
Guarantors may make and own other Investments in an aggregate amount not to
exceed at any time $5,000,000; provided, however, if Borrower has achieved, and
for so long as Borrower is maintaining (and on a pro forma basis, after giving
effect to any additional Investments, will continue to maintain), a Consolidated
Total Leverage Ratio of less than 3.00:1.00, and so long as no Potential Event
of Default or Event of Default has occurred and is continuing at the time the
Investment is made, Borrower and its Domestic Subsidiaries that are Subsidiary
Guarantors may make and own other Investments in an aggregate amount not to
exceed at any time $10,000,000; and, provided, further that if at any time
Borrower is no longer maintaining a Consolidated Total Leverage Ratio of less
than 3.00:1.00, the amount of Investments permitted under this subsection (vi)
shall once again be $5,000,000 (it being understood that any Investment made or
committed to be made before such reduction shall continue to be permitted
hereunder);

 

(vii)         Borrower may acquire and hold obligations of one or more officers
or other employees of Borrower or its Subsidiaries in connection with such
officers’ or employees’ acquisition of shares of Borrower’s common stock, so
long as no cash is actually advanced by Borrower or any of its Subsidiaries to
such officers or employees in connection with the acquisition of any such
obligations; and

 

(viii)        Borrower and its Subsidiaries may receive and hold promissory
notes and other non-cash consideration received in connection with any Asset
Sale permitted by subsection 7.7(iv).

 

7.4          Contingent Obligations.

 

Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create or become or remain liable with respect to any Contingent
Obligation, except:

 

(i)            Subsidiaries of Borrower may become and remain liable with
respect to Contingent Obligations in respect of the Subsidiary Guaranty;

 

(ii)           Borrower may become and remain liable with respect to Contingent
Obligations in respect of Letters of Credit and Borrower and its Subsidiaries
may become and remain liable with respect to Contingent Obligations in respect
of other commercial letters of credit in an aggregate amount not to exceed at
any time $5,000,000 and Contingent Obligations in respect of other standby
letters of credit in an aggregate amount not to exceed at any time $2,500,000;

 

(iii)          Borrower may become and remain liable with respect to Contingent
Obligations under Hedge Agreements required under subsection 6.10 and under
other Hedge Agreements with respect to Indebtedness in an aggregate notional
principal amount not to exceed at any time $150,000,000;

 

(iv)          Borrower and its Subsidiaries may become and remain liable with
respect to Contingent Obligations in respect of customary indemnification and
purchase price adjustment obligations incurred in connection with Asset Sales or
other sales of assets; and


 

(v)           Borrower and its Domestic Subsidiaries that are Subsidiary
Guarantors may become and remain liable with respect to other Contingent
Obligations of Indebtedness permitted under subsection 7.1.

 

7.5          Restricted Junior Payments.

 

Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted
Junior Payment; provided that Borrower may make regularly scheduled payments of
interest in respect of any Subordinated Indebtedness in accordance with the
terms of, and only to the extent required by, and subject to the subordination
provisions contained in, the indenture or other agreement pursuant to which such
Subordinated Indebtedness was issued, as such indenture or other agreement may
be amended from time to time to the extent permitted under subsection 7.14;
provided, that if Borrower has achieved, and for so long as Borrower is
maintaining (and on a pro forma basis, after giving effect to any Restricted
Junior Payment, will continue to maintain), a Consolidated Total Leverage Ratio
of less than 3.00:1.00, and so long as no Potential Event of Default or Event of
Default has occurred and is continuing, Borrower and its Subsidiaries may make
Restricted Junior Payments in the form of share repurchases or dividends in an
amount not to exceed at any time $15,000,000; provided, further that if at any
time Borrower is no longer maintaining a Consolidated Total Leverage Ratio of
less than 3.00:1.00, the Restricted Junior Payments permitted under the
immediately preceding proviso of this subsection 7.5 shall no longer be
permitted (it being understood that any Restricted Junior Payment made at a time
when such restriction was not in effect shall continue to be permitted
hereunder).

 

7.6          Financial Covenants.

 

A.            Minimum Consolidated Interest Coverage Ratio.  Borrower shall not
permit the Consolidated Interest Coverage Ratio for any four consecutive Fiscal
Quarter period ending during any of the periods set forth below to be less than
the correlative ratio indicated:

 

Period

 

Minimum Consolidated Interest Coverage Ratio

 

3rd Fiscal Quarter, Fiscal Year 2001

 

2.25:1.00

 

4th Fiscal Quarter, Fiscal Year 2001

 

2.25:1.00

 

1st Fiscal Quarter, Fiscal Year 2002

 

2.25:1.00

 

2nd Fiscal Quarter, Fiscal Year 2002

 

2.25:1.00

 

3rd Fiscal Quarter, Fiscal Year 2002

 

2.25:1.00

 

4th Fiscal Quarter, Fiscal Year 2002

 

2.25:1.00

 

1st Fiscal Quarter, Fiscal Year 2003

 

2.25:1.00

 

2nd Fiscal Quarter, Fiscal Year 2003

 

2.50:1.00

 

3rd Fiscal Quarter, Fiscal Year 2003

 

2.50:1.00

 

4th Fiscal Quarter, Fiscal Year 2003

 

2.50:1.00

 

1st Fiscal Quarter, Fiscal Year 2004 and each Fiscal Quarter thereafter

 

2.75:1.00

 

 


B.            Maximum Consolidated Total Leverage Ratio.  Borrower shall not
permit the Consolidated Total Leverage Ratio as of the last day of the most
recently ended Fiscal Quarter ending during any of the periods set forth below
to exceed the correlative ratio indicated:

 

Period

 

Maximum Consolidated Total Leverage Ratio

 

3rd Fiscal Quarter, Fiscal Year 2001

 

4.75:1.00

 

4th Fiscal Quarter, Fiscal Year 2001

 

4.75:1.00

 

1st Fiscal Quarter, Fiscal Year 2002

 

4.50:1.00

 

2nd Fiscal Quarter, Fiscal Year 2002

 

4.50:1.00

 

3rd Fiscal Quarter, Fiscal Year 2002

 

4.50:1.00

 

4th Fiscal Quarter, Fiscal Year 2002

 

4.25:1.00

 

1st Fiscal Quarter, Fiscal Year 2003

 

4.25:1.00

 

2nd Fiscal Quarter, Fiscal Year 2003

 

4.25:1.00

 

3rd Fiscal Quarter, Fiscal Year 2003

 

4.00:1.00

 

4th Fiscal Quarter, Fiscal Year 2003

 

4.00:1.00

 

1st Fiscal Quarter, Fiscal Year 2004

 

3.75:1.00

 

2nd Fiscal Quarter, Fiscal Year 2004

 

3.75:1.00

 

3rd Fiscal Quarter, Fiscal Year 2004

 

3.75:1.00

 

4th Fiscal Quarter, Fiscal Year 2004

 

3.50:1.00

 

1st Fiscal Quarter, Fiscal Year 2005

 

3.50:1.00

 

2nd Fiscal Quarter, Fiscal Year 2005 and each Fiscal Quarter thereafter

 

3.25:1.00

 

 

C.            Maximum Consolidated Senior Secured Leverage Ratio.  Borrower
shall not permit the Consolidated Senior Secured Leverage Ratio as of the last
day of the most recently ended Fiscal Quarter ending during any of the periods
set forth below to exceed the correlative ratio indicated:

 

Period

 

Maximum Consolidated Senior Secured Leverage Ratio

 

3rd Fiscal Quarter, Fiscal Year 2001 and each Fiscal Quarter thereafter

 

2.25:1.00

 

 

D.            Minimum Guest Pay Rooms.  Borrower shall not permit the number of
Guest Pay Rooms at any time to be less than 700,000.

 


7.7          Restriction on Fundamental Changes; Asset Sales.

 

Borrower shall not, and shall not permit any of its Subsidiaries to, alter the
corporate, capital or legal structure of Borrower or any of its Subsidiaries, or
enter into any transaction of merger or consolidation, or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or sub-lease (as lessor or sublessor), transfer or otherwise dispose of,
in one transaction or a series of transactions, all or any part of its business,
property or assets (including its notes or receivables and Capital Stock of a
Subsidiary, whether newly issued or outstanding), whether now owned or hereafter
acquired, or acquire by purchase or otherwise all or substantially all the
business, property or fixed assets of, or stock or other evidence of beneficial
ownership of, any Person or any division or line of business of any Person
(other than purchases or other acquisitions of Inventory, materials and
equipment in the ordinary course of Borrower’s, or any of its Subsidiary’s,
business) except:

 

(i)            any Subsidiary of Borrower may be merged with or into Borrower or
any wholly-owned Subsidiary Guarantor, or be liquidated, wound up or dissolved,
or all or any part of its business, property or assets may be conveyed, sold,
leased, transferred or otherwise disposed of, in one transaction or a series of
transactions, to Borrower or any wholly-owned Subsidiary Guarantor; provided
that, in the case of such a merger, Borrower or such wholly-owned Subsidiary
Guarantor shall be the continuing or surviving Person and (ii) in the case of
such a liquidation, winding up or dissolution, all of the assets of such
wholly-owned Subsidiary Guarantor are transferred to Borrower or a Subsidiary
Guarantor that is wholly owned, directly or indirectly, by Borrower or as
otherwise expressly permitted under this Agreement;

 

(ii)           Borrower and its Subsidiaries may sell or otherwise dispose of
assets in transactions that do not constitute Asset Sales; provided that the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof;

 

(iii)          Borrower and its Subsidiaries may dispose of obsolete, worn out
or surplus property in the ordinary course of business;

 

(iv)          Borrower and its Subsidiaries may make Asset Sales to Persons who
are not Affiliates of Borrower and its Subsidiaries of assets having a fair
market value not in excess of $1,000,000 in any Fiscal Year; provided that
(a) the consideration received for such assets shall be in an amount at least
equal to the fair market value thereof; (b) a minimum of 75% of the
consideration received shall be in Cash, and (c) the proceeds of such Asset
Sales shall be applied as required by subsection 2.4B(iii)(a) or subsection
2.4D;

 

(v)           in order to resolve disputes that occur in the ordinary course of
business, Borrower and its Subsidiaries may discount or otherwise compromise for
less than the face value thereof, notes or accounts receivable;

 


(vi)          Borrower or a Subsidiary may sell or dispose of shares of Capital
Stock of any of its Subsidiaries in order to qualify members of the Governing
Body of the Subsidiary if required by applicable law;

 

(vii)         Any Person may be merged with or into Borrower or any Subsidiaries
if the acquisition of the Capital Stock of such Person by Borrower or such
Subsidiary would have been permitted pursuant to subsections 7.3 and 7.8;
provided that (a) in the case of Borrower, Borrower shall be the continuing or
surviving Person, (b) if a Subsidiary of Borrower is not the surviving or
continuing Person, the surviving Person becomes a Subsidiary of Borrower and
complies with the provisions of subsection 6.8 and 6.9 and (c) no Potential
Event of Default or Event of Default shall have occurred or be continuing after
giving effect thereto; and

 

(viii)        Borrower may dissolve a Subsidiary that is not a Subsidiary
Guarantor; provided that immediately thereafter, all of the proceeds thereof are
received by Borrower and its Subsidiaries in proportion to their respective
ownership interests in such Subsidiary.

 

7.8          Consolidated Capital Expenditures.

 

Borrower shall not, and shall not permit its Subsidiaries to, make or incur
Consolidated Capital Expenditures, in any Fiscal Year indicated below, in an
aggregate amount in excess of the corresponding amount (the “Maximum
Consolidated Capital Expenditures Amount”) set forth below opposite such Fiscal
Year; provided that the Maximum Consolidated Capital Expenditures Amount for any
Fiscal Year shall be increased by an amount equal to the excess, if any, (but in
no event more than $15,000,000) of the Maximum Consolidated Capital Expenditures
Amount for the previous Fiscal Year (without giving effect to any adjustment in
accordance with this proviso) over the actual amount of Consolidated Capital
Expenditures for such previous Fiscal Year:

 

Fiscal Year

 

Maximum Consolidated Capital Expenditures

 

2001

 

$

85,000,000

 

2002

 

90,000,000

 

2003

 

95,000,000

 

2004

 

95,000,000

 

2005

 

90,000,000

 

2006

 

90,000,000

 

2007

 

90,000,000

 

 


7.9          Transactions with Affiliates.

 

Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of Borrower on terms that are less favorable to
Borrower or that Subsidiary, as the case may be, than those that might be
obtained at the time from Persons who are not such a holder or Affiliate;
provided that the foregoing restriction shall not apply to (i) any transaction
between Borrower and any of its wholly-owned Domestic Subsidiaries that are
Subsidiary Guarantors or between any of its wholly-owned Domestic Subsidiaries
that are Subsidiary Guarantors or (ii) reasonable and customary fees paid to
members of the Governing Bodies of Borrower and its Subsidiaries.

 

7.10        Sales and Lease-Backs

 

Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease, whether an Operating Lease or a Capital Lease, of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, (i) that Borrower or any of its Subsidiaries has sold or transferred
or is to sell or transfer to any other Person (other than Borrower or any of its
Subsidiaries) or (ii) that Borrower or any of its Subsidiaries intends to use
for substantially the same purpose as any other property that has been or is to
be sold or transferred by Borrower or any of its Subsidiaries to any Person
(other than Borrower or any of its Subsidiaries) in connection with such lease.

 

7.11        Disposal of Subsidiary Stock.

 

Except for any sale of 100% of the Capital Stock of any of its Subsidiaries in
compliance with the provisions of clauses (i), (iv), (vi) and (vii) of
subsection 7.7, Borrower shall not directly or indirectly sell, assign, pledge
or otherwise encumber or dispose of any shares of Capital Stock of any of its
Subsidiaries, except to qualify directors if required by applicable law; or
permit any of its Subsidiaries directly or indirectly to sell, assign, pledge or
otherwise encumber or dispose of any shares of Capital Stock of any of its
Subsidiaries (including such Subsidiary), except to Borrower, another wholly
owned Domestic Subsidiary of Borrower that is a Subsidiary Guarantor, or to
qualify directors if required by applicable law.

 

7.12        Sale or Discount of Receivables.

 

Except for sales permitted pursuant to subsection 7.7(v), Borrower shall not,
and shall not permit any of its Subsidiaries to, directly or indirectly, sell
with recourse, or discount or otherwise sell for less than the face value
thereof, any of its notes or accounts receivable.

 

7.13        Conduct of Business.

 

From and after the Closing Date, Borrower shall not, and shall not permit any of
its Subsidiaries to, engage in any business other than (i) the businesses
engaged in by Borrower and its Subsidiaries on the Closing Date and similar or
related businesses and (ii) such other lines of business as may be consented to
by Requisite Lenders.

 


7.14        Amendments of Documents Relating to Senior Note Documents and
Subordinated Indebtedness.

 

Borrower shall not, and shall not permit any of its Subsidiaries to, amend or
otherwise change the terms of any Senior Note Document or Subordinated
Indebtedness, or make any payment consistent with an amendment thereof or change
thereto, if the effect of such amendment or change is to increase the interest
rate on such Senior Note or Subordinated Indebtedness, change (to earlier dates)
any dates upon which payments of principal or interest are due thereon, change
any event of default or condition to an event of default with respect thereto
(other than to eliminate any such event of default or increase any grace period
related thereto), change the redemption, prepayment or defeasance provisions
thereof, change the subordination provisions thereof (or of any guaranty
thereof), or change any collateral therefor (other than to release such
collateral), or if the effect of such amendment or change, together with all
other amendments or changes made, is to increase materially the obligations of
the obligor thereunder or to confer any additional rights on the holders of such
Senior Note or Subordinated Indebtedness (or a trustee or other representative
on their behalf) which would be adverse to Borrower or Lenders.

 

7.15        Fiscal Year.

 

Borrower shall not change its Fiscal Year-end from December 31.

 

Section 8.              EVENTS OF DEFAULT

 

If any of the following conditions or events (“Events of Default”) shall occur:

 

8.1          Failure to Make Payments When Due.

 

Failure by Borrower to pay any installment of principal of any Loan when due,
whether at stated maturity, by acceleration, by notice of voluntary prepayment,
by mandatory prepayment or otherwise; failure by Borrower to pay when due any
amount payable to an Issuing Lender in reimbursement of any drawing under a
Letter of Credit; or failure by Borrower to pay any interest on any Loan or any
fee or any other amount due under this Agreement within three Business Days
after the date due; or

 

8.2          Default in Other Agreements; Termination of Material Intellectual
Property License.

 

(i)            Failure of Borrower or any of its Subsidiaries to pay when due
any principal of or interest on or any other amount payable in respect of one or
more items of Indebtedness (other than Indebtedness referred to in subsection
8.1) or Contingent Obligations in an individual principal amount of $2,500,000
or more or with an aggregate principal amount of $2,500,000 or more, in each
case beyond the end of any grace period provided therefor; or

 


(ii)           breach or default by Borrower or any of its Subsidiaries with
respect to any other material term of (a) one or more items of Indebtedness or
Contingent Obligations in the individual or aggregate principal amounts referred
to in clause (i) above or (b) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness or Contingent Obligation(s),
if the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness or Contingent Obligation(s) (or a trustee on behalf
of such holder or holders) to cause, that Indebtedness or Contingent
Obligation(s) to become or be declared due and payable prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may be
(upon the giving or receiving of notice, lapse of time, both, or otherwise); or

 

(iii)          any license of material Intellectual Property used or useful in
the business of Borrower and/or any of its Subsidiaries is prematurely
terminated and not replaced by Borrower and/or such Subsidiary within 30 days of
such termination and the result thereof could reasonably be expected to result
in a Material Adverse Effect; or

 

8.3          Breach of Certain Covenants.

 

Failure of Borrower to perform or comply with any term or condition contained in
subsection 2.5 or 6.2 or Section 7 of this Agreement; or

 

8.4          Breach of Warranty.

 

Any representation, warranty, certification or other statement made by Borrower
or any of its Subsidiaries in any Loan Document or in any statement or
certificate at any time given by Borrower or any of its Subsidiaries in writing
pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect on the date as of which made; or

 

8.5          Other Defaults Under Loan Documents.

 

Any Loan Party shall default in the performance of or compliance with any term
contained in this Agreement or any of the other Loan Documents, other than any
such term referred to in any other subsection of this Section 8, and such
default shall not have been remedied or waived within 30 days after the earlier
of (i) an Officer of Borrower or such Loan Party becoming aware of such default
or (ii) receipt by Borrower and such Loan Party of notice from Administrative
Agent or any Lender of such default; or

 

8.6          Involuntary Bankruptcy; Appointment of Receiver, etc.

 

(i)            A court having jurisdiction in the premises shall enter a decree
or order for relief in respect of Borrower or any of its Subsidiaries in an
involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or

 


(ii)           an involuntary case shall be commenced against Borrower or any of
its Subsidiaries under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect; or a decree or
order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over Borrower or any of its Subsidiaries, or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of Borrower or any of its Subsidiaries for all or a substantial part
of its property; or a warrant of attachment, execution or similar process shall
have been issued against any substantial part of the property of Borrower or any
of its Subsidiaries, and any such event described in this clause (ii) shall
continue for 60 days unless dismissed, bonded or discharged; or

 

8.7          Voluntary Bankruptcy; Appointment of Receiver, etc.

 

(i)            Borrower or any of its Subsidiaries shall have an order for
relief entered with respect to it or commence a voluntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; or Borrower or any of its Subsidiaries shall
make any assignment for the benefit of creditors; or

 

(ii)           Borrower or any of its Subsidiaries shall be unable, or shall
fail generally, or shall admit in writing its inability, to pay its debts as
such debts become due; or the Governing Body of Borrower or any of its
Subsidiaries (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to in clause (i)
above or this clause (ii); or

 

8.8          Judgments and Attachments.

 

Any money judgment, writ or warrant of attachment or similar process involving
(i) in any individual case an amount in excess of $5,000,000 or (ii) in the
aggregate at any time an amount in excess of $5,000,000 (in either case not
adequately covered by insurance as to which a solvent and unaffiliated insurance
company has acknowledged coverage) shall be entered or filed against Borrower or
any of its Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of 30 days (or in any
event later than five days prior to the date of any proposed sale thereunder);
or

 

8.9          Dissolution.

 

Any order, judgment or decree shall be entered against Borrower or any of its
Subsidiaries decreeing the dissolution or split up of Borrower or that
Subsidiary and such order shall remain undischarged or unstayed for a period in
excess of 30 days; or

 


8.10        Employee Benefit Plans.

 

There shall occur one or more ERISA Events which individually or in the
aggregate results in or might reasonably be expected to result in liability of
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates in
excess of $2,500,000 during the term of this Agreement; or there shall exist an
accumulated benefit obligation, individually or in the aggregate for all Pension
Plans (excluding for purposes of such computation any Pension Plans with respect
to which assets exceed the accumulated benefit obligation), which exceeds the
fair market value of the assets of such Pension Plans by more than $2,500,000;
or

 

8.11        Material Adverse Effect.

 

Any event or change shall occur that has caused or evidences, either in any case
or in the aggregate, a Material Adverse Effect; or

 

8.12        Change in Control.

 

A Change in Control shall have occurred; or

 

8.13        Invalidity of Subsidiary Guaranty; Failure of Security; Repudiation
of Obligations.

 

At any time after the execution and delivery thereof, (i) the Subsidiary
Guaranty for any reason, other than the satisfaction in full of all Obligations,
shall cease to be in full force and effect (other than in accordance with its
terms) or shall be declared to be null and void, (ii) any Collateral Document
shall cease to be in full force and effect (other than by reason of a release of
Collateral thereunder in accordance with the terms hereof or thereof, the
satisfaction in full of the Obligations or any other termination of such
Collateral Document in accordance with the terms hereof or thereof) or shall be
declared null and void, or Administrative Agent shall not have or shall cease to
have a valid and perfected First Priority Lien in any Collateral purported to be
covered thereby, or (iii) any Loan Party shall contest the validity or
enforceability of any Loan Document in writing or deny in writing that it has
any further liability, including with respect to future advances by Lenders,
under any Loan Document to which it is a party; or

 

8.14        Subordinated Indebtedness.

 

There shall occur any default under any Subordinated Indebtedness, or there
shall occur any event that requires Borrower or any of its Subsidiaries to
purchase, redeem or otherwise acquire or offer to purchase, redeem or otherwise
acquire all or any portion of any Subordinated Indebtedness; or Borrower or any
of its Subsidiaries shall for any reasons purchase, redeem or otherwise acquire
or offer to purchase, redeem or otherwise acquire, or make any other payments in
respect of, all or any portion of any Subordinated Indebtedness, except to the
extent expressly permitted by subsection 7.5;

 


THEN (i) upon the occurrence of any Event of Default described in subsection 8.6
or 8.7, each of (a) the unpaid principal amount of and accrued interest on the
Loans, (b) an amount equal to the maximum amount that may at any time be drawn
under all Letters of Credit then outstanding (whether or not any beneficiary
under any such Letter of Credit shall have presented, or shall be entitled at
such time to present, the drafts or other documents or certificates required to
draw under such Letter of Credit), and (c) all other Obligations shall
automatically become immediately due and payable, without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by Borrower, and the obligation of each Lender to make any Loan, the
obligation of Administrative Agent to issue any Letter of Credit and the right
of any Lender to issue any Letter of Credit hereunder shall thereupon terminate,
and (ii) upon the occurrence and during the continuation of any other Event of
Default, Administrative Agent shall, upon the written request or with the
written consent of Requisite Lenders, by written notice to Borrower, declare all
or any portion of the amounts described in clauses (a) through (c) above to be,
and the same shall forthwith become, immediately due and payable, and the
obligation of each Lender to make any Loan, the obligation of Administrative
Agent to issue any Letter of Credit and the right of any Lender to issue any
Letter of Credit hereunder shall thereupon terminate; provided that the
foregoing shall not affect in any way the obligations of Lenders under
subsection 3.3C(i) or the obligations of Lenders to purchase assignments of any
unpaid Swing Line Loans as provided in subsection 2.1A(iii).

 

Any amounts described in clause (b) above, when received by Administrative
Agent, shall be held by Administrative Agent pursuant to the terms of the
Security Agreement and shall be applied as therein provided.

 

Notwithstanding anything contained in the second preceding paragraph, if at any
time within 60 days after an acceleration of the Loans pursuant to clause (ii)
of such paragraph Borrower shall pay all arrears of interest and all payments on
account of principal which shall have become due otherwise than as a result of
such acceleration (with interest on principal and, to the extent permitted by
law, on overdue interest, at the rates specified in this Agreement) and all
Events of Default and Potential Events of Default (other than non-payment of the
principal of and accrued interest on the Loans, in each case which is due and
payable solely by virtue of acceleration) shall be remedied or waived pursuant
to subsection 10.6, then Requisite Lenders, by written notice to Borrower, may
at their option rescind and annul such acceleration and its consequences; but
such action shall not affect any subsequent Event of Default or Potential Event
of Default or impair any right consequent thereon.  The provisions of this
paragraph are intended merely to bind Lenders to a decision which may be made at
the election of Requisite Lenders and are not intended, directly or indirectly,
to benefit Borrower, and such provisions shall not at any time be construed so
as to grant Borrower the right to require Lenders to rescind or annul any
acceleration hereunder or to preclude Administrative Agent or Lenders from
exercising any of the rights or remedies available to them under any of the Loan
Documents, even if the conditions set forth in this paragraph are met.


 

Section 9.              ADMINISTRATIVE AGENT

 

9.1          Appointment.

 

A.            Appointment of Administrative Agent.  CIBC is hereby appointed
Administrative Agent hereunder and under the other Loan Documents and each
Lender hereby authorizes Administrative Agent to act as its administrative agent
in accordance with the terms of this Agreement and the other Loan Documents. 
Administrative Agent agrees to act upon the express conditions contained in this
Agreement and the other Loan Documents, as applicable.  The provisions of this
Section 9 are solely for the benefit of Administrative Agent and Lenders and no
Loan Party shall have any rights as a third party beneficiary of any of the
provisions thereof.  In performing its functions and duties under this
Agreement, Administrative Agent shall act solely as an Administrative Agent of
Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Borrower or
any of its Subsidiaries.

 

B.            Appointment of Supplemental Collateral Agents.  It is the purpose
of this Agreement and the other Loan Documents that there shall be no violation
of any law of any jurisdiction denying or restricting the right of banking
corporations or associations to transact business as agent or trustee in such
jurisdiction.  It is recognized that in case of litigation under this Agreement
or any of the other Loan Documents, and in particular in case of the enforcement
of any of the Loan Documents, or in case Administrative Agent reasonably deems
that by reason of any present law of any jurisdiction or future law of any
jurisdiction that is enacted it may not exercise any of the rights, powers or
remedies granted herein or in any of the other Loan Documents or take any other
action which may be desirable or necessary in connection therewith, it may be
necessary that Administrative Agent appoint an additional individual or
institution as a separate trustee, co-trustee, collateral agent or collateral
co-agent (any such additional individual or institution being referred to herein
individually as a “Supplemental Collateral Agent” and collectively as
“Supplemental Collateral Agents”).

 

If Administrative Agent appoints a Supplemental Collateral Agent with respect to
any Collateral, (i) each and every right, power, privilege or duty expressed or
intended by this Agreement or any of the other Loan Documents to be exercised by
or vested in or conveyed to Administrative Agent with respect to such Collateral
shall be exercisable by and vest in such Supplemental Collateral Agent to the
extent, and only to the extent, necessary to enable such Supplemental Collateral
Agent to exercise such rights, powers and privileges with respect to such
Collateral and to perform such duties with respect to such Collateral, and every
covenant and obligation contained in the Loan Documents and necessary to the
exercise or performance thereof by such Supplemental Collateral Agent shall run
to and be enforceable by either Administrative Agent or such Supplemental
Collateral Agent, and (ii) the provisions of this Section 9 and of subsections
10.2 and 10.3 that refer to Administrative Agent shall inure to the benefit of
such Supplemental Collateral Agent and all references therein to Administrative
Agent shall be deemed to be references to Administrative Agent and/or such
Supplemental Collateral Agent, as the context may require.

 

Should any instrument in writing from Borrower or any other Loan Party be
required by any Supplemental Collateral Agent so appointed by Administrative
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, Borrower shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by Administrative Agent.  In case any Supplemental Collateral
Agent, or a successor thereto, shall die, become incapable of acting, resign or
be removed, all the rights, powers, privileges and duties of such Supplemental
Collateral Agent, to the extent permitted by law, shall vest in and be exercised
by Administrative Agent until the appointment of a new Supplemental Collateral
Agent.

 


9.2          Powers and Duties; General Immunity.

 

A.            Powers; Duties Specified.  Each Lender irrevocably authorizes
Administrative Agent to take such action on such Lender’s behalf and to exercise
such powers, rights and remedies hereunder and under the other Loan Documents as
are specifically delegated or granted to Administrative Agent by the terms
hereof and thereof, together with such powers, rights and remedies as are
reasonably incidental thereto.  Administrative Agent shall have only those
duties and responsibilities that are expressly specified in this Agreement and
the other Loan Documents.  Administrative Agent may exercise such powers, rights
and remedies and perform such duties by or through its agents or employees. 
Administrative Agent shall not have, by reason of this Agreement or any of the
other Loan Documents, a fiduciary relationship in respect of any Lender; and
nothing in this Agreement or any of the other Loan Documents, expressed or
implied, is intended to or shall be so construed as to impose upon
Administrative Agent any obligations in respect of this Agreement or any of the
other Loan Documents except as expressly set forth herein or therein.

 

B.            No Responsibility for Certain Matters.  Administrative Agent shall
not be responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectibility or sufficiency of this Agreement or any
other Loan Document or for any representations, warranties, recitals or
statements made herein or therein or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by Administrative Agent to Lenders or by
or on behalf of Borrower to Administrative Agent or any Lender in connection
with the Loan Documents and the transactions contemplated thereby or for the
financial condition or business affairs of Borrower or any other Person liable
for the payment of any Obligations, nor shall Administrative Agent be required
to ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained in any of the Loan
Documents or as to the use of the proceeds of the Loans the use of the Letters
of Credit or as to the existence or possible existence of any Event of Default
or Potential Event of Default.  Anything contained in this Agreement to the
contrary notwithstanding, Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans or the Letter of
Credit Usage or the component amounts thereof.

 

C.            Exculpatory Provisions.  Neither Administrative Agent nor any of
its officers, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by Administrative Agent under or in connection with any
of the Loan Documents except to the extent caused by Administrative Agent’s
gross negligence or willful misconduct.  Administrative Agent shall be entitled
to refrain from any act or the taking of any action (including the failure to
take an action) in connection with this Agreement or any of the other Loan
Documents or from the exercise of any power, discretion or authority vested in
it hereunder or thereunder unless and until Administrative Agent shall have
received instructions in respect thereof from Requisite Lenders (or such other
Lenders as may be required to give such instructions under subsection 10.6) and,
upon receipt of such instructions from Requisite Lenders (or such other Lenders,
as the case may be), Administrative Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions.  Without prejudice to the
generality of the foregoing, (i) Administrative Agent shall be entitled to rely,
and shall be fully protected in relying, upon any communication, instrument or
document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and shall be entitled to rely and shall be
protected in relying on opinions and judgments of attorneys (who may be
attorneys for Borrower and its Subsidiaries), accountants, experts and other
professional advisors selected by it; and (ii) no Lender shall have any right of
action whatsoever against Administrative Agent as a result of Administrative
Agent acting or (where so instructed) refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of Requisite Lenders (or such other Lenders as may be required to give such
instructions under subsection 10.6).

 


D.            Administrative Agent Entitled to Act as Lender.  The agency hereby
created shall in no way impair or affect any of the rights and powers of, or
impose any duties or obligations upon, Administrative Agent in its individual
capacity as a Lender hereunder.  With respect to its participation in the Loans
and the Letters of Credit, Administrative Agent shall have the same rights and
powers hereunder as any other Lender and may exercise the same as though it were
not performing the duties and functions delegated to it hereunder, and the term
“Lender” or “Lenders” or any similar term shall, unless the context clearly
otherwise indicates, include Administrative Agent in its individual capacity. 
Administrative Agent and its Affiliates may accept deposits from, lend money to,
acquire equity interests in and generally engage in any kind of commercial
banking, investment banking, trust, financial advisory or other business with
Borrower or any of its Affiliates as if it were not performing the duties
specified herein, and may accept fees and other consideration from Borrower for
services in connection with this Agreement and otherwise without having to
account for the same to Lenders.

 

9.3          Representations and Warranties; No Responsibility For Appraisal of
Creditworthiness.

 

Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Borrower and its
Subsidiaries in connection with the making of the Loans hereunder and that it
has made and shall continue to make its own appraisal of the creditworthiness of
Borrower and its Subsidiaries.  Administrative Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and Administrative Agent shall not have any responsibility with
respect to the accuracy of or the completeness of any information provided to
Lenders.


 

9.4          Right to Indemnity.

 

Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
Administrative Agent and the officers, directors, employees, agents, attorneys,
professional advisors and affiliates of each of them to the extent that any such
Person shall not have been reimbursed by Borrower, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including reasonable outside counsel fees and disbursements and
reasonable fees and disbursements of any financial advisor engaged by
Administrative Agent) or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against Administrative Agent or and
other such Persons in exercising its powers, rights and remedies or performing
its duties of an Administrative Agent hereunder or under the other Loan
Documents or otherwise in its capacity as Administrative Agent in any way
relating to or arising out of this Agreement or the other Loan Documents;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from Administrative Agent’s gross negligence
or willful misconduct.  If any indemnity furnished to Administrative Agent or
any other such Person for any purpose shall, in the opinion of Administrative
Agent, be insufficient or become impaired, Administrative Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished.

 

9.5          Successor Administrative Agent and Successor Swing Line Lender.

 

A.            Successor Administrative Agent.  Administrative Agent may resign
at any time by giving 30 days’ prior written notice thereof to Lenders and
Borrower, and Administrative Agent may be removed at any time with or without
cause by an instrument or concurrent instruments in writing delivered to
Borrower and Administrative Agent and signed by Requisite Lenders.  Upon any
such notice of resignation or any such removal, Requisite Lenders shall have the
right, upon five Business Days’ notice to Borrower, to appoint a successor
Administrative Agent, who shall, unless an Event of Default has occurred and is
continuing, be satisfactory to Borrower and shall be an unincorporated bank or
trust company.  Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, that successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Administrative Agent and the
retiring or removed Administrative Agent shall be discharged from its duties and
obligations under this Agreement.  After any retiring or removed Administrative
Agent’s resignation or removal hereunder as Administrative Aogent, the
provisions of this Section 9 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement.  If no successor Administrative Agent has been appointed by the
twentieth (20th) Business Day after the date such notice of resignation was
given by Administrative Agent, then the Administrative Agent's resignation shall
become effective and the Lenders shall thereafter perform all the duties of the
Administrative Agent hereunder until such time, if any, as the Requisite
Lenders, with the consent of Borrower (as long as no Event of Default has
occurred and is continuing), appoint a successor administrative agent as
provided above.

 

B.            Successor Swing Line Lender.  Swing Line Lender may resign at any
time by giving 30 days’ prior written notice thereof to Administrative Agent,
Lenders and Borrower, and Swing Line Lender may be removed at any time with or
without cause by an instrument or concurrent instruments in writing delivered to
Borrower and Administrative Agent and signed by Requisite Lenders.  In such
event (i) Borrower shall prepay any outstanding Swing Line Loans made by the
retiring or removed Swing Line Lender in its capacity as Swing Line Lender,
(ii) upon such prepayment, the retiring or removed Swing Line Lender shall
surrender the Swing Line Note held by it to Borrower for cancellation, and
(iii)  Borrower shall issue a new Swing Line Note to the successor Swing Line
Lender substantially in the form of Exhibit XII annexed hereto, in the principal
amount of the Swing Line Loan Commitment then in effect and with other
appropriate insertions.

 


9.6          Collateral Documents and Guaranties.

 

Each Lender hereby further authorizes Administrative Agent, on behalf of and for
the benefit of Lenders, to enter into each Collateral Document as secured party
and to be Administrative Agent for and representative of Lenders under each of
the Guaranties, and each Lender agrees to be bound by the terms of each
Collateral Document and each of the Guaranties; provided that Administrative
Agent shall not (i) enter into or consent to any material amendment,
modification, termination or waiver of any provision contained in any Collateral
Document or any of the Guaranties or (ii) release any Collateral or Subsidiary
Guarantor (except as otherwise expressly permitted or required pursuant to the
terms of this Agreement or the applicable Collateral Document), in each case
without the prior consent of Requisite Lenders (or, if required pursuant to
subsection 10.6, all Lenders); provided further, however, that, without further
written consent or authorization from Lenders, Administrative Agent may execute
any documents or instruments necessary to (a) release any Lien encumbering any
item of Collateral that is the subject of a sale or other disposition of assets
permitted by this Agreement or to which Requisite Lenders have otherwise
consented, or (b) release any Subsidiary Guarantor from the Subsidiary Guaranty
if all of the Capital Stock of such Subsidiary Guarantor is sold to any Person
(other than an Affiliate of Borrower) pursuant to a sale or other disposition
permitted hereunder or to which Requisite Lenders have otherwise consented or
(c) subordinate the Liens of Administrative Agent, on behalf of Lenders, to any
Liens permitted by subsection 7.2.  Anything contained in any of the Loan
Documents to the contrary notwithstanding, Borrower, Administrative Agent and
each Lender hereby agree that (X) no Lender shall have any right individually to
realize upon any of the Collateral under any Collateral Document or to enforce
any Guaranty, it being understood and agreed that all powers, rights and
remedies under the Collateral Documents and the Guaranties may, and shall, be
exercised solely by Administrative Agent for the benefit of Lenders in
accordance with the terms thereof, and (Y) in the event of a foreclosure by
Administrative Agent on any of the Collateral pursuant to a public or private
sale, Administrative Agent or any Lender may be the purchaser of any or all of
such Collateral at any such sale and Administrative Agent, as Administrative
Agent for and representative of Lenders (but not any Lender or Lenders in its or
their respective individual capacities unless Requisite Lenders shall otherwise
agree in writing) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any Collateral payable by
Administrative Agent at such sale.

 

9.7          Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to Borrower or any of the Subsidiaries of Borrower,
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise

 


(i)            to file and prove a claim for the whole amount of principal and
interest owing and unpaid in respect of the Loans and any other Obligations that
are owing and unpaid and to file such other papers or documents as may be
necessary or advisable in order to have the claims of Lenders and Agents
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Lenders and Agents and their agents and counsel and all other
amounts due Lenders and Agents under subsections 2.3 and 10.2) allowed in such
judicial proceeding, and

 

(ii)           to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, if Administrative
Agent shall consent to the making of such payments directly to Lenders, to pay
to Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of Agents and their agents and counsel, and
any other amounts due Agents under subsections 2.3 and 10.2.

 

Nothing herein contained shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lenders or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

Section 10.            MISCELLANEOUS

 

10.1        Assignments and Participations in Loans and Letters of Credit.

 

A.            General.  Subject to subsections 10.1B and 10.1C, each Lender
shall have the right at any time to (i) sell, assign or transfer to any Eligible
Assignee, or (ii) sell participations to any Person in, all or any part of its
Commitments or any Loan or Loans made by it or its Letters of Credit or
participations therein or any other interest herein or in any other Obligations
owed to it; provided that no such sale, assignment, transfer or participation
shall, without the consent of Borrower, require Borrower to file a registration
statement with the Securities and Exchange Commission or apply to qualify such
sale, assignment, transfer or participation under the securities laws of any
state; provided, further, that no such sale, assignment, or transfer described
in clause (i) above shall be effective unless and until an Assignment Agreement
effecting such sale, assignment or transfer shall have been accepted by
Administrative Agent and recorded in the Register as provided in subsection
10.1B(ii); provided, further, that no such sale, assignment, or transfer of any
Letter of Credit or any participation therein may be made separately from a
sale, assignment, transfer or participation of a corresponding interest in the
Revolving Loan Commitment and the Revolving Loans of the Lender effecting such
sale, assignment, transfer or participation; and provided, further, that,
anything contained herein to the contrary notwithstanding, except as provided in
subsection 2.1A(iii) and subsection 10.5, the Swing Line Loan Commitment and the
Swing Line Loans of Swing Line Lender may not be sold, assigned or transferred
as described in clause (i) above to any Person other than a successor Swing Line
Lender to the extent contemplated by subsection 9.5.  Except as otherwise
provided in this subsection 10.1, no Lender shall, as between Borrower and such
Lender, be relieved of any of its obligations hereunder as a result of any sale,
assignment or transfer of, or any granting of participations in, all or any part
of its Commitments or the Loans, or participations therein, or the other
Obligations owed to such Lender, and such Lender shall remain solely responsible
for the performance of such Obligations, and Borrower shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 


B.            Assignments.

 

(i)            Amounts and Terms of Assignments.  Each Commitment or Loan may
(a) be assigned in any amount to another Lender, or to an Affiliate or Approved
Fund of the assigning Lender or another Lender, with the giving of notice to
Borrower and Administrative Agent or (b) be assigned in an aggregate amount of
not less than $1,000,000 (or such lesser amount as shall constitute the
aggregate amount of the Commitments or Loans of the assigning Lender) to any
other Eligible Assignee treating any two or more Approved Funds with the same
investment advisor as a single Eligible Assignee with the giving of notice to
Borrower and with the consent of Borrower (unless a Potential Event of Default
or an Event of Default has occurred and is continuing) and Administrative Agent
(which consent of Borrower and Administrative Agent shall not be unreasonably
withheld or delayed).  To the extent of any such assignment in accordance with
either clause (a) or (b) above, the assigning Lender shall be relieved of its
obligations with respect to its Commitments or Loans or the portion thereof so
assigned.  The parties to each such assignment shall execute and deliver to
Administrative Agent, for its acceptance and recording in the Register, an
Assignment Agreement, together with a processing and recordation fee of $3,500
(provided that (i) no such processing and recordation fee shall be payable if
the assignee is an Affiliate of the assignor or a Person under common management
with the assignor, and (ii) only one such fee shall be required in connection
with a simultaneous assignment to a group of Approved Funds with the same
investment advisor)  and such forms (including an administrative questionnaire
if the Eligible Assignee is not a Lender), certificates or other evidence, if
any, with respect to United States federal income tax withholding matters as the
assignee under such Assignment Agreement may be required to deliver to
Administrative Agent pursuant to subsection 2.7B(iii)(a).  Upon such execution,
delivery, acceptance and recordation, from and after the effective date
specified in such Assignment Agreement, (y) the assignee thereunder shall be a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment Agreement, shall have the rights and
obligations of a Lender hereunder, and (z) the assigning Lender thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment Agreement, relinquish its rights (other than any
rights which survive the termination of this Agreement under subsection 10.9B)
and be released from its obligations under this Agreement (and, in the case of
an Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto; provided that, anything contained in any of the Loan
Documents to the contrary notwithstanding, if such Lender is the Issuing Lender
with respect to any outstanding Letters of Credit such Lender shall continue to
have all rights and obligations of an Issuing Lender with respect to such
Letters of Credit until the cancellation or expiration of such Letters of Credit
and the reimbursement of any amounts drawn thereunder).  The Commitments
hereunder shall be modified to reflect the Commitment of such assignee and any
remaining Commitment of such assigning Lender and, if any such assignment occurs
after the issuance of any Notes hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes, if any, to Administrative Agent for
cancellation, and thereupon new Notes shall, if so requested by the assignee
and/or the assigning Lender in accordance with subsection 2.1D, be issued to the
assignee and/or to the assigning Lender, substantially in the form of Exhibit
IX, Exhibit XII or Exhibit XIII annexed hereto, as the case may be, with
appropriate insertions, to reflect the new Commitments and/or outstanding
Revolving Loans and/or outstanding Term Loans, as the case may be, of the
assignee and/or the assigning Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection 10.1B shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection 10.1C.

 

(ii)           Acceptance by Administrative Agent; Recordation in Register. 
Upon its receipt of an Assignment Agreement executed by an assigning Lender and
an assignee representing that it is an Eligible Assignee, together with the
processing and recordation fee (if so required) referred to in subsection
10.1B(i) and any forms, certificates or other evidence with respect to United
States federal income tax withholding matters that such assignee may be required
to deliver to Administrative Agent pursuant to subsection 2.7B(iii)(a),
Administrative Agent shall, if Administrative Agent (and if necessary, Borrower)
has consented to the assignment evidenced thereby (in each case to the extent
such consent is required pursuant to subsection 10.1B(i)), (a) accept such
Assignment Agreement by executing a counterpart thereof as provided therein
(which acceptance shall evidence any required consent of Administrative Agent to
such assignment), (b) record the information contained therein in the Register,
and (c) give prompt notice thereof to Borrower.  Administrative Agent shall
maintain a copy of each Assignment Agreement delivered to and accepted by it as
provided in this subsection 10.1B(ii).

 

(iii)          Consent by Borrower.  If the consent of Borrower to an assignment
or to an Eligible Assignee is required hereunder (including a consent to an
assignment which does not meet the minimum assignment thresholds specified in
subsection 10.1B(i)), Borrower shall be deemed to have given its consent five
Business Days after the date notice thereof has been delivered by the assigning
Lender (through Administrative Agent) unless such consent is expressly refused
by Borrower prior to such fifth Business Day.

 


C.            Participations.  Any Lender may, without the consent of, or notice
to, Borrower or Administrative Agent, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) Borrower, Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce the Loan Documents and
to approve any amendment, modification or waiver of any provision of the Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of such Participant, agree to any
amendment, modification or waiver that affects such Participant if such
amendment, modification or waiver requires the unanimous written consent of all
Lenders pursuant to subsection 10.6.  Subject to subsection 10.1D, Borrower
agrees that each Participant shall be entitled to the benefits of subsections
2.6D, 2.7, and 3.6 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to this subsection 10.1C; provided, however,
that in no event shall Borrower be obligated to make any payment with respect to
such subsections which is greater than the amount that Borrower would have paid
to the Lender had no such participation been sold.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of subsection 10.4
as though it were a Lender, provided such Participant agrees to be subject to
subsection 10.5 as though it were a Lender if any amounts outstanding under this
Agreement are due and unpaid, or shall have been declared or shall have become
due and payable upon the occurrence of an Event of Default, each participant
shall be deemed to have the right of set-off in respect of its participating
interest in amounts owing under this Agreement to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement.

 

D.            A Participant shall not be entitled to receive any greater payment
under subsections 2.6D, 2.7, and 3.6 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with Borrower’s
prior written consent.  A Participant that would be a Non-US Lender if it were a
Lender shall not be entitled to the benefits of subsection 2.7 unless Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of Borrower, to comply with subsection 2.7B(iii) as
though it were a Lender.

 

E.             Pledges and Assignments.

 

(i)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its Loans, and the other Obligations owed to such
Lender, to secure obligations of such Lender, including, without limitation, any
pledge or assignment to secure obligations to any Federal Reserve Bank and;
provided that (a) no Lender shall, as between Borrower and such Lender, be
relieved of any of its obligations hereunder as a result of any such assignment
or pledge, (b) in no event shall any assignee or pledgee be considered to be a
“Lender” or be entitled to require the assigning Lender to take or omit to take
any action hereunder and (c) any Lender that is a Fund may pledge its Notes to
its trustee for the benefit of its investors.

 


(ii)           Any Lender which is a Fund may pledge its Notes to its trustee
for the benefit of its investors.

 

F.             Information.  Each Lender may furnish any information concerning
Borrower and its Subsidiaries in the possession of that Lender from time to time
to assignees and participants (including prospective assignees and
participants), subject to subsection 10.19.

 

G.            Representations of Lenders.  Each Lender listed on the signature
pages hereof hereby represents and warrants (i) that it is an Eligible Assignee
described in clause (A) of the definition thereof; (ii) that it has experience
and expertise in the making of loans such as the Loans; and (iii) that it will
make its Loans for its own account in the ordinary course of its business and
without a present view to distribution of such Loans within the meaning of the
Securities Act or the Exchange Act or other federal securities laws (it being
understood that, subject to the provisions of this subsection 10.1, the
disposition of such Loans or any interests therein shall at all times remain
within its exclusive control).  Each Lender that becomes a party hereto pursuant
to an Assignment Agreement shall be deemed to agree that the representations and
warranties of such Lender contained in Section 2(c) of such Assignment Agreement
are incorporated herein by this reference.

 

10.2        Expenses.

 

Whether or not the transactions contemplated hereby shall be consummated,
Borrower agrees to pay promptly (i) all of the reasonable costs and expenses of
preparation by the Administrative Agent of the Loan Documents and any consents,
amendments, waivers or other modifications thereto; (ii) all of the costs of
furnishing all requisite opinions by counsel for Borrower (including any
opinions reasonably requested by Lenders as to any legal matters arising
hereunder) and of Borrower’s performance of and compliance with all agreements
and conditions on its part to be performed or complied with under this Agreement
and the other Loan Documents including with respect to confirming compliance
with environmental, insurance and solvency requirements; (iii) all of the
reasonable fees, expenses and disbursements of counsel to Administrative Agent
in connection with the negotiation, preparation, execution and administration of
the Loan Documents and any consents, amendments, waivers or other modifications
thereto and any other documents or matters requested by Borrower; (iv) all of
the reasonable costs and expenses of creating and perfecting Liens in favor of
Administrative Agent on behalf of Lenders pursuant to any Collateral Document,
including filing and recording fees, expenses and taxes, stamp or documentary
taxes, search fees, title insurance premiums, and reasonable fees, expenses and
disbursements of counsel to Administrative Agent and of counsel providing any
opinions that Administrative Agent or Requisite Lenders may request in respect
of the Collateral Documents or the Liens created pursuant thereto; (v) all of
the reasonable costs and expenses (including the reasonable fees, expenses and
disbursements of any environmental or other consultants, advisors and agents
employed or retained by Administrative Agent or its counsel) of obtaining and
reviewing any environmental audits or reports provided for as a result of its
due diligence under subsection 4.1L or 6.7B; (vi) the custody or preservation of
any of the Collateral; (vii) all other reasonable costs and expenses incurred by
Administrative Agent in connection with the syndication of the Commitments and
the negotiation, preparation and execution of the Loan Documents and any
consents, amendments, waivers or other modifications thereto and the
transactions contemplated thereby; and (viii) after the occurrence of an Event
of Default, all costs and expenses, including reasonable attorneys’ fees
(including allocated costs of internal counsel) and costs of settlement,
incurred by Administrative Agent and Lenders in enforcing any Obligations of or
in collecting any payments due from any Loan Party hereunder or under the other
Loan Documents by reason of such Event of Default (including in connection with
the sale of, collection from, or other realization upon any of the Collateral or
the enforcement of the Subsidiary Guaranty) or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings.

 


10.3        Indemnity.

 

In addition to the payment of expenses pursuant to subsection 10.2, whether or
not the transactions contemplated hereby shall be consummated, Borrower agrees
to defend (subject to Indemnitees’ selection of counsel), indemnify, pay and
hold harmless Administrative Agent and Lenders, and the officers, directors,
employees, counsel, agents, representatives, advisors and affiliates of
Administrative Agent and Lenders (collectively called the “Indemnitees”), from
and against any and all Indemnified Liabilities (as hereinafter defined);
provided that Borrower shall not have any obligation to any Indemnitee hereunder
with respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities arise solely from the gross negligence or willful misconduct of that
Indemnitee as determined by a final judgment of a court of competent
jurisdiction.

 

As used herein, “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages),
penalties, actions, judgments, suits, claims (including Environmental Claims),
costs (including the costs of any investigation, study, sampling, testing,
abatement, cleanup, removal, remediation or other response action necessary to
remove, remediate, clean up or abate any Hazardous Materials Activity),
reasonable expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened by any Person, whether or not any such Indemnitee shall
be designated as a party or a potential party thereto, and any fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct, indirect
or consequential and whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of (i) this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby (including Lenders’ agreement to
make the Loans hereunder or the use or intended use of the proceeds thereof or
the issuance of Letters of Credit hereunder or the use or intended use of any
thereof, or any enforcement of any of the Loan Documents (including any sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Subsidiary Guaranty); or (ii) any Environmental Claim or any
Hazardous Materials Activity relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of Borrower or any of its Subsidiaries.

 


To the extent that the undertakings to defend, indemnify, pay and hold harmless
set forth in this subsection 10.3 may be unenforceable in whole or in part
because they are violative of any law or public policy, Borrower shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

 

10.4        Set-Off; Security Interest in Deposit Accounts.

 

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence of any Event of
Default each Lender is hereby authorized by Borrower at any time or from time to
time, without notice to Borrower or to any other Person, any such notice being
hereby expressly waived, to set off and to appropriate and to apply any and all
deposits or other amounts held by any Lender for the credit or account of
Borrower (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts) and
any other Indebtedness at any time held or owing by that Lender or any Affiliate
of such Lender to or for the credit or the account of Borrower and each other
Loan Party against and on account of the obligations and liabilities of Borrower
and each other Loan Party to that Lender (or any Affiliate of such Lender) or to
any other Lender (or any Affiliate of any other Lender) under this Agreement,
the Letters of Credit and participations therein and the other Loan Documents,
including all claims of any nature or description arising out of or connected
with this Agreement, the Letters of Credit and participations therein or any
other Loan Document, irrespective of whether or not that Lender shall have made
any demand hereunder.

 

10.5        Ratable Sharing.

 

Lenders hereby agree among themselves that if any of them shall, whether by
voluntary payment (other than a voluntary prepayment of Loans made and applied
in accordance with the terms of this Agreement), by realization upon security,
through the exercise of any right of set-off or banker’s lien, by counterclaim
or cross action or by the enforcement of any right under the Loan Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts payable in respect of Letters
of Credit, fees and other amounts then due and owing to that Lender hereunder or
under the other Loan Documents (collectively, the “Aggregate Amounts Due” to
such Lender) that is greater than the proportion received by any other Lender in
respect of the Aggregate Amounts Due to such other Lender hereunder, then the
Lender receiving such proportionately greater payment shall (i) notify
Administrative Agent and each other Lender of the receipt of such payment and
(ii) apply a portion of such payment to purchase participations (which it shall
be deemed to have purchased from each seller of a participation simultaneously
upon the receipt by such seller of its portion of such payment) in the Aggregate
Amounts Due to the other Lenders so that all such recoveries of Aggregate
Amounts Due shall be shared by all Lenders in proportion to the Aggregate
Amounts Due to them hereunder; provided that if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Borrower or
otherwise (and whether by litigation, demand, settlement or otherwise), those
purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest.  Borrower expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, set-off or counterclaim with
respect to any and all monies owing by Borrower to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder.

 


10.6        Amendments and Waivers.

 

No amendment, modification, termination or waiver of any provision of this
Agreement or of the Notes or of any of the other Loan Documents, and no consent
to any departure by Borrower herefrom or therefrom, shall in any event be
effective without the written concurrence of Requisite Lenders; unless otherwise
provided elsewhere in this Agreement; provided that:

 

(a)           any such amendment, modification, termination, waiver or consent
which:

 

(i)            postpones the date (except in accordance with subsection 2.10) or
reduces the amount of any scheduled payment of principal of any of the Loans;

 

(ii)           postpones the date (except in accordance with subsection 2.10) on
which any interest or any fees are payable or reduces the amount of any interest
or any fees payable hereunder; or

 

(iii)          amends, modifies, terminates or waives any provision of
subsection 2.2 that decreases the interest rate borne by Loans of any Class
(other than any waiver of any increase in the interest rate applicable to such
Loans pursuant to subsection 2.2E) or the percentages set forth in the
definitions of “Applicable Base Rate Margin” and “Applicable LIBOR Margin”;

 

shall be effective only if evidenced by the written concurrence of all Lenders
of the affected Class (and not Requisite Lenders);

 

(b)           any such amendment, modification, termination, waiver or consent
which:

 

(i)            changes in any manner the definition of “Pro Rata Share”, the
definition of “Class”, the definition of “Requisite Class Lenders” or the
definition of “Requisite Lenders”;

 

(ii)           changes in any manner any provision of this Agreement which, by
its terms, expressly requires the approval or concurrence of all Lenders;

 


(iii)          releases any Lien granted in favor of Administrative Agent with
respect to all or substantially all of the Collateral other than in accordance
with the terms of the Loan Documents;

 

(iv)          releases any material Subsidiary Guarantor from its obligations
under the Subsidiary Guaranty, in each case other than in accordance with the
terms of the Loan Documents; or

 

(v)           changes in any manner the provisions contained in subsection 8.1
or this subsection 10.6;

shall be effective only if evidenced by the written concurrence of all Lenders;
and

 

(c)           subject to the provisions of subsections 10.6(a) and (b), any
other amendment relating to subsection 2.1 or 2.2 that relates solely to matters
affecting only one Class of Lenders and not any other Class shall be effective
only if evidenced by the written concurrence of Requisite Class Lenders for such
affected Class (and not Requisite Lenders).

 

In addition,

 

(1)           no amendment, modification, termination or waiver of any provision
of any Note shall be effective without the written concurrence of the Lender
that is the holder of that Note and no increase or extension of any Commitment
of any Lender shall be effective without the written concurrence of such Lender;

 

(2)           no amendment, modification, termination or waiver of any provision
of subsection 2.1A(ii) or of any other provision of this Agreement relating to
the Swing Line Loan Commitment or the Swing Line Loans shall be effective
without the written concurrence of Swing Line Lender; and

 

(3)           no amendment, modification, termination or waiver of any provision
of Section 9 or of any other provision of this Agreement that by its terms,
expressly requires the approval or concurrence of Administrative Agent shall be
effective without the written concurrence of Administrative Agent.

 

Administrative Agent may, but shall have no obligation to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of that Lender.  Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.  No notice to or
demand on Borrower in any case shall entitle Borrower to any other or further
notice or demand in similar or other circumstances.  Any amendment,
modification, termination, waiver or consent effected in accordance with this
subsection 10.6 shall be binding upon each Lender at the time outstanding, each
future Lender and, if signed by Borrower, on Borrower.  Notwithstanding anything
contained herein to the contrary, as among Lenders and Administrative Agent in
connection with the exercise of remedies under any of Loan Documents, the
written concurrence of Requisite Lenders shall be required for Administrative
Agent to execute proxy rights in the election of the board of directors of any
Loan Party owning real property or to acquire any ownership interest in real
property of any Loan Party.

 


10.7        Independence of Covenants.

 

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.

 

10.8        Notices; Effectiveness of Signatures.

 

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, telexed or sent by telefacsimile or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service, upon receipt of telefacsimile or telex, or three Business
Days after depositing it in the United States mail with postage prepaid and
properly addressed; provided that notices to Administrative Agent and Borrower
shall not be effective until received.  For the purposes hereof, the address of
each party hereto shall be as set forth under such party’s name on the signature
pages hereof or (i) as to Borrower and Administrative Agent, such other address
as shall be designated by such Person in a written notice delivered to the other
parties hereto and (ii) as to each other party, such other address as shall be
designated by such party in a written notice delivered to Administrative Agent. 
Electronic mail may be used to distribute routine communications, such as
financial statements and other information; provided, however, that no signature
with respect to any notice, request, agreement, waiver, amendment or other
document or any notice that is intended to have binding effect may be sent by
electronic mail.

 

Loan Documents and notices under the Loan Documents may be transmitted and/or
signed by facsimile.  The effectiveness of any such documents and signatures
shall, subject to applicable law, have the same force and effect as an original
copy with manual signatures and shall be binding on all Loan Parties, Agents and
Lenders.  Administrative Agent may also require that any such documents and
signature be confirmed by a manually-signed copy thereof; provided, however,
that the failure to request or deliver any such manually-signed copy shall not
affect the effectiveness of any facsimile document or signature.

 

10.9        Survival of Representations, Warranties and Agreements.

 

A.            All representations, warranties and agreements made herein shall
survive the execution and delivery of this Agreement and the making of the Loans
and the issuance of the Letters of Credit hereunder.  For the avoidance of
doubt, all representations and warranties made herein must be true only at the
time such representation or warranty was made or deemed to have been made.

 


B.            Notwithstanding anything in this Agreement or implied by law to
the contrary, the agreements of Borrower set forth in subsections 2.6D, 2.7,
3.5A, 3.6, 10.2, 10.3, 10.4, 10.17 and 10.18 and the agreements of Lenders set
forth in subsections 9.2C, 9.4, 10.5 and 10.18 shall survive the payment of the
Loans, the cancellation or expiration of the Letters of Credit and the
reimbursement of any amounts drawn thereunder, and the termination of this
Agreement.

 

10.10      Failure or Indulgence Not Waiver; Remedies Cumulative.

 

No failure or delay on the part of Administrative Agent or any Lender in the
exercise of any power, right or privilege hereunder or under any other Loan
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege.  All rights and
remedies existing under this Agreement and the other Loan Documents are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

10.11      Marshalling; Payments Set Aside.

 

Neither Administrative Agent nor any Lender shall be under any obligation to
marshal any assets in favor of Borrower or any other party or against or in
payment of any or all of the Obligations.  To the extent that Borrower makes a
payment or payments to Administrative Agent or Lenders (or to Administrative
Agent for the benefit of Lenders), or Administrative Agent or Lenders enforce
any security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause (whether by litigation, demand, settlement or otherwise), then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.

 

10.12      Severability.

 

In case any provision in or obligation under this Agreement or the Notes shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

10.13      Obligations Several; Independent Nature of Lenders’ Rights.

 

The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder. 
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders, or
Lenders and Borrower, as a partnership, an association, a joint venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and each Lender shall be entitled to
protect and enforce its rights arising out of this Agreement and it shall not be
necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.

 


10.14      Headings.

 

Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

 

10.15      Applicable Law.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.

 

10.16      Successors and Assigns.

 

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by Borrower without such consent shall
be null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of Administrative Agent and Affiliates of
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

10.17      Consent to Jurisdiction and Service of Process.

 

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST BORROWER ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS THEREUNDER, MAY BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT,
BORROWER, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY

 

(I)            ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS;

 


(II)           WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

 

(III)         AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO BORROWER AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SUBSECTION
10.8;

 

(IV)         AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT
TO CONFER PERSONAL JURISDICTION OVER BORROWER IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;

 

(V)          AGREES THAT LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST BORROWER IN THE COURTS
OF ANY OTHER JURISDICTION; AND

 

(VI)         AGREES THAT THE PROVISIONS OF THIS SUBSECTION 10.17 RELATING TO
JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

 

10.18      Waiver of Jury Trial.

 

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.  The scope of this
waiver is intended to be all-encompassing of all disputes that may be filed in
any court and that relate to the subject matter of this transaction, including
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims.  Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on this waiver in entering into this Agreement, and that each will continue to
rely on this waiver in their related future dealings.  Each party hereto further
warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SUBSECTION 10.18 AND EXECUTED BY EACH OF
THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER.  In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

 


10.19      Confidentiality.

 

Each Lender shall hold all non-public information obtained pursuant to the
requirements of this Agreement that has been identified in writing as
confidential by Borrower in accordance with such Lender’s customary procedures
for handling confidential information of this nature and in accordance with safe
and sound banking practices, it being understood and agreed by Borrower that in
any event a Lender may make disclosures (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such information,
instructed to keep such information confidential and will be under a duty to
keep such information confidential on the same basis as contained in this
subsection 10.19), (b) to the extent requested by any Government Authority,
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) to the
extent necessary in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this subsection 10.19, to (i) any Eligible
Assignee of or participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any direct or indirect contractual counterparty or prospective counterparty
(or such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative transaction relating to obligations of
Borrower, (g) with the consent of Borrower, (h) to the extent such information
(i) becomes publicly available other than as a result of a breach of this
subsection 10.19, or (ii) becomes available to Administrative Agent or any
Lender on a nonconfidential basis from a source other than Borrower, or (i) to
the National Association of Insurance Commissioners or any other similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s or its Affiliates’ investment portfolio in
connection with ratings issued with respect to such Lender or its Affiliates and
that no written or oral communications from counsel to an Agent and no
information that is or is designated as privileged or as attorney work product
may be disclosed to any Person unless such Person is a Lender or a participant
hereunder; provided that, unless specifically prohibited by applicable law or
court order, each Lender shall notify Borrower of any request by any Government
Authority or representative thereof (other than any such request in connection
with any routine regulatory examination of such Lender by such government
authority) for disclosure of any such non-public information prior to disclosure
of such information; and provided, further, that in no event shall any Lender be
obligated or required to return any materials furnished by Borrower or any of
its Subsidiaries.  Notwithstanding anything contained herein to the contrary,
Borrower understands and agrees that Administrative Agent and each of the
institutions identified as “Lead Arranger,” “Co-Lead Arranger,”
“Co-Documentation Agent” or “Co-Syndication Agent” on the title page to this
Agreement may make customary disclosures of otherwise public information for
advertising and “league table” purposes.

 


10.20      Co-Lead Arranger, Bookrunner, Syndication Agent and Co-Documentation
Agent.

 

None of the institutions identified as “Co-Lead Arranger”, “bookrunner”
“Syndication Agent” or “Co-Documentation Agent” on the title page to this
Agreement shall have any obligations, liabilities or duties under this Agreement
other than those applicable to a Lender (but only if such institution is a
Lender) as such, and no such institution shall have or be deemed to have any
fiduciary relationship with any Lender.  Each Lender acknowledges that it has
not relied, and will not rely, on any such institution in deciding to enter into
this Agreement or in taking or not taking any action hereunder.

 

10.21      Counterparts; Effectiveness.

 

This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.  This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto and receipt by Borrower and
Administrative Agent of written or telephonic notification of such execution and
authorization of delivery thereof.

 

(remainder of page intentionally left blank)

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

BORROWER:

 

LODGENET ENTERTAINMENT CORPORATION

 

 

 

 

By:

/s/

 

 

Name:
Title:

Gary H. Ritondaro
Chief Financial Officer

 

 

 

Notice Address:

 

 

 

 

LODGENET ENTERTAINMENT CORPORATION
3900 West Innovation Street
Sioux Falls, South Dakota  57101
Attn:  Chief Financial Officer
Facsimile No.: (606) 988-1771

 

 


 

 

ADMINISTRATIVE AGENT:

 

 

 

CANADIAN IMPERIAL BANK OF COMMERCE, as Administrative Agent

 

 

 

 

 

 

 

By: 

/s/

 

 

Name:
Title:

Dean J. Decker
Managing Director

 

 

CIBC World Markets Corp., as AGENT

 

 

 

 

Notice Address:

 

 

 

 

 

CANADIAN IMPERIAL BANK OF COMMERCE
425 Lexington Avenue
New York, New York 10017
Attn.:  Agency Services Dept.
Facsimile No.: (212) 856-3799

 

 

 

 

 

With a Copy to:

 

 

 

 

 

CIBC WORLD MARKETS CORP.
350 South Grand Avenue, Suite 2600
Los Angeles, California 90071

 


 

 

SYNDICATION AGENT:

 

 

 

BEAR STEARNS CORPORATE LENDING INC., as Syndication Agent

 

 

 

 

 

 

 

By:

/s/

 

 

Name:
Title:

Keith Barnish
Executive Vice President

 

 

 

Notice Address:

 

 

 

 

 

BEAR, STEARNS & CO.
245 Park Avenue, 4th Floor
New York, New York 10167
Attn.: Ms. Gloria Dombrowski
Facsimile No.: (212) 272-4844

 

 

 

 

 

With a Copy to:

 

 

 

 

 

BEAR, STEARNS & CO.
245 Park Avenue, 4th Floor
New York, New York 10167
Attn.: Kevin Cullen
Facsimile No.: (212) 272-9184

 


 

 

CO-LEAD ARRANGERS:

 

 

 

CIBC WORLD MARKETS CORP., as Co-Lead Arranger

 

 

 

 

 

 

 

By:

/s/

 

 

Name:
Title:

Dean J. Decker
Managing Director

 

 

 

Notice Address:

 

 

 

 

 

CIBC WORLD MARKETS CORP.
 350 South Grand Avenue, Suite 2600
Los Angeles, California 90071

 

 

 

 

 

With a Copy to:

 

 

 

CANADIAN IMPERIAL BANK OF COMMERCE
425 Lexington Avenue
New York, New York 10017
Attn.:  Agency Services Dept.
Facsimile No.: (212) 856-3799

 


 

 

BEAR STEARNS & CO. INC., as Co-Lead Arranger

 

 

 

 

 

 

 

By:

/s/

 

 

Name:
Title:

Keith Barnish
Senior Managing Director

 

 

 

Notice Address:

 

 

 

 

 

BEAR, STEARNS & CO. INC.
245 Park Avenue, 4th Floor
New York, New York 10167
Attn.: Ms. Gloria Dombrowski
Facsimile No.: (212) 272-4844

 

 

 

 

 

 

With a Copy to:

 

 

 

 

 

BEAR, STEARNS & CO. INC.
245 Park Avenue, 4th Floor
New York, New York 10167
Attn.: Kevin Cullen
Facsimile No.: (212) 272-4844

 


 

 

LENDERS:

 

 

 

CIBC INC., as Swing Line Lender and as a Lender

 

 

 

 

 

 

 

By

/s/

 

 

Name:
Title:

Dean J. Decker
Managing Director

 

 

CIBC World Markets Corp., As AGENT

 

 

 

 

Notice Address:

 

 

 

 

 

CIBC INC.
425 Lexington Avenue
New York, New York 10017
Attn.: Agency Services Dept.
Facsimile No.: (212) 856-3799

 

 

 

 

With a Copy to:

 

 

 

 

 

CIBC WORLD MARKETS CORP.
350 South Grand Avenue, Suite 2600
Los Angeles, California 90071

 


 

 

U.S. BANK NATIONAL ASSOCIATION. as Co-documentation Agent and as a Lender

 

 

 

 

 

 

By:

/s/

 

 

Name:
Title:

Douglas P. Best
Banking Officer

 

 

 

Notice Address:

 

 

 

 

 

FIRSTAR BANK, N.A.
One Firstar Plaza
7th and Washington, 12th Floor
St. Louis, MO 63101
Attn.: Douglas P. Best
Facsimile No.: (314) 418-8292

 

 

 

 

With a Copy to:

 

 

 

 

FIRSTAR BANK, N.A.
One Firstar Plaza
7th and Washington, 12th Floor
St. Louis, MO 63101
Attn.: Susan Kreutz

Facsimile No.: (314) 418-8292

 


 

 

FLEET NATIONAL BANK,  as Co-Documentation Agent and as a Lender

 

 

 

 

 

 

By:

/s/

 

 

Name:
Title:

Jeff McLaughlin
Managing Director

 

 

 

 

 

 

Notice Address:

 

 

 

 

 

FLEET NATIONAL BANK
One Federal Street
Boston, Massachusetts 02110
Attn.: Patrick Bonebrake
Facsimile No.: (617) 434-8426

 

 

 

 

With a Copy to:

 

 

 

 

FLEET NATIONAL BANK
One Federal Street
Boston, Massachusetts 02110
Attn.: Jeff McLaughlin
Facsimile No.: (617) 434-8426

 


 

 

UNION BANK OF CALIFORNIA, N.A.,  as a Lender

 

 

 

 

 

 

By:

/s/

 

 

Name:
Title:

Peter Connoy
Vice President

 

 

 

Notice Address:

 

 

 

 

 

UNION BANK OF CALIFORNIA, N.A.
Communications, Media and Entertainment
445 South Figueroa Street, 16th Floor
Los Angeles, California 90071
Attn.: Wyatt Bloomfield
Phone: (213) 236-7544
Facsimile No.: (213) 236-5747

 

 

 

 

With a Copy to:

 

 

 

UNION BANK OF CALIFORNIA, N.A.
Communications, Media and Entertainment
445 South Figueroa Street, 16th Floor
Los Angeles, California 90071
Attn.: Christina Buck
Facsimile No.: (213) 236-5747

 


 

 

HELLER FINANCIAL, INC., as a Lender

 

By: HELLER FINANCIAL ASSET MANAGEMENT, LLC, as Authorized Agent

 

 

 

 

By:

/s/

 

 

Name:
Title:

Robert M. Reeg
Assistant Vice President

 

 

 

Notice Address:

 

 

 

 

 

HELLER FINANCIAL, INC.
500 West Monroe Street, 12th Floor
Chicago, Illinois 60661
Attn.: Bob Reeg
Facsimile No.: (312) 441-7357

 

 

 

With a Copy to:

 

 

 

 

 

HELLER FINANCIAL, INC.
500 West Monroe Street, 13th Floor
Chicago, Illinois 60661
Attn.: Nancy Cooney

 


 

 

SUNAMERICA LIFE INSURANCE CO.,as a Lender

 

 

 

 

 

 

By:

/s/

 

 

Name:
Title:

 Deborah Gero 
Authorized Agent

 

 

 

Notice Address:

 

 

 

 

 

SUNAMERICA INVENTMENTS
1 SunAmerica Center
Los Angeles, California  90067-6022
Attn.: Tom Brandt
Facsimile No.: (310) 772-6078

 

 

 

With a Copy to:

 

 

 

 

 

BANKERS TRUST COMPANY
14 Wall Street, 4th Floor, Window 43
New York, New York 10005
Attn.:  Lorraine Squires

 


 

 

GALAXY CLO 1999-1,LTD., as a Lender

 

By: SAI INVESTMENT ADVISER, INC., its Collateral Manager

 

 

 

 

 

 

 

By:

/s/

 

 

Name:
Title:

Thomas G. Brandt
Authorized Agent

 

 

 

 

 

 

Notice Address:

 

 

 

 

 

SAI INVESTMENT ADVISER, INC.
1 SunAmerica Center, 34th Floor
Los Angeles, California 90067-6022
Attn.: Dawn Garcia
Facsimile No.: (310) 772-6078

 

 

 

With a Copy to:

 

 

 

 

 

GALAXY CLO 1999-1, LTD.
c/o Chase Bank of Texas, National Association
600 Travis Street, 48th Floor, 48-CTH-304
Houston, Texas 77002
Attn: T. Ajaz A/C 23206
Facsimile No.: (713) 216-3572

 


 

 

KZH SOLEIL-2 LLC, as a Lender

 

 

 

 

 

 

By:

/s/

 

 

Name:
Title:

Brian Turkfeld
Authorized Agent

 

 

 

Notice Address:

 

 

 

 

 

KZH SOLEIL-2 LLC
c/o The Chase Manhattan Bank
140 East 45th Street, 11th Floor New York, New York 10017
Attn: Virginia Conway
Facsimile No.: (212) 622-0123

 

 

 

 

With a Copy to:

 

 

 

 

WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue, 34th Floor New York, New York 10153
Attn.:  Shan D. McSweeney
Facsimile No.: (212) 833-3118

 


 

 

KZH SOLEIL LLC,  as a Lender

 

 

 

 

 

 

By:

/s/

 

 

Name:
Title:

Brian Turkfeld
Authorized Agent

 

 

 

Notice Address:

 

 

 

 

 

KZH SOLEIL-2 LLC
c/o The Chase Manhattan Bank
140 East 45th Street, 11th Floor New York, New York 10017
Attn: Virginia Conway
Facsimile No.: (212) 622-0123

 

 

 

 

With a Copy to:

 

 

 

 

WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue, 27th Floor
New York, New York 10153
Attn.:  Shan D. McSweeney
Facsimile No.: (212) 310-8007

 


 

 

RIVIERA FUNDING LLC, as a Lender

 

 

 

 

 

 

By:

/s/

 

 

Name:
Title:

Ann E. Morris
Asst. Vice President

 

 

 

Notice Address:

 

 

 

 

 

BANK OF AMERICA, N.A.
101 North Tryon Street NC1-001-15-01
Charlotte, North Carolina 28273
Attn.: Sarah Harder
Facsimile No.: (704) 409-0171

 

 

 

 

With a Copy to:

 

 

 

 

INDOSUEZ CAPITAL
666 Third Avenue, 9th Floor
New York, NY 10017
Attn: Isabelle Pradell
Facsimile No.: (646) 658-2254

 


 

 

KZH SHOSHONE LLC, as a Lender

 

 

 

 

 

 

By:

/s/

 

 

Name:
Title:

Brian Turkfeld
Authorized Agent

 

 

 

Notice Address:

 

 

 

 

 

KZH SHOSHONE LLC
c/o The Chase Manhattan Bank
140 East 45th Street, 11th Floor
New York, New York 10017
Attn: Virginia Conway
Facsimile No.: (212) 622-0123

 

 

 

 

With a Copy to:

 

 

 

 

WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue, 27th Floor
New York, New York 10153
Attn.:  Shan D. McSweeney
Facsimile No.: (212) 310-8007

 

 